Exhibit 10.1

LOGO [g74212image001.jpg]

Published CUSIP Number:             

--------------------------------------------------------------------------------

$300,000,000

BRIDGE CREDIT AGREEMENT

among

GATEHOUSE MEDIA, INC.,

as the Company,

THOSE CERTAIN DOMESTIC SUBSIDIARIES OF THE COMPANY FROM TIME TO

TIME PARTIES HERETO AS GUARANTORS,

THE LENDERS PARTIES HERETO,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Syndication Agent,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Documentation Agent

and

WACHOVIA INVESTMENT HOLDINGS, LLC,

as Administrative Agent

Dated as of April 11, 2007

WACHOVIA CAPITAL MARKETS, LLC,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arrangers and Joint Book Runners

 

--------------------------------------------------------------------------------

LOGO [g74212image002.jpg]

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    Page ARTICLE I DEFINITIONS   1   Section 1.1   Defined Terms.   1  
Section 1.2   Other Definitional Provisions.   26   Section 1.3   Accounting
Terms.   27   Section 1.4   Resolution of Drafting Ambiguities.   27  
Section 1.5   Time References.   27 ARTICLE II THE LOANS; AMOUNT AND TERMS   28
  Section 2.1   [Reserved]   28   Section 2.2   [Reserved].   28   Section 2.3  
Term Loan.   28   Section 2.4   [Reserved]   30   Section 2.5   [Reserved].   30
  Section 2.6   [Reserved].   30   Section 2.7   Fees.   30   Section 2.8  
Commitment Reductions.   30   Section 2.9   Prepayments.   30   Section 2.10  
Default Rate and Payment Dates.   32   Section 2.11   Conversion Options.   33  
Section 2.12   Computation of Interest and Fees; Usury.   34   Section 2.13  
Pro Rata Treatment and Payments.   35   Section 2.14   Non-Receipt of Funds by
the Administrative Agent.   37   Section 2.15   Inability to Determine Interest
Rate.   38   Section 2.16   Illegality.   38   Section 2.17   Requirements of
Law.   39   Section 2.18   Indemnity.   40   Section 2.19   Taxes.   41  
Section 2.20   [Reserved].   43   Section 2.21   Obligation to Mitigate.   43  
Section 2.22   Replacement of Lenders.   43 ARTICLE III REPRESENTATIONS AND
WARRANTIES   44   Section 3.1   Financial Condition.   44   Section 3.2   No
Change.   46   Section 3.3   Corporate Existence; Compliance with Law.   46  
Section 3.4   Corporate Power; Authorization; Enforceable Obligations.   46  
Section 3.5   No Legal Bar; No Default.   47   Section 3.6   No Material
Litigation.   47   Section 3.7   Investment Company Act, Etc.   47   Section 3.8
  Margin Regulations.   47   Section 3.9   ERISA.   48   Section 3.10  
Environmental Matters.   48   Section 3.11   Use of Proceeds.   49  
Section 3.12   Subsidiaries.   49   Section 3.13   Ownership.   49

 

i



--------------------------------------------------------------------------------

  Section 3.14   Indebtedness.   50   Section 3.15   Taxes.   50   Section 3.16
  Intellectual Property Rights.   50   Section 3.17   Solvency.   51  
Section 3.18   Investments.   51   Section 3.19   Location of Collateral.   51  
Section 3.20   No Burdensome Restrictions.   51   Section 3.21   Brokers’ Fees.
  51   Section 3.22   Labor Matters.   52   Section 3.23   Accuracy and
Completeness of Information.   52   Section 3.24   Insurance.   52  
Section 3.25   Security Documents.   52   Section 3.26   Classification of
Senior Indebtedness.   52   Section 3.27   Anti-Terrorism Laws.   53  
Section 3.28   Compliance with OFAC Rules and Regulations.   53   Section 3.29  
Directors; Capitalization.   53   Section 3.30   Consummation of Acquisitions;
Representations and Warranties from Other Documents.   53   Section 3.31  
Compliance with FCPA.   53 ARTICLE IV CONDITIONS PRECEDENT   54   Section 4.1  
Conditions to Closing Date.   54   Section 4.2   Conditions to All Extensions of
Credit.   58 ARTICLE V AFFIRMATIVE COVENANTS   60   Section 5.1   Financial
Statements.   60   Section 5.2   Certificates; Other Information.   61  
Section 5.3   Payment of Taxes and Other Obligations.   62   Section 5.4  
Conduct of Business and Maintenance of Existence.   62   Section 5.5  
Maintenance of Property; Insurance.   63   Section 5.6   Inspection of Property;
Books and Records; Discussions.   63   Section 5.7   Notices.   64   Section 5.8
  Environmental Laws.   65   Section 5.9   [Reserved].   66   Section 5.10  
Additional Guarantors.   66   Section 5.11   Compliance with Law.   66  
Section 5.12   Pledged Assets.   66   Section 5.13   [Reserved].   66  
Section 5.14   Covenants Regarding Patents, Trademarks and Copyrights.   66  
Section 5.15   Credit Facility Ratings.   68   Section 5.16   Public/Private
Designation.   68   Section 5.17   Further Assurances.   68 ARTICLE VI NEGATIVE
COVENANTS   68   Section 6.1   Indebtedness.   68   Section 6.2   Liens.   70  
Section 6.3   Nature of Business.   70   Section 6.4   Consolidation, Merger,
Sale or Purchase of Assets, etc.   70   Section 6.5   Advances, Investments and
Loans.   73

 

ii



--------------------------------------------------------------------------------

  Section 6.6   Transactions with Affiliates.   73   Section 6.7   Ownership of
Subsidiaries; Restrictions.   73   Section 6.8   Corporate Changes; Accounting
Methods.   73   Section 6.9   Limitation on Restricted Actions.   73  
Section 6.10   Restricted Payments.   74   Section 6.11   Amendment to
Subordinated Debt.   75   Section 6.12   Sale Leasebacks.   75   Section 6.13  
No Further Negative Pledges.   75   Section 6.14   [Reserved].   76 ARTICLE VII
EVENTS OF DEFAULT   76   Section 7.1   Events of Default.   76   Section 7.2  
Acceleration; Remedies.   79 ARTICLE VIII THE ADMINISTRATIVE AGENT   80  
Section 8.1   Appointment.   80   Section 8.2   Delegation of Duties.   80  
Section 8.3   Exculpatory Provisions.   80   Section 8.4   Reliance by
Administrative Agent.   81   Section 8.5   Notice of Default.   81   Section 8.6
  Non-Reliance on Administrative Agent and Other Lenders.   82   Section 8.7  
Indemnification.   82   Section 8.8   Administrative Agent in Its Individual
Capacity.   83   Section 8.9   Successor Administrative Agent.   83  
Section 8.10   Nature of Duties.   83   Section 8.11   Releases.   84 ARTICLE IX
MISCELLANEOUS   84   Section 9.1   Amendments, Waivers and Release of
Collateral.   84   Section 9.2   Notices.   86   Section 9.3   No Waiver;
Cumulative Remedies.   88   Section 9.4   Survival of Representations and
Warranties.   88   Section 9.5   Payment of Expenses and Taxes.   88  
Section 9.6   Successors and Assigns; Participations.   89   Section 9.7  
Adjustments; Set-off.   93   Section 9.8   Table of Contents and Section
Headings.   94   Section 9.9   Counterparts.   94   Section 9.10  
Effectiveness.   94   Section 9.11   Severability.   94   Section 9.12  
Integration.   94   Section 9.13   Governing Law.   94   Section 9.14   Consent
to Jurisdiction and Service of Process.   95   Section 9.15   Confidentiality.  
95   Section 9.16   Acknowledgments.   96   Section 9.17   Waivers of Jury
Trial; Waiver of Consequential Damages.   97   Section 9.18   Patriot Act
Notice.   97   Section 9.19   [Reserved].   97 ARTICLE X GUARANTY   97  
Section 10.1   The Guaranty.   97

 

iii



--------------------------------------------------------------------------------

  Section 10.2   Bankruptcy.   98   Section 10.3   Nature of Liability.   98  
Section 10.4   Independent Obligation.   99   Section 10.5   Authorization.   99
  Section 10.6   Reliance.   99   Section 10.7   Waiver.   99   Section 10.8  
Limitation on Enforcement.   100   Section 10.9   Confirmation of Payment.   101

 

iv



--------------------------------------------------------------------------------

Schedules

 

Schedule 1.1(a)   Account Designation Letter Schedule 1.1(b)   Investments
Schedule 1.1(c)   Liens Schedule 1.1(d)   Cost Savings Schedule 1.1(e)  
Consolidated Historical Fixed Charges Schedule 1.1(f)   Consolidated Historical
EBITDA Schedule 2.1(b)(i)   Form of Notice of Borrowing Schedule 2.3(e)   Form
of Term Loan Note Schedule 2.11   Form of Notice of Conversion/Extension
Schedule 2.19   Tax Exempt Certificate Schedule 3.3   Jurisdictions of
Organization and Qualification Schedule 3.12   Subsidiaries Schedule 3.16  
Intellectual Property Schedule 3.19(a)   Location of Real Property Schedule
3.19(b)   Location of Collateral Schedule 3.19(c)   Chief Executive Offices
Schedule 3.22   Labor Matters Schedule 3.24   Insurance Schedule 3.29  
Directors; Capitalization Schedule 4.1(a)   Form of Lender Consent Schedule
4.1(b)   Form of Secretary’s Certificate Schedule 4.1(i)   Form of Solvency
Certificate Schedule 5.2(b)   Form of Officer’s Compliance Certificate Schedule
5.10   Form of Joinder Agreement Schedule 6.1(b)   Indebtedness Schedule 9.6(c)
  Form of Assignment Agreement

 

v



--------------------------------------------------------------------------------

BRIDGE CREDIT AGREEMENT, dated as of April 11, 2007, among GATEHOUSE MEDIA,
INC., a Delaware corporation (the “Company”), each of those Domestic
Subsidiaries of the Company identified as a “Guarantor” on the signature pages
hereto and such other Domestic Subsidiaries of the Company as may from time to
time become a party hereto (collectively the “Guarantors” and individually a
“Guarantor”), the several banks and other financial institutions from time to
time parties to this Credit Agreement (collectively the “Lenders” and
individually a “Lender”), and WACHOVIA INVESTMENT HOLDINGS, LLC, as
administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent” or the “Agent”).

W I T N E S S E T H:

WHEREAS, the Company has requested that the Lenders make loans and other
financial accommodations to the Company in the amount of up to $300,000,000, as
more particularly described herein; and

WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Company on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms.

As used in this Credit Agreement, terms defined in the preamble to this Credit
Agreement have the meanings therein indicated, and the following terms have the
following meanings:

“ABR Default Rate” shall have the meaning set forth in Section 2.10.

“Account Designation Letter” shall mean the Account Designation Letter dated as
of the Closing Date from the Company to the Administrative Agent in
substantially the form attached hereto as Schedule 1.1(a).

“Acquisitions” shall mean the (a) Copley Acquisition and/or (b) the Gannett
Acquisition, as applicable.

“Acquisition Documents” shall mean, as applicable, (a) the Copley Acquisition
Documents and/or (b) the Gannett Acquisition Documents, as applicable.



--------------------------------------------------------------------------------

“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.

“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Credit Agreement and any successors in such capacity.

“Administrative Details Form” shall mean, with respect to any Lender, a document
containing such Lender’s contact information for purposes of notices provided
under this Credit Agreement and account details for purposes of payments made to
such Lender under this Credit Agreement.

“Affected Lender” shall have the meaning set forth in Section 2.16.

“Affiliate” shall mean, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

“Agreement” or “Credit Agreement” shall mean this Credit Agreement, as amended,
restated, amended and restated, modified or supplemented from time to time in
accordance with its terms.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. For purposes hereof: “Prime
Rate” shall mean, at any time, the rate of interest per annum publicly announced
or otherwise identified from time to time by Wachovia at its principal office in
Charlotte, North Carolina as its prime rate. The parties hereto acknowledge that
the rate announced publicly by Wachovia as its Prime Rate is an index or base
rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks; and “Federal Funds Effective Rate” shall mean, for any
day, the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published on the next succeeding Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive in the absence of manifest error) that
it is unable to ascertain the Federal Funds Effective Rate including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms above, the Alternate Base Rate shall be determined
without regard to clause (b) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the opening of business on the date of such
change.

 

2



--------------------------------------------------------------------------------

“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.

“Applicable Percentage” shall mean, (a) from the Closing Date until the first
anniversary of the Closing Date (the “Pricing Step-Up Date”) the Applicable
Percentage for the Term Loan shall be (i) 1.50% in the case of LIBOR Rate Loans
and (ii) 0.50% in the case of Alternate Base Rate Loans and (b) on and after the
Pricing Step-Up Date until the Term Loan Maturity Date, the Applicable
Percentage shall be based on the Total Leverage Ratio of the Company and its
Subsidiaries in accordance with the applicable pricing grid set forth below:

(a) (i) if the Term Loan has not been rated by Moody’s and S&P, the corporate
family rating of the Company and its Subsidiaries is at least B1 from Moody’s
and the corporate credit rating of the Company and its Subsidiaries is at least
B+ from S&P or (ii) the Term Loan has been rated by Moody’s and S&P and such
ratings are at least B3 from Moody’s and B- from S&P, respectively, the
following pricing grid shall apply:

 

Level

   Total Leverage
Ratio   

LIBOR
Rate

Loans

   

Alternate
Base Rate

Loans

 

I

   < 6.75 to 1.0    3.50 %   2.50 %

II

   > 6.75 to 1.0 but
< 7.0 to 1.0    4.00 %   3.00 %

III

   > 7.0 to 1.0    4.25 %   3.25 %

(b)(i) if the Term Loan has not been rated by Moody’s and S&P and the corporate
family rating of the Company and its Subsidiaries is less than B1 from Moody’s
or the corporate credit rating of the Company and its Subsidiaries is less than
B+ from S&P, (ii) the Term Loan has been rated by Moody’s and S&P and such
ratings are less than B3 from Moody’s or less than B- from S&P or (iii) (x) a
corporate family rating of the Company and its Subsidiaries is not available
from Moody’s or a corporate credit rating of the Company and its Subsidiaries is
not available from S&P and (y) the Bridge Loan is not rated by Moody’s and S&P,
the following pricing grid shall apply:

 

Level

   Total Leverage
Ratio   

LIBOR
Rate

Loans

   

Alternate
Base Rate

Loans

 

I

   < 6.75 to 1.0    4.00 %   3.00 %

II

   > 6.75 to 1.0 but
< 7.0 to 1.0    4.50 %   3.50 %

III

   > 7.0 to 1.0    4.75 %   3.75 %

For the purposes of calculating the Total Leverage Ratio for purposes of
determining the Applicable Percentage only, Consolidated Indebtedness shall be
calculated net of cash and Cash Equivalents of the Company and its Restricted
Subsidiaries if the total amount of such cash and Cash Equivalents exceeds
$10,000,000; provided, however, the total amount of such cash and Cash
Equivalents deducted from Consolidated Indebtedness shall not exceed a total
amount of $25,000,000.

 

3



--------------------------------------------------------------------------------

After the Pricing Step-Up Date, if the Credit Parties shall fail to provide the
financial information or certifications in accordance with the provisions of
Sections 5.1(a), 5.1(b) and 5.2(b), the Applicable Percentage for the Term Loan
shall, on the date three (3) Business Days after the date by which the Credit
Parties were so required to provide such financial information or certifications
to the Administrative Agent and the Lenders, be based on Level III of such
applicable Pricing Grid until such time as such information or certifications
are provided, whereupon the Level shall be determined by the then current Total
Leverage Ratio.

In the event that after the Pricing Step-Up Date any financial statement,
calculation or certification delivered pursuant to Section 5.1(a), 5.1(b) or
5.2(b) is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Percentage for any period (an “Applicable Period”) than the
Applicable Percentage applied for such Applicable Period, and only in such case,
then the Company shall immediately (i) deliver to the Administrative Agent a
corrected compliance certificate for such Applicable Period, (ii) determine the
Applicable Percentage for such Applicable Period based upon the corrected
financial statement, calculation or certificate, and (iii) immediately pay to
the Agent the accrued additional interest owing as a result of such increased
Applicable Percentage for such Applicable Period. It is acknowledged and agreed
that nothing contained herein shall limit the rights of the Administrative Agent
and Lenders with respect to Sections 2.10 and 7.1 and other of their respective
rights under this Agreement.

The Applicable Percentage shall be determined and adjusted on the Closing Date
and on the date of any change in (i) the debt ratings of the credit facilities
set forth in this Credit Agreement by S&P or Moody’s (or their successors) or
(ii) the corporate credit rating or corporate family ratings of the Borrower and
its Subsidiaries by S&P or Moody’s (or their successors). The Company shall
promptly notify the Administrative Agent of any change in the debt ratings of
the credit facilities set forth in this Credit Agreement by S&P or Moody’s (or
their successors). For purposes of determining the Applicable Percentage, to the
extent that debt ratings for the credit facilities from S&P or Moody’s are
unavailable or a corporate credit rating or corporate family rating for the
Borrower and its Subsidiaries is unavailable, the Company shall select a
successor rating agency that is recognized by the Securities and Exchange
Commission, subject to the reasonable approval of the Administrative Agent.

“Approved Fund” shall mean, with respect to any Lender, any fund or trust or
entity that invests in commercial bank loans in the ordinary course and is
advised or managed by (a) such Lender, (b) an Affiliate of such Lender, (c) any
other Lender or any Affiliate thereof or (d) the same investment advisor as any
Person described in clauses (a) – (c).

“Arrangers” shall mean Wachovia Capital Markets, LLC, Goldman Sachs Credit
Partners L.P. and Morgan Stanley Senior Funding, Inc., together with their
respective successors and assigns.

 

4



--------------------------------------------------------------------------------

“Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary
whether by sale, lease, transfer or otherwise including, without limitation, any
such transaction permitted by Section 6.12. The term “Asset Disposition” shall
not include (a) the sale, lease or transfer of assets permitted by Subsections
6.4(a)(i) through (xiii), or (b) any Equity Issuance.

“Assignment Agreement” shall mean an Assignment Agreement, in substantially the
form of Schedule 9.6(c).

“Attributable EBITDA” means, for any period and as to any assets or Subsidiaries
of the Company, that portion of Consolidated EBITDA that was produced by the
business in which such assets were used or generated or the business conducted
by such Subsidiary.

“Attributable Revenues” shall mean, for any period and as to any assets or
Subsidiaries of the Company, that portion of the revenues of the Company and its
Restricted Subsidiaries that was earned by or derived from the business in which
such assets were used or generated or the business conducted by such Subsidiary.

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

“Bankruptcy Event” shall mean any of the events described in Section 7.1(e).

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

“Business” shall have the meaning set forth in Section 3.10.

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market.

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

“Capital Stock” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person (excluding fees in the nature of brokers or
finders fees).

 

5



--------------------------------------------------------------------------------

“Cash Equivalents” shall mean (a) marketable securities (i) issued or directly
and unconditionally guaranteed as to interest and principal by the United States
or (ii) issued by any agency of the United States the obligations of which are
backed by the full faith and credit of the United States, in each case maturing
within one year after such date; (b) marketable direct obligations issued by any
state of the United States or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the time of the acquisition thereof, the highest rating
obtainable from either S&P or Moody’s; (c) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within one
year after such date and issued or accepted by any Lender or by any commercial
bank organized under the laws of the United States or any state thereof or the
District of Columbia that (i) is at least “adequately capitalized” (as defined
in the regulations of its primary Federal banking regulator) and (ii) has Tier 1
capital (as defined in such regulations) of not less than $100,000,000; and
(e) shares of any money market mutual fund that (i) has at least 95% of its
assets invested continuously in the types of investments referred to in clauses
(a) and (b) above, (ii) has net assets of not less than $500,000,000, and
(iii) has the highest rating obtainable from either S&P or Moody’s.

“Change of Control” shall mean the occurrence of one or more of the following
events: (a) any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) other than Fortress is or
becomes the “beneficial owner” (as defined in Rule l3d-3 under the Securities
Exchange Act of 1934) of 35% or more of the outstanding Voting Stock of the
Company and such percentage of the outstanding Voting Stock of the Company is
equal to or more than the Voting Stock then owned or controlled directly or
indirectly by Fortress, or (b) any “Change of Control”, as defined in any
document evidencing any Subordinated Debt.

“Closing Date” shall mean the date of this Credit Agreement.

“Closing Date Material Adverse Change” shall have the meaning set forth in
Section 4.1(r).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents and
any other property or assets of a Credit Party, whether tangible or intangible
and whether real or personal, that may from time to time secure the Credit Party
Obligations.

“Commitment” shall mean the Term Loan Commitment.

“Commitment Percentage” shall mean the Term Loan Commitment Percentage.

 

6



--------------------------------------------------------------------------------

“Commitment Termination Date” shall mean May 31, 2007.

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Company within the meaning of
Section 4001 of ERISA or is part of a group that includes the Company and that
is treated as a single employer under Section 414 of the Code.

“Company” shall have the meaning set forth in the first paragraph of this Credit
Agreement.

“Consolidated Capital Expenditures” shall mean, as of any date of determination
for the four quarter period ending on such date, the sum of the aggregate of all
expenditures (whether paid in cash or other consideration or accrued as a
liability and including that portion of Capital Leases which is capitalized on
the consolidated balance sheet of the Company and its Restricted Subsidiaries)
by the Company and its Restricted Subsidiaries during that period that, in
conformity with GAAP, are included in “additions to property, plant or
equipment” or comparable items reflected in the consolidated statement of cash
flows of the Company and its Restricted Subsidiaries. Notwithstanding the
foregoing, the term “Consolidated Capital Expenditures” shall not include
(i) Permitted Acquisitions, (ii) the Acquisitions, (iii) the Opco Acquisitions,
(iv) capital expenditures financed with the proceeds of equity contributions to
the Company and (v) up to $150,000, in the aggregate, of capital expenditures
incurred after the Closing Date in connection with the relocation of the
corporate headquarters of Holdco and GateHouse Media Operating, Inc. to
Rochester, New York. For purposes of this definition, the purchase price of
equipment that is purchased simultaneously with the trade-in of existing
equipment or with Net Cash Proceeds from Asset Dispositions or Recovery Events
in accordance with the terms of Section 2.9(b)(iii) or (vi), respectively, shall
be included in Consolidated Capital Expenditures only to the extent of the gross
amount of such purchase price less the credit granted by the seller of such
equipment for the equipment being traded in at such time or the amount of such
Net Cash Proceeds, as the case may be.

“Consolidated Cash Taxes” shall mean, as of any date of determination for the
four quarter period ending on such date, the aggregate of all taxes based on
income (including, without limitation, any federal, state, local and foreign
taxes) actually paid by the Company and its Restricted Subsidiaries on a
consolidated basis during such period.

“Consolidated EBITDA” shall mean, as of any date of determination for any period
ending on such date, (a) Consolidated Net Income for such period plus (b) the
sum of the following to the extent deducted in calculating Consolidated Net
Income, without duplication: (i) Consolidated Interest Expense for such period,
(ii) Consolidated Income Tax Expense for such period, (iii) depreciation and
amortization expense of the Company and its Restricted Subsidiaries for such
period, (iv) all other non-cash items of the Company and its Restricted
Subsidiaries (other than any such non-cash item incurred in the ordinary course
of business to the extent it represents an accrual of or reserve for cash
expenditures in any future period) including, without limitation, non-cash items
of the Company and its Restricted Subsidiaries arising from changes in the
values of the assets of any pension and post-retirement benefit plans; provided,

 

7



--------------------------------------------------------------------------------

that cash payments made in such period or in any future period in respect of
such non-cash items (other than any such non-cash item incurred in the ordinary
course of business to the extent it represents an accrual of or reserve for cash
expenditures in any future period) shall be subtracted from Consolidated Net
Income in calculating Consolidated EBITDA in the period when such payments are
made, (v) fees, costs and expenses payable by Holdco or any of its Restricted
Subsidiaries in connection with the Opco Transactions not to exceed $6,000,000,
(vi) any non-recurring out-of-pocket expenses or charges relating to any
offering of Capital Stock of the Company or any of its Restricted Subsidiaries
or any direct or indirect parent corporation of the Company, any Asset Sale, any
Permitted Investment under clause (n) of the definition thereof, or Permitted
Acquisitions made by Holdco or any of its Restricted Subsidiaries, or any
Indebtedness incurred by the Company or any of its Restricted Subsidiaries
permitted to be incurred hereunder including any refinancing thereof (in each
case in this clause (vi), whether or not successful), (vii) extraordinary losses
and unusual or non-recurring charges, severance costs, relocation costs and
curtailments or modifications to pension and post-retirement employee benefit
plans, (viii) amounts charged in respect of discontinued operations or
restructuring activities, (ix) losses from early extinguishments of Indebtedness
or Hedging Agreements of the Company or any of its Restricted Subsidiaries,
(x) non-recurring fees, costs and expenses incurred prior to the date of this
Agreement and set forth on Schedule 1.1(f), and (xi) non-recurring fees, costs
and expenses in connection with the relocation of the corporate headquarters of
Holdco and Opco to Rochester, New York in an aggregate amount not to exceed
$150,000, plus (c) cost savings and adjustments for such period set forth on
Schedule 1.1(d) minus (d) the sum of the following to the extent included in
calculating Consolidated Net Income, without duplication: (i) non-cash charges
of the Company and its Restricted Subsidiaries previously added back to
Consolidated Net Income in determining Consolidated EBITDA to the extent such
non-cash charges have become cash charges during such period, (ii) any
extraordinary and unusual or non-recurring gains and (iii) gains from early
extinguishment of Indebtedness or Hedging Agreements of the Company or any of
its Restricted Subsidiaries. Notwithstanding the foregoing, (A) for purposes of
calculating Consolidated EBITDA for any fiscal quarter ending prior to the
Closing Date, Consolidated EBITDA for such fiscal quarter shall be the amount
set forth on Schedule 1.1(f) and (B) for all purposes of calculating
Consolidated EBITDA hereunder, the effects of purchase accounting with respect
to the Opco Acquisitions shall be ignored.

“Consolidated Income Tax Expense” shall mean, for any period, the income tax
expense of the Company and its Restricted Subsidiaries on a consolidated basis.

“Consolidated Indebtedness” shall mean, on any date of calculation, the
aggregate stated balance sheet amount of all Indebtedness (other than
Indebtedness of the types set forth in clauses (c), (e), (i), and (j) (to the
extent undrawn) of the definition thereof) of the Company and its Restricted
Subsidiaries on a consolidated basis.

“Consolidated Interest Expense” shall mean, as of any date of determination for
any period ending on such date, all interest expense (excluding amortization of
debt discount and premium, but including the interest component under Capital
Leases and synthetic leases, tax retention operating leases, off-balance sheet
loans and similar off-balance sheet financing products) for such period of the
Company and its Restricted Subsidiaries on a consolidated basis.

 

8



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, as of any date of determination for any
period ending on such date, the net income (or loss) of the Company and its
Restricted Subsidiaries on a consolidated basis for such period taken as a
single accounting period; provided, that there shall be excluded (a) the income
(or loss) of any Person (other than a Restricted Subsidiary of the Company) in
which any other Person (other than the Company or any of its Restricted
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Company or any of its
Restricted Subsidiaries by such Person during such period, (b) the income (or
loss) of any Person accrued prior to the date it becomes a Restricted Subsidiary
of the Company or is merged into or consolidated with the Company or any of its
Restricted Subsidiaries or that Person’s assets are acquired by the Company or
any of its Restricted Subsidiaries, (c) the income of any Subsidiary (other than
a Restricted Subsidiary) of the Company to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, (d) any after-tax gains or losses
attributable to asset sales or returned surplus assets of any Plan, and (e) (to
the extent not included in clauses (a) through (d) above) any net extraordinary
gains or net extraordinary losses.

“Consolidated Scheduled Debt Payments” shall mean, as of any date of
determination for any period ending on such date, the sum of all scheduled
payments of principal on Consolidated Indebtedness for such period (including
the principal component of payments due on Capital Leases during the applicable
period ending on such date); it being understood that Consolidated Scheduled
Debt Payments shall not include optional prepayments or the mandatory
prepayments required pursuant to Section 2.9.

“Consolidated Working Capital” shall mean, as of any date of determination, the
sum (which may be a negative number) of (a) the total assets of the Company and
its Restricted Subsidiaries on a consolidated basis which may properly be
classified as current assets in conformity with GAAP, except cash and Cash
Equivalents and the current portion of deferred tax assets, minus (b) the total
liabilities of the Company and its Restricted Subsidiaries on a consolidated
basis which may properly be classified as current liabilities in conformity with
GAAP, except the current portion of long-term debt and the current portion of
deferred tax liabilities.

“Consolidated Working Capital Adjustment” shall mean, as of any date of
determination for any period ending on such date, on a consolidated basis, the
amount (which may be a negative number) by which Consolidated Working Capital as
of the beginning of such period exceeds (or is less than) Consolidated Working
Capital as of the end of such period, adjusted to exclude the effects of
(a) reclassification of (i) current assets or liabilities as deferred assets or
liabilities or (ii) deferred assets or liabilities as current assets or
liabilities and (b) acquisitions and divestitures.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

9



--------------------------------------------------------------------------------

“Copley Acquisition” shall mean the acquisition made pursuant to the Copley
Acquisition Documents.

“Copley Acquisition Documents” shall mean that certain Stock and Asset Purchase
Agreement, dated as of March 13, 2007, by and among GateHouse Media Illinois
Holdings, Inc., as the purchaser, and The Copley Press Inc., as the seller,
and/or any other material agreement, document, instrument or opinion executed in
connection with the foregoing, in each case as amended, modified, extended,
restated, replaced, or supplemented prior to the consummation of the Copley
Acquisition.

“Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Credit Agreement.

“Copyrights” shall mean all copyrights of the Credit Parties and their
Restricted Subsidiaries in all works, now existing or hereafter created or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Copyright Office or in any
similar office or agency of the United States, any state thereof or any other
country or any political subdivision thereof, or otherwise, including, without
limitation, any thereof referred to in Schedule 3.16 and all renewals thereof.

“Credit Documents” shall mean this Credit Agreement, each of the Term Loan
Notes, any Joinder Agreement and the Security Documents and all other
agreements, documents, certificates and instruments delivered to the
Administrative Agent or any Lender by any Credit Party in connection therewith
(other than any agreement, document, certificate or instrument related to a
Hedging Agreement).

“Credit Parties” shall mean the Company and the Guarantors and “Credit Party”
shall mean any one of the foregoing.

“Credit Party Obligations” shall mean, without duplication, (a) all of the
obligations, indebtedness and liabilities of the Credit Parties to the Lenders
and the Administrative Agent, whenever arising, under this Credit Agreement, the
Term Loan Notes or any of the other Credit Documents, including principal,
interest, fees, reimbursements and indemnification obligations and other amounts
(including, but not limited to, any interest accruing after the occurrence of a
filing of a petition of bankruptcy under the Bankruptcy Code with respect to any
Credit Party, regardless of whether such interest is an allowed claim under the
Bankruptcy Code) and (b) all liabilities and obligations, whenever arising,
owing from the Company or any of its Restricted Subsidiaries to any Hedging
Agreement Provider arising under any Secured Hedging Agreement.

“Debt Issuance” shall mean the issuance of any Indebtedness by any Credit Party
or any of its Restricted Subsidiaries (excluding any Equity Issuance or any
Indebtedness of any Credit Party permitted to be incurred hereunder or pursuant
to Section 6.1(b)(i)–(xi) hereof).

 

10



--------------------------------------------------------------------------------

“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.

“Defaulting Lender” shall mean, at any time, any Lender that, at such time
(a) has failed to make a Loan required pursuant to the terms of this Credit
Agreement, (b) has failed to pay to the Administrative Agent or any Lender an
amount owed by such Lender pursuant to the terms of this Credit Agreement and
such default remains uncured, or (c) has been deemed insolvent or has become
subject to a bankruptcy or insolvency proceeding or to a receiver, trustee or
similar official.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in such Lender’s
Administrative Details Form; and thereafter, such other office of such Lender as
such Lender may from time to time specify to the Administrative Agent and the
Company as the office of such Lender at which Alternate Base Rate Loans of such
Lender are to be made.

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Approved Fund of any Lender; and (ii) (a) a commercial bank organized under the
laws of the United States or any state thereof; (b) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (c) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (1) such bank is
acting through a branch or agency located in the United States or (2) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (d) any other entity that is an “accredited investor” (as defined
in Regulation D under the Securities Act) that extends credit or buys loans in
the ordinary course including insurance companies, mutual funds and lease
financing companies.

“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Credit Agreement.

“Equity Issuance” shall mean any issuance by any Credit Party or any of its
Restricted Subsidiaries to any Person which is not a Credit Party of (a) shares
of its Capital Stock, (b) any shares of its Capital Stock pursuant to the
exercise of options or warrants, (c) any shares of its Capital Stock pursuant to
the conversion of any debt securities to equity or (d) warrants or

 

11



--------------------------------------------------------------------------------

options that are exercisable for shares of its Capital Stock. The term “Equity
Issuance” shall not include (i) any Capital Stock issuance constituting
consideration for a Permitted Acquisition, (ii) any Asset Disposition, (iii) any
Debt Issuance, (iv) any Capital Stock issued in connection with any exercise of
any options or warrants by officers, directors and employees of the Company,
Holdco or any Restricted Subsidiary under any employee equity subscription
agreement, stock option agreement or similar agreements or plans or (v) any
Capital Stock issued by a Subsidiary to its parent company.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender.

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

“Fee Letter” shall mean the letter agreement dated March 16, 2007, addressed to
the Company from Wachovia, Wachovia Capital Markets, LLC, Goldman Sachs Credit
Partners, L.P. and Morgan Stanley Senior Funding, Inc., as amended, modified or
otherwise supplemented.

“Flow-Through Entity” shall mean any Person that is not treated as a separate
tax paying entity for United States federal income tax purposes.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fortress” shall mean Fortress Investment Group, LLC, or any one or more of its
Affiliates, or any entity managed exclusively by Fortress Investment Group LLC,
or one or more of its Affiliates.

“Funding Date” shall mean (a) the Closing Date and (b) any Business Day
occurring after the Closing Date but prior to the Commitment Termination Date in
which the Company delivers a Notice of Borrowing in accordance with
Section 2.3(b); provided that there shall be no more than two (2) Funding Dates
during the term of this Agreement.

 

12



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of the Total Leverage Ratio to the provisions of
Section 1.3.

“Gannett Acquisition” shall mean the acquisition by the Company of the assets of
the Gannett Businesses, pursuant to the Gannett Acquisition Documents.

“Gannett Acquisition Documents” that certain Asset Purchase Agreement, to be
dated on or about April 11, 2007, by and among Gannett Satellite Information
Network, Inc., a Delaware corporation, Gannett River States Publishing
Corporation, an Arkansas corporation, Pacific and Southern Company, Inc., a
Delaware corporation, Federated Publications, Inc., a Delaware corporation,
Media West – GSI, Inc., a Delaware corporation, and Media West – GRS, Inc., a
Delaware corporation (all the foregoing collectively as sellers), GateHouse
Media Illinois Holdings, Inc., a Delaware corporation (as buyer), and GateHouse
Media, Inc., a Delaware corporation (as guarantor), and/or any other material
agreement, document, instrument or opinion executed in connection with the
foregoing, in each case as amended, modified, extended, restated, replaced, or
supplemented from time to time.

“Gannett Businesses” shall mean the following Gannett properties (and their
related publications): the Rockford Register Star, the Observer-Dispatch and the
Norwich Bulletin.

“Governing Body” shall mean the board of directors or other body having the
power to direct or cause the direction of the management and policies of a
Person that is a corporation, partnership, trust or limited liability company.

“Governmental Approvals” shall mean all authorizations, consents, approvals,
permits, licenses and exemptions of, registrations and filings with, and reports
to, all Governmental Authorities.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guarantor” shall have the meaning set forth in the first paragraph of this
Credit Agreement.

“Guaranty” shall mean the guaranty of the Credit Parties set forth in Article X.

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (i) to purchase any such Indebtedness or
any property

 

13



--------------------------------------------------------------------------------

constituting security therefor, (ii) to advance or provide funds or other
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (iii) to lease or purchase
property, securities or services primarily for the purpose of assuring the
holder of such Indebtedness, or (iv) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

“Hedging Agreement Provider” shall mean, with respect to any Hedging Agreement
that is permitted by Section 6.1(b)(iii) (including Secured Hedging Agreements
outstanding as of the Closing Date), any Person that is party to a Secured
Hedging Agreement with a Credit Party or any of its Restricted Subsidiaries to
the extent such Person is (i) the Administrative Agent, (ii) an Arranger,
(iii) a Lender, (iv) an Affiliate of the Administrative Agent, an Arranger or a
Lender or (v) any other Person that was the Administrative Agent, an Arranger or
a Lender (or an Affiliate of any such Person) at any time such Secured Hedging
Agreement was outstanding but has ceased to be the Administrative Agent, an
Arranger or a Lender (or whose Affiliate has ceased to be the Administrative
Agent, an Arranger or a Lender) under the Credit Agreement.

“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.

“Holdco” shall mean GateHouse Media Holdco, Inc., a Delaware corporation.

“Incurrence Test” shall mean, with respect to any incurrence of Indebtedness,
any payment or any other event as the context may require, the requirement that
the Total Leverage Ratio, after giving effect to such Indebtedness, payment or
event on a Pro Forma Basis, shall be less than 8.25 to 1.0.

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (d) all obligations of such
Person incurred, issued or assumed as the deferred purchase price of property or
services purchased by such Person, which purchase price is (i) due more than six
months after the incurrence of the obligation in respect thereof or
(ii) evidenced by note or similar written instrument thereof, (e) all
obligations of such Person under take-or-pay or similar arrangements or under
commodities agreements, (f) all Indebtedness of others secured by any Lien on
property owned or acquired by such Person, whether or not the obligations

 

14



--------------------------------------------------------------------------------

secured thereby have been assumed, (g) all Guaranty Obligations of such Person
with respect to Indebtedness of another Person, (h) the principal portion of all
Capital Lease Obligations of such Person, (i) all obligations of such Person
under Hedging Agreements, excluding any portion thereof which would be accounted
for as interest expense under GAAP, (j) the maximum amount of all letters of
credit issued or bankers’ acceptances facilities created for the account of such
Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (k) all preferred Capital Stock issued by such Person and which
by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration, (l) the principal balance outstanding under any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product and (m) the attributable portion of any Indebtedness of
any partnership or unincorporated joint venture in which such Person is a
general partner or a joint venturer, except to the extent such Indebtedness is
expressly non-recourse to such Person.

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

“Intellectual Property” shall mean the Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses of the Credit Parties and
their Restricted Subsidiaries, all goodwill associated therewith and all rights
to sue for infringement thereof.

“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan, the
last day of each March, June, September and December and on the Term Loan
Maturity Date, (b) as to any LIBOR Rate Loan having an Interest Period of three
months or less, the last day of such Interest Period, (c) as to any LIBOR Rate
Loan having an Interest Period longer than three months, (i) each three
(3) month anniversary following the first day of such Interest Period and
(ii) the last day of such Interest Period and (d) as to any Loan which is the
subject of a mandatory prepayment required pursuant to Section 2.9(b), the date
on which such mandatory prepayment is due.

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

(a) initially, the period commencing on the Borrowing Date or conversion date,
as the case may be, with respect to such LIBOR Rate Loan and ending one, two,
three or six months thereafter (or, if available to all applicable Lenders, nine
or twelve months thereafter), as selected by the Company in the Notice of
Borrowing or Notice of Conversion given with respect thereto; and

(b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
two, three or six months thereafter (or, if available to all applicable Lenders,
nine or twelve months thereafter), as selected by the Company by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that the foregoing provisions are subject to the following:

(i) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

15



--------------------------------------------------------------------------------

(ii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month;

(iii) if the Company shall fail to give notice as provided above, the Company
shall be deemed to have selected an Alternate Base Rate Loan to replace the
affected LIBOR Rate Loan;

(iv) no Interest Period in respect of any Loan shall extend beyond the Term Loan
Maturity Date and, further with regard to the Term Loan, no Interest Period
shall extend beyond any principal amortization payment date with respect to such
Term Loan unless the portion of such Term Loan consisting of Alternate Base Rate
Loans together with the portion of such Term Loan consisting of LIBOR Rate Loans
with Interest Periods expiring prior to or concurrently with the date such
principal amortization payment date is due, is at least equal to the amount of
such principal amortization payment due on such date; and

(v) no more than eight (8) LIBOR Rate Loans may be in effect at any time. For
purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date, although borrowings, extensions and conversions may, in accordance with
the provisions hereof, be combined at the end of existing Interest Periods to
constitute a new LIBOR Rate Loan with a single Interest Period.

“Investment” shall mean (a) the acquisition (whether for cash, property,
services, assumption of Indebtedness, securities or otherwise) of shares of
Capital Stock, other ownership interests or other securities of any Person or
bonds, notes, debentures or all or substantially all of the assets of any Person
or (b) any deposit with, or advance, loan or other extension of credit to, any
Person (other than deposits made in the ordinary course of business) or (c) any
other capital contribution to or investment in any Person, including, without
limitation, any Guaranty Obligation (including any support for a letter of
credit issued on behalf of such Person) incurred for the benefit of such Person.

“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Schedule 5.10, executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.

“Lender” shall have the meaning set forth in the first paragraph of this Credit
Agreement.

 

16



--------------------------------------------------------------------------------

“Lender Commitment Letter” shall mean, with respect to any Lender, the letter
(or other correspondence) to such Lender from the Administrative Agent notifying
such Lender of its Term Loan Commitment Percentage.

“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest  1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period. If for any reason such rate is
not available, then “LIBOR” shall mean the rate per annum at which, as
determined by the Administrative Agent in accordance with its customary
practices, Dollars in an amount comparable to the Loans then requested are being
offered to leading banks at approximately 11:00 A.M. London time, two
(2) Business Days prior to the commencement of the applicable Interest Period
for settlement in immediately available funds by leading banks in the London
interbank market for a period equal to the Interest Period selected.

“LIBOR Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Details Form; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Company as the
office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher  1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

 

LIBOR Rate =  

LIBOR

  1.00 - Eurodollar Reserve Percentage

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).

“Loan” shall mean a Term Loan.

“Material Adverse Effect” shall mean a material adverse effect on (a) business,
operations, property, assets or financial condition of the Company and its
Restricted Subsidiaries taken as a whole or (b) the validity or enforceability
against any Credit Party of this Credit Agreement, any of the Term Loan Notes or
any of the other Credit Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

 

17



--------------------------------------------------------------------------------

“Material Contract” shall mean any contract, license, covenant or other
arrangement to which the Company or any of its Restricted Subsidiaries is a
party (other than the Credit Documents) and of which breach, nonperformance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect.

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean the aggregate cash proceeds received by any
Credit Party or any Restricted Subsidiary in respect of any Asset Disposition,
Equity Issuance, Debt Issuance or Recovery Event, net of (a) bona fide direct
costs paid or payable (including, without limitation, legal, accounting and
investment banking fees, and sales commissions) associated therewith,
(b) amounts held in escrow to be applied as part of the purchase price of any
Asset Disposition, (c) taxes paid or payable as a result thereof, (d) a
reasonable reserve for any indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of an Asset Disposition (it being understood such amounts
held in reserve shall constitute Net Cash Proceeds upon the release of such
indemnification liabilities) and (e) the outstanding principal amount of,
premium or penalty, if any, and interest on any Indebtedness (other than the
Loans) that is (i) secured by a Lien on the stock or assets in question and that
is required to be repaid under the terms thereof as a result of any such Asset
Disposition or Recovery Event and (ii) actually paid at the time of receipt of
such cash payment to a Person that is not a Credit Party; it being understood
that “Net Cash Proceeds” shall include, without limitation, any cash received
upon the sale or other disposition of any non-cash consideration received by any
Credit Party or any Restricted Subsidiary in any Asset Disposition, Equity
Issuance, Debt Issuance or Recovery Event and any cash released from escrow as
part of the purchase price in connection with any Asset Disposition.
Notwithstanding the foregoing, Net Cash Proceeds shall not include proceeds of
an Asset Disposition or Recovery Event to the extent the amount of such proceeds
is equal to or less than $2,000,000.

“Notice of Borrowing” shall mean a request for a Term Loan pursuant to
Section 2.3(b)(i). A Form of Notice of Borrowing is attached as Schedule
2.1(b)(i).

“Notice of Conversion/Extension” shall mean the written notice of conversion of
a LIBOR Rate Loan to an Alternate Base Rate Loan or an Alternate Base Rate Loan
to a LIBOR Rate Loan, or extension of a LIBOR Rate Loan, in each case
substantially in the form of Schedule 2.11.

“Obligations” shall mean, collectively, Loans and all other obligations of the
Credit Parties to the Administrative Agent and the Lenders under the Credit
Documents.

 

18



--------------------------------------------------------------------------------

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Opco” shall mean GateHouse Media Operating, Inc., a Delaware corporation

“Opco Acquisition” shall mean the “Acquisition” as defined in the Opco Credit
Agreement.

“Opco Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement, dated as of February 27, 2007, among Holdco, Opco, GateHouse Media
Massachusetts I, Inc., a Delaware corporation, GateHouse Media Massachusetts II,
Inc., a Delaware corporation, ENHE Acquisition, LLC, a Delaware limited
liability company, the domestic subsidiaries of Holdco from time to time party
thereto, the several banks and other financial institutions from time to time
party thereto and Wachovia Bank, National Association, as administrative agent,
as in effect on the Closing Date or as amended, modified, restated, or otherwise
supplemented from time to time with the consent of the Required Lenders
hereunder.

“Opco Credit Parties” shall mean the “Credit Parties” as defined in the Opco
Credit Agreement.

“Opco Restricted Subsidiaries” shall mean “Restricted Subsidiaries” as defined
in the Opco Credit Agreement.

“Opco Total Leverage Ratio” shall mean “Total Leverage Ratio” as defined in the
Opco Credit Agreement.

“Opco Transactions” shall mean the “Transactions” as defined in the Opco Credit
Agreement.

“Operating Lease” shall mean, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.

“Partially-Owned Subsidiary” means any Subsidiary incorporated or organized in
the United States of America for which less than 100% but more than 50% of the
outstanding Capital Stock is beneficially owned solely by the Company or a
wholly-owned Subsidiary of the Company.

“Participant” shall have the meaning set forth in Section 9.6(b).

“Patent Licenses” shall mean all agreements, whether written or oral, providing
for the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent, including, without limitation, any thereof
referred to in Schedule 3.16 to the Credit Agreement.

 

19



--------------------------------------------------------------------------------

“Patents” shall mean (i) all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Credit Agreement, and (ii) all applications for letters patent of the United
States or any other country, now existing or hereafter arising, and all
provisionals, divisions, continuations and continuations-in-part and substitutes
thereof, including, without limitation, any thereof referred to in Schedule 3.16
to this Credit Agreement, in each case of the Credit Parties and their
Restricted Subsidiaries.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

“Permitted Acquisition” shall mean (a) acquisitions by Holdco and its Restricted
Subsidiaries to the extent permitted by the Opco Credit Agreement and (b) each
Acquisition, so long as (i) no Default or Event of Default shall then exist or
would exist after giving effect thereto, (ii) the Company shall have delivered
to the Administrative Agent at least five Business Days prior to the
consummation of the proposed acquisition, all relevant financial information
with respect to such acquired assets or acquired company, including the
aggregate consideration for such acquisition, and (iii) such acquisition shall
not be a “hostile” acquisition and shall have been approved by the Governing
Body and/or shareholders of the applicable parties thereto.

“Permitted Investments” shall mean:

(a) cash and Cash Equivalents;

(b) Investments set forth on Schedule 1.1(b);

(c) receivables owing to the Credit Parties or any of their Restricted
Subsidiaries or any receivables and advances to suppliers, in each case if
created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

(d) Investments in and loans to any Credit Party and Investments in and loans to
any Opco Credit Party by any other Opco Credit Party or any Subsidiary thereof;

(e) loans and advances to officers, directors and employees in an aggregate
amount not to exceed $3,000,000 at any time outstanding; provided that such
loans and advances shall comply with all applicable Requirements of Law;

(f) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(g) Investments, acquisitions or transactions permitted under Section 6.4(b)
(including any Investments owned by a Person acquired in a Permitted
Acquisition);

 

20



--------------------------------------------------------------------------------

(h) Hedging Agreements to the extent permitted hereunder;

(i) capital expenditures to the extent permitted hereunder;

(j) Investments in promissory notes and other non-cash consideration received in
connection with any Asset Disposition permitted by Section 6.4(a);

(k) Investments in securities in connection with the satisfaction or enforcement
of Indebtedness or claims due or owing to the Company or any of its Restricted
Subsidiaries or as security for any such Indebtedness or claim;

(l) [Reserved];

(m) loans to Partially-Owned Subsidiaries and Unrestricted Subsidiaries if
(i) after giving effect to such loan, no Event of Default has occurred and is
continuing and (ii) the aggregate Unrecovered Investments to all Partially-Owned
Subsidiaries and Unrestricted Subsidiaries does not exceed the sum of (the
“Adjusted Investment Amount”): (i) $35,000,000 plus (ii) 50% of the aggregate
amount of capital contributions received by Holdco after the Closing Date
(excluding (y) any Specified Equity Contribution and (z) any other proceeds that
are used to fund Permitted Acquisitions or capital expenditures); and

(n) other Investments in an aggregate amount not to exceed the Adjusted
Investment Amount less Unrecovered Investments to Partially-Owned Subsidiaries
and Unrestricted Subsidiaries made pursuant to clause (m) above.

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Plan” shall mean, as of any date of determination, any employee benefit plan
which is covered by Title IV of ERISA and in respect of which any Credit Party
or a Commonly Controlled Entity is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Pledge Agreement” shall mean the Pledge Agreement dated as of the Closing Date
executed by the Company in favor of the Administrative Agent, for the benefit of
the Secured Parties, as the same may from time to time be amended, restated,
amended and restated, supplemented or otherwise modified in accordance with the
terms hereof and thereof.

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

“Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
twelve-month period ending as of the most recent quarter end preceding the date
of such transaction.

 

21



--------------------------------------------------------------------------------

“Pro Forma Revenues” shall mean, for any period, total revenues of the Company
and its Restricted Subsidiaries for such period determined on a consolidated
basis, plus the amount by which such total revenues would have been increased
for such period if each Permitted Acquisition that was consummated in such
period had been consummated on the first day thereof.

“Properties” shall have the meaning set forth in Section 3.10(a).

“Qualified Preferred Equity” shall mean any preferred Capital Stock issued by
the Company that, on or prior to the date that is 91 days after the Term Loan
Maturity Date, is not convertible into Indebtedness or subject to mandatory
sinking fund payments, redemption or other acceleration, and upon which all
dividends or other distributions (if any) shall be payable solely in additional
shares of such Capital Stock on terms and conditions reasonably satisfactory to
the Administrative Agent.

“Recovery Event” shall mean the receipt by the Credit Parties or any of their
Restricted Subsidiaries of any cash insurance proceeds or condemnation or
expropriation award payable by reason of theft, loss, physical destruction or
damage, taking or similar event with respect to any of their respective property
or assets other than obsolete property or assets no longer used or useful in the
business of the Credit Parties or any of their Restricted Subsidiaries.

“Register” shall have the meaning set forth in Section 9.6(d).

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.

“Required Lenders” shall mean, as of any date of determination, Lenders holding
at least a majority of (a) the Term Loan Commitments (to the extent such Term
Loan Commitments have not been funded and remain in effect) and the outstanding
Term Loan, or (b) if all Commitments have been terminated, the outstanding
Loans; provided, however, that if any Lender shall be a Defaulting Lender at
such time, then there shall be excluded from the determination of Required
Lenders, Obligations owing to such Defaulting Lender and such Defaulting
Lender’s Commitments.

“Requirement of Law” shall mean, as to any Person, the articles or certificate
of incorporation and by-laws or other organizational or governing documents of
such Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

22



--------------------------------------------------------------------------------

“Responsible Officer” shall mean, as to (a) the Company, the President, any
Vice-President, the Chief Executive Officer, the Chief Financial Officer or the
Chief Operating Officer or (b) any other Credit Party, any duly authorized
officer thereof.

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of any
Credit Party or any of its Restricted Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of Capital Stock of any Credit Party or any of its Restricted
Subsidiaries, now or hereafter outstanding, (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Capital Stock of any Credit Party or any of its
Restricted Subsidiaries, now or hereafter outstanding, (d) any payment or
prepayment of principal of, premium, if any, or interest on, redemption,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to, any Subordinated Debt of any Credit Party or any of its Restricted
Subsidiaries and (e) the payment by any Credit Party or any of its Restricted
Subsidiaries of any management, advisory or consulting fee to any Affiliate.

“Restricted Subsidiary” shall mean Holdco, Opco and each “Restricted Subsidiary”
as defined in the Opco Credit Agreement.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and made publicly available, or as
otherwise published from time to time.

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC and made publicly
available, or as otherwise published from time to time, or (ii) (A) an agency of
the government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.

“Secured Hedging Agreement” shall mean any Hedging Agreement between a Credit
Party and a Hedging Agreement Provider, as amended, restated, amended and
restated, modified, supplemented or extended from time to time.

“Secured Hedging Obligations” shall mean, without duplication, all of the
obligations, indebtedness and liabilities of the Credit Parties to the Hedging
Agreement Providers, whenever arising, under the Secured Hedging Agreements,
including principal, interest, fees, premiums, scheduled periodic payments,
breakage, termination and other payments, reimbursements and indemnification
obligations and other amounts (including, but not limited to, any interest
accruing after the occurrence of a filing of a petition of bankruptcy under the
Bankruptcy Code with respect to any Credit Party, regardless of whether such
interest is an allowed claim under the Bankruptcy Code).

 

23



--------------------------------------------------------------------------------

“Secured Parties” shall mean the Administrative Agent, the Lenders and the
Hedging Agreement Providers.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Security Documents” shall mean the Pledge Agreement and all other agreements,
documents and instruments relating to, arising out of, or in any way connected
with any of the foregoing documents or granting to the Administrative Agent,
Liens or security interests to secure, inter alia, the Credit Party Obligations
whether now or hereafter executed and/or filed, each as may be amended from time
to time in accordance with the terms hereof, executed and delivered in
connection with the granting, attachment and perfection of the Administrative
Agent’s security interests and liens arising thereunder, including, without
limitation, UCC financing statements.

“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.

“Specified Equity Contribution” shall have the meaning set forth in the Opco
Credit Agreement.

“Subordinated Debt” shall mean any Indebtedness incurred by any Credit Party
which by its terms is specifically subordinated in right of payment to the prior
payment of the Credit Party Obligations and contains subordination and other
terms acceptable to the Administrative Agent.

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Governing Body or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Credit Agreement shall refer to a
Subsidiary or Subsidiaries of the Company.

“Tax Exempt Certificate” shall have the meaning set forth in Section 2.19.

“Taxes” shall have the meaning set forth in Section 2.19.

“Term Loan” shall have the meaning set forth in Section 2.3(a).

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make its portion of the Term Loan in a principal amount equal
to such Lender’s Term Loan Commitment Percentage of the Term Loan Committed
Amount, as appropriate.

“Term Loan Commitment Percentage” shall mean, for any Lender, the percentage
identified as its Term Loan Commitment Percentage as specified in its Lender
Commitment Letter or in the Assignment Agreement pursuant to which such Lender
became a Lender hereunder, as such percentage may be modified in connection with
any assignment made in accordance with the provisions of Section 9.6.

 

24



--------------------------------------------------------------------------------

“Term Loan Committed Amount” shall have the meaning set forth in Section 2.3(a).

“Term Loan Maturity Date” shall mean April 11, 2015.

“Term Loan Note” or “Term Loan Notes” shall mean the promissory notes of the
Company in favor of any of the Lenders evidencing the portion of the Term Loan
provided pursuant to Section 2.3(e), individually or collectively, as
appropriate, as such promissory notes may be amended, modified, restated,
supplemented, extended, renewed or replaced from time to time.

“Ticking Fee” shall have the meaning set forth in Section 2.7(e).

“Total Leverage Ratio” shall mean, as of any date of determination, for the
Company and its Restricted Subsidiaries on a consolidated basis, the ratio of
(a) Consolidated Indebtedness as of such date to (b) Consolidated EBITDA for the
four consecutive fiscal quarters ending on or immediately prior to such date.

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to use any Trademark, including,
without limitation, any thereof referred to in Schedule 3.16 to this Credit
Agreement.

“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, logos and other source
or business identifiers, together with the goodwill associated therewith, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, including, without limitation, any thereof referred to in
Schedule 3.16 to this Credit Agreement, and (b) all renewals thereof including,
without limitation, any thereof referred to in Schedule 3.16 in each case of any
of the Credit Parties.

“Tranche” shall mean the collective reference to LIBOR Rate Loans whose Interest
Periods begin and end on the same day.

“Transactions” shall mean the closing of this Agreement and the other Credit
Documents and the consummation of the Acquisitions consummated on the Closing
Date and the other transactions contemplated hereby to occur in connection with
such closing (including, without limitation, the initial borrowings under the
Credit Documents and the payment of fees and expenses in connection with all of
the foregoing).

“Transfer Closing Date” shall have the meaning set forth in each Assignment
Agreement.

 

25



--------------------------------------------------------------------------------

“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan, as the case may be.

“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.

“Unasserted Obligations” shall mean, at any time, Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (except for the
principal of and interest on, and fees relating to, any Indebtedness) in respect
of which no claim or demand for payment has been made (or, in the case of
Obligations for indemnification, no notice for indemnification has been issued
by the indemnitee) at such time.

“Unrecovered Investment” means, at any time as to any Partially-Owned Subsidiary
or any Unrestricted Subsidiary, the aggregate amount of consideration paid in
connection with the acquisition of such Partially-Owned Subsidiary or
Unrestricted Subsidiary and of all other Investments made in such
Partially-Owned Subsidiary or Unrestricted Subsidiary at any time by any Credit
Party or any Opco Credit Party, net of the aggregate amount received or
recovered by any Credit Party, any Opco Credit Party or any Restricted
Subsidiary in cash on account of such acquisition consideration or other
Investments, as a return of the principal thereof and not on account of interest
thereon or earnings or income attributable thereto.

“Unrestricted Subsidiary” shall mean each “Unrestricted Subsidiary” as defined
in the Opco Credit Agreement.

“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
may be or have been suspended by the happening of such a contingency.

“Wachovia” shall mean Wachovia Investment Holdings, LLC, together with its
successors and/or assigns.

“Works” shall mean all works which are subject to copyright protection pursuant
to Title 17 of the United States Code.

Section 1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Credit
Agreement shall have the defined meanings when used in the Term Loan Notes or
other Credit Documents or any certificate or other document made or delivered
pursuant hereto.

(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Credit Agreement shall refer to this Credit Agreement as a
whole and not to any particular provision of this Credit Agreement, and Section,
subsection, Schedule and Exhibit references are to this Credit Agreement unless
otherwise specified.

 

26



--------------------------------------------------------------------------------

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

Section 1.3 Accounting Terms.

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Company delivered to the Lenders;
provided that, if the Company shall notify the Administrative Agent that it
wishes amend any component of the definition of Total Leverage Ratio to
eliminate the effect of any change in GAAP on the operation of any such
definition or provision (or if the Administrative Agent notifies the Company
that the Required Lenders wish to amend any such definition or provision for
such purpose), then the Total Leverage Ratio shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such definition or provision is amended
in a manner satisfactory to the Company and the Required Lenders.

The Company shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, (i) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (ii) a reasonable estimate of the effect on the financial statements
on account of such changes in application.

Section 1.4 Resolution of Drafting Ambiguities.

Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Credit Agreement and the
other Credit Documents to which it is a party, that it and its counsel reviewed
and participated in the preparation and negotiation hereof and thereof and that
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation hereof or
thereof.

Section 1.5 Time References.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

27



--------------------------------------------------------------------------------

ARTICLE II

THE LOANS; AMOUNT AND TERMS

Section 2.1 [Reserved]

Section 2.2 [Reserved].

Section 2.3 Term Loan.

(a) Term Loan. Subject to the terms and conditions hereof and in reliance upon
the representations and warranties set forth herein, each Lender severally
agrees to make available to the Company on each Funding Date, in accordance with
Section 2.3(b) below, such Lender’s Term Loan Commitment Percentage of a term
loan in Dollars (the “ Term Loan”) in the aggregate principal amount after
giving effect to all Term Loan borrowings of up to THREE HUNDRED MILLION DOLLARS
($300,000,000) (the “ Term Loan Committed Amount”) for the purposes hereinafter
set forth. A Term Loan borrowing may consist of Alternate Base Rate Loans or
LIBOR Rate Loans, or a combination thereof, as the Company may request;
provided, however, that on the Closing Date and on the three business days
following the Closing Date, the Term Loan may only consist of Alternate Base
Rate Loans unless the Company delivers a funding indemnity letter reasonably
acceptable to the Administrative Agent not less than three (3) Business Days
prior to the Closing Date. LIBOR Rate Loans shall be made by each Lender at its
LIBOR Lending Office and Alternate Base Rate Loans at its Domestic Lending
Office. Amounts repaid or prepaid on a Term Loan borrowing may not be
reborrowed.

(b) Term Loan Borrowings.

(i) Notice of Borrowing. The Company may request during the term of this
Agreement prior to the Commitment Termination Date a Term Loan borrowing by
delivering a Notice of Borrowing (or telephone notice promptly confirmed by
delivery of a Notice of Borrowing, which delivery may be by fax) to the
Administrative Agent not later than 11:00 AM (Charlotte, North Carolina time) on
the date of the requested borrowing in the case of Alternate Base Rate Loans and
on the third Business Day prior to the date of the requested borrowing in the
case of LIBOR Rate Loans. Such request for borrowing shall be irrevocable and
shall specify (A) that a Term Loan borrowing is requested, (B) the date of the
requested borrowing (which shall be a Business Day), (C) the aggregate principal
amount to be borrowed and (D) whether the borrowing shall be comprised of
Alternate Base Rate Loans, LIBOR Rate Loans or a combination thereof, and if
LIBOR Rate Loans are requested, the Interest Period(s). If the Company shall
fail to specify in such Notice of Borrowing (I) an applicable Interest Period in
the case of a LIBOR Rate Loan, then such notice shall be deemed to be a request
for an Interest Period of one (1) month, (II) the type of Loan requested, then
such notice shall be deemed to be a request for an Alternate

 

28



--------------------------------------------------------------------------------

Base Rate Loan hereunder. The Administrative Agent shall give notice to each
Lender promptly upon receipt of such Notice of Borrowing, the contents thereof
and each such Term Lender’s share thereof.

(ii) Minimum Amounts. A Term Loan borrowing (other than a borrowing on the
Closing Date) that is made as an Alternate Base Rate Loan shall be in a minimum
aggregate amount of $25,000,000 and in integral multiples of $1,000,000 in
excess thereof. A Term Loan borrowing (other than a borrowing on the Closing
Date) that is made as a LIBOR Rate Loan shall be in a minimum aggregate amount
of $25,000,000 and in integral multiples of $1,000,000 in excess thereof.

(iii) Disbursements. Each Lender will make its Term Loan Commitment Percentage
of the Term Loan borrowing available to the Administrative Agent, for the
account of the Company, at the office of the Administrative Agent specified in
Section 9.2, or at such other office as the Administrative Agent may designate
in writing, upon reasonable advance notice by 1:00 P.M. on the date specified in
the applicable Notice of Borrowing, in Dollars and in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the Company by the Administrative Agent by crediting the account of
the Company on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

(c) Repayment of Term Loan. The principal amount of the Term Loan shall be
repaid in full on the Term Loan Maturity Date, unless accelerated sooner
pursuant to Section 7.2.

(d) Interest on the Term Loan. Subject to the provisions of Section 2.10(b), the
Term Loan shall bear interest as follows:

(i) Alternate Base Rate Loans. During such periods as the Term Loan shall be
comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan shall
bear interest at a per annum rate equal to the sum of the Alternate Base Rate
plus the Applicable Percentage; and

(ii) LIBOR Rate Loans. During such periods as the Term Loan shall be comprised
of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at a per
annum rate equal to the sum of the LIBOR Rate plus the Applicable Percentage.

Interest on the Term Loan shall be payable in arrears on each Interest Payment
Date.

(e) Term Loan Notes. Each Lender’s Term Loan Commitment shall be evidenced, upon
such Lender’s request, by a duly executed promissory note of the

 

29



--------------------------------------------------------------------------------

Company to such Lender in substantially the form of Schedule 2.3(e). The Company
covenants and agrees to pay the Term Loan in accordance with the terms of this
Credit Agreement and the Term Loan Notes, if any.

Section 2.4 [Reserved]

Section 2.5 [Reserved].

Section 2.6 [Reserved].

Section 2.7 Fees.

(a) Administrative Fee. The Company agrees to pay to the Administrative Agent
the annual administrative fee as described in the Fee Letter.

(b) Ticking Fee. The Company agrees to pay to the Administrative Agent, for the
pro rata benefit of the Lenders, a ticking fee (the “Ticking Fee”) in an amount
equal to 0.50% per annum (computed on the basis of the actual number of days
elapsed over a 360-day year) on the aggregate unfunded amount of the Term Loan
Committed Amount, which Ticking Fee shall accrue from the Closing Date to, and
shall be payable in full to the Administrative Agent on, the Commitment
Termination Date, regardless of whether any Funding Date actually occurs after
the Closing Date; provided that if a Funding Date shall occur after the Closing
Date, the Ticking Fee shall be payable at such time with respect to the
aggregate amount of the Term Loan Committed Amount funded on such Funding Date
and no Ticking Fee shall accrue or be due and payable thereafter.

Section 2.8 Commitment Reductions.

The Term Loan Commitments shall automatically terminate on the Commitment
Termination Date.

Section 2.9 Prepayments.

(a) Optional Prepayments. The Company shall have the right to prepay Loans in
whole or in part from time to time; provided, however, that each partial
prepayment of the Term Loan shall be in a minimum principal amount of $1,000,000
and integral multiples of $100,000 in excess thereof (or the remaining
outstanding principal amount). The Company shall give three Business Days’
irrevocable notice in the case of LIBOR Rate Loans and same-day irrevocable
notice on any Business Day in the case of Alternate Base Rate Loans, to the
Administrative Agent (which shall notify the Lenders thereof as soon as
practicable). Amounts prepaid under this Section 2.9(a) shall be applied as
directed by the Company. All prepayments under this Section 2.9(a) shall be
subject to Section 2.9(d) and Section 2.18, but otherwise without premium or
penalty. Interest on the principal amount prepaid shall be payable on the next
occurring Interest Payment Date that would have occurred had such loan not been
prepaid or, at the request of the Administrative Agent, interest on the
principal amount prepaid shall be payable on any date that a prepayment is made
hereunder through the date of prepayment. Amounts prepaid on the Term Loan may
not be reborrowed.

 

30



--------------------------------------------------------------------------------

(b) Mandatory Prepayments.

(i) [Reserved].

(ii) [Reserved.

(iii) Asset Dispositions. No later than three (3) Business Days after the date
of receipt by any Credit Party or any of its Restricted Subsidiaries of proceeds
from any Asset Disposition (or related series of Asset Dispositions), the
Company shall prepay the Loans in an aggregate amount equal to one hundred
percent (100%) of the Net Cash Proceeds derived from such Asset Disposition (or
related series of Asset Dispositions); provided, that the Company shall not be
required to prepay the Loans to the extent the Opco Credit Agreement requires
that such Net Cash Proceeds either be used to prepay loans or cash collateralize
letter of credit obligations under the Opco Credit Agreement or be reinvested in
replacement or other useful assets and such Net Cash Proceeds are used for such
purposes in accordance with the terms thereof (such prepayment to be applied as
set forth in clause (vii) below).

(iv) Debt Issuances. No later than three (3) Business Days after the date of
receipt by any Credit Party or any of its Restricted Subsidiaries of proceeds
from any Debt Issuance, the Company shall prepay the Loans in an aggregate
amount equal to one hundred percent (100%) of the Net Cash Proceeds of such Debt
Issuance; provided, that the Company shall not be required to prepay the Loans
to the extent the Opco Credit Agreement requires that such Net Cash Proceeds be
used to prepay loans or cash collateralize letter of credit obligations under
the Opco Credit Agreement and such Net Cash Proceeds are used for such purposes
in accordance with the terms thereof (such prepayment to be applied as set forth
in clause (vii) below).

(v) Issuances of Equity. No later than three (3) Business Days after the date of
receipt by any Credit Party or any of its Restricted Subsidiaries of proceeds
from any Equity Issuance, the Company shall prepay the Loans in an aggregate
amount equal to one hundred percent (100%) of the Net Cash Proceeds of such
Equity Issuance; provided, that the Company shall not be required to prepay the
Loans to the extent the Opco Credit Agreement requires that such Net Cash
Proceeds be used to prepay loans or cash collateralize letter of credit
obligations under the Opco Credit Agreement and such Net Cash Proceeds are used
for such purposes in accordance with the terms thereof (such prepayment to be
applied as set forth in clause (vii) below).

 

31



--------------------------------------------------------------------------------

(vi) Recovery Event. No later than three (3) Business Days after the date of
receipt by any Credit Party or any of its Restricted Subsidiaries of proceeds
from any Recovery Event, the Company shall prepay the Loans in an aggregate
amount equal to one hundred percent (100%) of the Net Cash Proceeds of such
Recovery Event; provided, that the Company shall not be required to prepay the
Loans to the extent the Opco Credit Agreement requires that such Net Cash
Proceeds either be used to prepay loans or cash collateralize letter of credit
obligations under the Opco Credit Agreement or be reinvested in replacement or
other useful assets and such Net Cash Proceeds are used for such purposes in
accordance with the terms thereof (such prepayment to be applied as set forth in
clause (vii) below).

(vii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.9(b) shall be applied to the Term Loan and shall be
applied first to Alternate Base Rate Loans and then to LIBOR Rate Loans in
direct order of Interest Period maturities. All prepayments under this
Section 2.9(b) shall be subject to Section 2.9(d) and Section 2.18 and be
accompanied by interest on the principal amount prepaid through the date of
prepayment.

(c) Hedging Obligations Unaffected. Any repayment or prepayment made pursuant to
this Section 2.9 shall not affect the Company’s obligation to continue to make
payments under any Secured Hedging Agreement, which shall remain in full force
and effect notwithstanding such repayment or prepayment, subject to the terms of
such Secured Hedging Agreement.

(d) Prepayments Prior to First Anniversary of the Closing Date. Notwithstanding
the foregoing, any voluntary or mandatory prepayment of the Term Loan (i) on or
prior to the first anniversary of the Closing Date shall be made at par,
(ii) after the first anniversary of the Closing Date but on or prior to the
second anniversary of the Closing Date shall be made at 102% of par, (iii) after
the second anniversary of the Closing Date but on or prior to the third
anniversary of the Closing Date shall be made at 101% of par and (iv) thereafter
shall be made at par.

Section 2.10 Default Rate and Payment Dates.

(a) If all or a portion of the principal amount of any Loan which is a LIBOR
Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan in
accordance with the provisions of Section 2.11 (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Loan shall
be converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.

(b)(i) If all or a portion of the principal amount of any LIBOR Rate Loan shall
not be paid when due, such overdue amount shall, at the discretion of the
Required Lenders or the Administrative Agent, bear interest at a rate per annum
which is equal to the rate that would otherwise be applicable thereto plus 2%,
until the end of the Interest

 

32



--------------------------------------------------------------------------------

Period applicable thereto, and thereafter at a rate per annum which is equal to
the Alternate Base Rate plus the sum of the Applicable Percentage then in effect
for Alternate Base Rate Loans and, at the discretion of the Required Lenders or
the Administrative Agent, 2% (the “ABR Default Rate”) or (ii) if any interest
payable on the principal amount of any Loan or any fee or other amount,
including the principal amount of any Alternate Base Rate Loan, payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall, at the discretion of the
Required Lenders or the Administrative Agent, bear interest at a rate per annum
which is equal to the ABR Default Rate, in each case from the date of such
non-payment until such amount is paid in full (after as well as before
judgment).

(c) Interest on each Loan shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to paragraph (b) of this
Section 2.10 shall be payable from time to time on demand.

Section 2.11 Conversion Options.

(a) The Company may, in the case of the Term Loan, elect from time to time to
convert Alternate Base Rate Loans to LIBOR Rate Loans, by delivering a Notice of
Conversion/Extension to the Administrative Agent at least three Business Days
prior to the proposed date of conversion. In addition, the Company may elect
from time to time to convert all or any portion of a LIBOR Rate Loan to an
Alternate Base Rate Loan by giving the Administrative Agent irrevocable written
notice thereof by 11:00 A.M. one Business Day prior to the proposed date of
conversion. If the date upon which an Alternate Base Rate Loan is to be
converted to a LIBOR Rate Loan is not a Business Day, then such conversion shall
be made on the next succeeding Business Day and during the period from such last
day of an Interest Period to such succeeding Business Day such Loan shall bear
interest as if it were an Alternate Base Rate Loan. LIBOR Rate Loans may only be
converted to Alternate Base Rate Loans on the last day of the applicable
Interest Period. If the date upon which a LIBOR Rate Loan is to be converted to
an Alternate Base Rate Loan is not a Business Day, then such conversion shall be
made on the next succeeding Business Day and during the period from such last
day of an Interest Period to such succeeding Business Day such Loan shall bear
interest as if it were an Alternate Base Rate Loan. All or any part of
outstanding Alternate Base Rate Loans may be converted as provided herein;
provided that (i) no Loan may be converted into a LIBOR Rate Loan when any Event
of Default has occurred and is continuing and (ii) partial conversions shall be
in an aggregate principal amount of $1,000,000 or a whole multiple of $500,000
in excess thereof. All or any part of outstanding LIBOR Rate Loans may be
converted as provided herein; provided that partial conversions shall be in an
aggregate principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof.

(b) Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Company with the
notice provisions contained in Section 2.11(a); provided, that no LIBOR Rate
Loan may be continued as such when any Event of Default has occurred and is
continuing, in which

 

33



--------------------------------------------------------------------------------

case such Loan shall be automatically converted to an Alternate Base Rate Loan
at the end of the applicable Interest Period with respect thereto. If the
Company shall fail to give timely notice of an election to continue a LIBOR Rate
Loan, or the continuation of LIBOR Rate Loans is not permitted hereunder, such
LIBOR Rate Loans shall be automatically converted to Alternate Base Rate Loans
at the end of the applicable Interest Period with respect thereto.

Section 2.12 Computation of Interest and Fees; Usury.

(a) Interest payable hereunder with respect to any Alternate Base Rate Loan
based on the Prime Rate shall be calculated on the basis of a year of 365 days
(or 366 days, as applicable) for the actual days elapsed. All other fees,
interest and all other amounts payable hereunder shall be calculated on the
basis of a 360 day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Company and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination thereof.
Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate shall become effective as of the opening of business on the
day on which such change in the Alternate Base Rate shall become effective. The
Administrative Agent shall as soon as practicable notify the Company and the
Lenders of the Closing Date and the amount of each such change.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Credit Agreement shall be conclusive and binding on the
Credit Parties and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Company, deliver to the
Company a statement showing the computations used by the Administrative Agent in
determining any interest rate.

(c) It is the intent of the Lenders and the Credit Parties to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral. In no way, nor in any event or contingency (including but not
limited to prepayment or acceleration of the maturity of any Credit Party
Obligation), shall the interest taken, reserved, contracted for, charged, or
received under this Credit Agreement, under the Term Loan Notes or otherwise,
exceed the maximum nonusurious amount permissible under applicable law. If, from
any possible construction of any of the Credit Documents or any other document,
interest would otherwise be payable in excess of the maximum nonusurious amount,
any such construction shall be subject to the provisions of this paragraph and
such interest shall be automatically reduced to the maximum nonusurious amount
permitted under applicable law, without the necessity of execution of any
amendment or new document. If any Lender shall ever receive anything of value
which is characterized as interest on the Loans under applicable law and which
would, apart from this provision, be in excess of the maximum nonusurious
amount, an amount equal to the amount which would have been excessive interest
shall, without penalty, be applied to the reduction of the principal amount
owing on the Loans and not to the payment of interest, or refunded to the

 

34



--------------------------------------------------------------------------------

Company or the other payor thereof if and to the extent such amount which would
have been excessive exceeds such unpaid principal amount of the Loans. The right
to demand payment of the Loans or any other Indebtedness evidenced by any of the
Credit Documents does not include the right to receive any interest which has
not otherwise accrued on the date of such demand, and the Lenders do not intend
to charge or receive any unearned interest in the event of such demand. All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

Section 2.13 Pro Rata Treatment and Payments.

(a) Allocation of Payments Prior to Exercise of Remedies. Unless otherwise
required by the terms of this Credit Agreement, each payment under this Credit
Agreement or any Term Loan Note shall be applied, first, to any fees then due
and owing by the Company pursuant to Section 2.7, second, to interest then due
and owing hereunder and under the Term Loan Notes of the Company and, third, to
principal then due and owing hereunder and under the Term Loan Notes of the
Company. Each payment on account of any fees pursuant to Section 2.7 shall be
made pro rata in accordance with the respective amounts due and owing. Each
payment (other than prepayments) by the Company on account of principal of and
interest on the Term Loans shall be applied to such Loans, as applicable, on a
pro rata basis in accordance with the terms of Section 2.9(a) hereof. Each
optional prepayment on account of principal of the Loans shall be applied in
accordance with Section 2.9(a). Each mandatory prepayment on account of
principal of the Loans shall be applied in accordance with Section 2.9(b). All
payments (including prepayments) to be made by the Company on account of
principal, interest and fees shall be made without defense, set-off or
counterclaim (except as provided in Section 2.19(b)) and shall be made to the
Administrative Agent for the account of the Lenders at the Administrative
Agent’s office specified on Section 9.2 in Dollars and in immediately available
funds not later than 1:00 P.M. on the date when due. The Administrative Agent
shall distribute such payments to the Lenders entitled thereto promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the LIBOR Rate Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day, and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension. If any payment on a LIBOR Rate Loan
becomes due and payable on a day other than a Business Day, such payment date
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.

(b) Allocation of Payments After Exercise of Remedies. Notwithstanding any other
provisions of this Credit Agreement to the contrary, after the exercise of
remedies (other than the invocation of default interest pursuant to
Section 2.10(b)) by the

 

35



--------------------------------------------------------------------------------

Administrative Agent or the Lenders pursuant to Section 7.2 (or after the
Commitments shall automatically terminate and the Loans (with accrued interest
thereon) and all other amounts under the Credit Documents shall automatically
become due and payable in accordance with the terms of such Section), all
amounts collected or received by the Administrative Agent or any Lender on
account of the Credit Party Obligations or any other amounts outstanding under
any of the Credit Documents or in respect of the Collateral shall be paid over
or delivered as follows (irrespective of whether the following costs, expenses,
fees, interest, premiums, scheduled periodic payments or Credit Party
Obligations are allowed, permitted or recognized as a claim in any proceeding
resulting from the occurrence of a Bankruptcy Event):

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Administrative Agent with
respect to the Collateral under or pursuant to the terms of the Security
Documents;

SECOND, to the payment of any fees owed to the Administrative Agent (in its
capacity as such);

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Secured Hedging
Agreement, any fees, premiums and scheduled periodic payments due under such
Secured Hedging Agreement and any interest accrued thereon;

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations, and including with respect to any Secured Hedging Agreement, any
breakage, termination or other payments due under such Secured Hedging Agreement
and any interest accrued thereon;

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (ii) each of the Lenders shall receive an amount equal
to its pro rata share

 

36



--------------------------------------------------------------------------------

(based on the proportion that the then outstanding Loans held by such Lender
bears to the aggregate then outstanding Loans) of amounts available to be
applied pursuant to clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above.
Notwithstanding the foregoing terms of this Section 2.13, only Collateral
proceeds and payments under the Guaranty (as opposed to ordinary course
principal, interest and fee payments hereunder) shall be applied to obligations
under any Secured Hedging Agreement.

Section 2.14 Non-Receipt of Funds by the Administrative Agent.

(a) Unless the Administrative Agent shall have been notified in writing by a
Lender prior to the date a Loan is to be made by such Lender (which notice shall
be effective upon receipt) that such Lender does not intend to make the proceeds
of such Loan available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such proceeds available to the Administrative
Agent on such date, and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to the Company a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent, the Administrative Agent shall be able to recover
such corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent will promptly notify the Company, and the Company shall
immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from the Lender or the
Company, as the case may be, interest on such corresponding amount in respect of
each day from the date such corresponding amount was made available by the
Administrative Agent to the Company to the date such corresponding amount is
recovered by the Administrative Agent at a per annum rate equal to (i) from the
Company at the applicable rate for the applicable borrowing pursuant to the
Notice of Borrowing and (ii) from a Lender at the Federal Funds Effective Rate.

(b) Unless the Administrative Agent shall have been notified in writing by the
Company, prior to the date on which any payment is due from the Company
hereunder (which notice shall be effective upon receipt) that the Company does
not intend to make such payment, the Administrative Agent may assume that the
Company has made such payment when due, and the Administrative Agent may in
reliance upon such assumption (but shall not be required to) make available to
each Lender on such payment date an amount equal to the portion of such assumed
payment to which such Lender is entitled hereunder, and if the Company has not
in fact made such payment to the Administrative Agent, such Lender shall, on
demand, repay to the Administrative Agent the amount made available to such
Lender. If such amount is repaid to the Administrative Agent on a date after the
date such amount was made available to such Lender, such Lender shall pay to the
Administrative Agent on demand interest on such amount in respect of each day
from the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is recovered by the Administrative Agent at a per
annum rate equal to the Federal Funds Effective Rate.

 

37



--------------------------------------------------------------------------------

(c) A certificate of the Administrative Agent submitted to the Company or any
Lender with respect to any amount owing under this Section 2.14 shall be
conclusive in the absence of manifest error.

Section 2.15 Inability to Determine Interest Rate.

Notwithstanding any other provision of this Credit Agreement, if the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period, the Administrative Agent shall
forthwith give telephone notice of such determination, confirmed in writing, to
the Company, and the Lenders at least two Business Days prior to the first day
of such Interest Period. Unless the Company shall have notified the
Administrative Agent upon receipt of such telephone notice that it wishes to
rescind or modify its request regarding such LIBOR Rate Loans, any Loans that
were requested to be made as LIBOR Rate Loans shall be made as Alternate Base
Rate Loans and any Loans that were requested to be converted into or continued
as LIBOR Rate Loans shall remain as or be converted into Alternate Base Rate
Loans. Until any such notice has been withdrawn by the Administrative Agent, no
further Loans shall be made as, continued as, or converted into, LIBOR Rate
Loans for the Interest Periods so affected.

Section 2.16 Illegality.

Notwithstanding any other provision of this Credit Agreement, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof by the relevant Governmental Authority to any Lender shall make it
unlawful for such Lender or its LIBOR Lending Office to make or maintain LIBOR
Rate Loans as contemplated by this Credit Agreement or to obtain in the
interbank eurodollar market through its LIBOR Lending Office the funds with
which to make such Loans, (a) such Lender (an “Affected Lender”) shall on that
date notify the Administrative Agent and the Company thereof, (b) the commitment
of such Affected Lender hereunder to make LIBOR Rate Loans or continue LIBOR
Rate Loans as such shall forthwith be suspended until the Administrative Agent
shall give notice that the condition or situation which gave rise to the
suspension shall no longer exist, and (c) such Affected Lender’s Loans then
outstanding as LIBOR Rate Loans, if any, shall be converted on the last day of
the Interest Period for such Loans or within such earlier period as required by
law as Alternate Base Rate Loans. Notwithstanding the forgoing, to the extent a
determination by an Affected Lender as described above relates to LIBOR Rate
Loans then being requested by the Company pursuant to a Notice of Borrowing or a
Notice of Continuation/Conversion, the Company shall have the option, subject to
the provisions of Section 2.18, to rescind such Notice of Borrowing or Notice of
Continuation/Conversion to all Lenders by giving notice (by facsimile or
telephone confirmed in writing) to the Administrative Agent of such rescission
on the date on which the Affected Lender gives notice of a determination as
described above. The Company hereby agree promptly to pay any Affected Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
actual and direct costs (but not including anticipated profits) reasonably
incurred by such Lender in making any repayment in accordance with this Section
including, but not limited to, any interest or fees payable by such Affected
Lender to lenders of funds obtained by it in order to make or maintain its LIBOR
Rate Loans hereunder. A certificate

 

38



--------------------------------------------------------------------------------

as to any additional amounts payable pursuant to this Section submitted by such
Affected Lender, through the Administrative Agent, to the Company shall be
conclusive in the absence of manifest error. Nothing in this Section 2.16 shall
affect the obligation of any Lender other than the Affected Lender to make or
maintain LIBOR Rate Loans, or to convert Alternate Base Rate Loans to LIBOR Rate
Loans in accordance with the terms hereof.

Section 2.17 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i) shall subject such Lender to any tax of any kind whatsoever with respect to
any LIBOR Rate Loan made by it, or change the basis of taxation of payments to
such Lender in respect thereof (except for changes in the rate of tax on the
overall net income of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans or to reduce any amount receivable
hereunder or under any Term Loan Note, then, in any such case, the Credit
Parties shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such additional cost or reduced amount
receivable which such Lender reasonably deems to be material as determined by
such Lender with respect to its LIBOR Rate Loans. A certificate as to any
additional amounts payable pursuant to this Section (setting forth in reasonable
detail the basis for requesting such amount) submitted by such Lender, through
the Administrative Agent, to the Company shall be conclusive in the absence of
manifest error.

(b) If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such

 

39



--------------------------------------------------------------------------------

corporation’s policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender to be material, then from time to time, within fifteen
(15) days after demand by such Lender, the Credit Parties shall pay to such
Lender such additional amount as shall be certified by such Lender as being
required to compensate it for such reduction. Such a certificate as to any
additional amounts payable under this Section submitted by a Lender (which
certificate shall include a description of the basis for the computation),
through the Administrative Agent, to the Company shall be conclusive absent
manifest error.

(c) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.17 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided, that the Company shall not be required to
compensate a Lender pursuant to this Section 2.17 for any increased costs or
reductions to the extent that such Lender notifies the Company of such increased
costs or reductions and of such Lender’s intention to claim compensation
therefore more than ninety (90) days after such Lender becomes aware of such
right to additional compensation; provided, further, that if the law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or Governmental Authority giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.

(d) The agreements in this Section 2.17 shall survive the termination of this
Credit Agreement and payment of the Credit Party Obligations.

Section 2.18 Indemnity.

The Credit Parties hereby agree to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense (but not any anticipated profits or
other consequential losses) which such Lender may sustain or incur as a
consequence of (a) default by the Company in payment of the principal amount of
or interest on any Loan by such Lender in accordance with the terms hereof,
(b) default by the Company in accepting a borrowing after the Company has given
a notice in accordance with the terms hereof, (c) default by the Company in
making any prepayment after the Company has given a notice in accordance with
the terms hereof, and/or (d) the making by the Company of a prepayment of a
Loan, or the conversion thereof, on a day which is not the last day of the
Interest Period with respect thereto, in each case including, but not limited
to, any such loss or expense arising from interest or fees payable by such
Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder. A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender, through the Administrative Agent, to the
Company (which certificate must be delivered to the Administrative Agent within
thirty days following such default, prepayment or conversion) shall be
conclusive in the absence of manifest error. The agreements in this Section
shall survive termination of this Credit Agreement and payment of the Credit
Party Obligations.

 

40



--------------------------------------------------------------------------------

Section 2.19 Taxes.

(a) All payments made by the Credit Parties hereunder or under any Term Loan
Note shall be, except as provided in Section 2.19(b), made free and clear of,
and without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any Governmental Authority or by any political subdivision
or taxing authority thereof or therein with respect to such payments (but
excluding (i) any tax imposed on or measured by the net income or profits of a
Lender pursuant to the laws of the jurisdiction in which it is organized or the
jurisdiction in which the principal office or applicable lending office of such
Lender is located or any subdivision thereof or therein and (ii) any branch
profits tax within the meaning of Code Section 884 or any similar tax) and all
interest, penalties or similar liabilities with respect thereto (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”). If any Taxes are so levied or
imposed, the Credit Parties agree to pay the full amount of such Taxes, and such
additional amounts as may be necessary, so that every payment of all amounts due
under this Credit Agreement or under any Term Loan Note, after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein or in such Term Loan Note. The Credit Parties will furnish
to the Administrative Agent as soon as practicable after the date the payment of
any Taxes is due pursuant to applicable law certified copies (to the extent
reasonably available and required by law) of tax receipts evidencing such
payment by the Credit Parties. The Credit Parties agree to indemnify and hold
harmless each Lender, and reimburse such Lender upon its written request, for
the amount of any Taxes so levied or imposed and paid by such Lender.

(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) agrees to deliver to the Company and the
Administrative Agent on or prior to the Closing Date, or in the case of a Lender
that is an assignee or transferee of an interest under this Credit Agreement
pursuant to Section 9.6(d) (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender (i) if the Lender is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, two accurate and complete original
signed copies of Internal Revenue Service Forms W-8BEN, W-8ECI or W-8IMY with
appropriate attachments (or successor forms) certifying such Lender’s
entitlement to a complete exemption from United States withholding tax with
respect to payments to be made under this Credit Agreement and under any Term
Loan Note, or (ii) if the Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (A) Internal Revenue Service Forms W-8BEN,
W-8ECI or W-8IMY with appropriate attachments as set forth in clause (i) above,
or (B) a certificate in substantially the form of Schedule 2.19 (any such
certificate, a “Tax Exempt Certificate”) and two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN (or successor form)
certifying such Lender’s entitlement to an exemption from United States
withholding tax with respect to payments of interest to be made under this
Credit Agreement and under any Term Loan Note. In addition, each Lender agrees
that it will deliver upon the Company’s request updated versions of the

 

41



--------------------------------------------------------------------------------

foregoing, as applicable, whenever the previous certification has become
obsolete or inaccurate in any material respect, together with such other forms
as may be required in order to confirm or establish the entitlement of such
Lender to a continued exemption from or reduction in United States withholding
tax with respect to payments under this Credit Agreement and any Term Loan Note.
Notwithstanding anything to the contrary contained in Section 2.19(a), but
subject to the immediately succeeding sentence, (A) the Company shall be
entitled, to the extent they are required to do so by law, to deduct or withhold
Taxes imposed by the United States (or any political subdivision or taxing
authority thereof or therein) from interest, fees or other amounts payable
hereunder for the account of any Lender which is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for U.S. Federal income
tax purposes to the extent that such Lender has not provided to the Company U.S.
Internal Revenue Service Forms that establish a complete exemption from such
deduction or withholding and (B) the Company shall not be obligated pursuant to
Section 2.19(a) hereof to gross-up payments to be made to a Lender in respect of
Taxes imposed by the United States if (I) such Lender has not provided to the
Company the Internal Revenue Service forms required to be provided pursuant to
this Section 2.19(b) or (II) in the case of a payment, other than interest, to a
Lender described in clause (ii) above, to the extent that such forms do not
establish a complete exemption from withholding of such Taxes. Notwithstanding
anything to the contrary contained in the preceding sentence or elsewhere in
this Section 2.19, the Credit Parties agree to pay additional amounts and to
indemnify each Lender in the manner set forth in Section 2.19(a) (without regard
to the identity of the jurisdiction requiring the deduction or withholding) in
respect of any amounts deducted or withheld by it as described in the
immediately preceding sentence as a result of any changes after the Closing Date
in any applicable law, treaty, governmental rule, regulation, guideline or
order, or in the interpretation thereof, relating to the deducting or
withholding of Taxes.

(c) Each Lender agrees to use reasonable efforts (including reasonable efforts
to change its Domestic Lending Office or LIBOR Lending Office, as the case may
be) to avoid or to minimize any amounts which might otherwise be payable
pursuant to this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender in its sole discretion to be material.

(d) If the Credit Parties pay any additional amount pursuant to this
Section 2.19 with respect to a Lender, such Lender shall use reasonable efforts
to obtain a refund of tax or credit against its tax liabilities on account of
such payment; provided that such Lender shall have no obligation to use such
reasonable efforts if either (i) it is in an excess foreign tax credit position
or (ii) it believes in good faith, in its sole discretion, that claiming a
refund or credit would cause adverse tax consequences to it. In the event that
such Lender receives such a refund or credit, such Lender shall pay to the
Credit Parties an amount that such Lender reasonably determines is equal to the
net tax benefit obtained by such Lender as a result of such payment by the
Credit Parties. In the event that no refund or credit is obtained with respect
to the Credit Parties’ payments to such Lender pursuant to this Section 2.19,
then such Lender shall upon request provide a certification

 

42



--------------------------------------------------------------------------------

that such Lender has not received a refund or credit for such payments. Nothing
contained in this Section 2.19 shall require a Lender to disclose or detail the
basis of its calculation of the amount of any tax benefit or any other amount or
the basis of its determination referred to in the proviso to the first sentence
of this Section 2.19 to the Credit Parties or any other party.

(e) The agreements in this Section 2.19 shall survive the termination of this
Credit Agreement and the payment of the Credit Party Obligations.

Section 2.20 [Reserved].

Section 2.21 Obligation to Mitigate.

Each Lender agrees that, as promptly as practicable after such Lender becomes
aware of the occurrence of an event or the existence of a condition that would
cause such lender to become an Affected Lender or that would entitle such Lender
to receive payments under Section 2.16, 2.17, 2.18 or 2.19, it will use
reasonable efforts to (a) make, issue, fund or maintain its Loans through
another lending office of such Lender, or (b) take such other measures as such
Lender may deem reasonable, if (A) as a result, the circumstances which would
cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.16, 2.17, 2.18 or 2.19 would be avoided or materially
reduced, and (B) if such Lender determines in its sole discretion, the making,
issuing, funding or maintaining of such Loans through such other lending office
or in accordance with such other measures, as the case may be, would not
otherwise adversely affect such Loans or the interests of such Lender; provided
that such Lender will not be obligated to utilize such other office pursuant to
this Section 2.21 unless the Company agrees to pay all incremental expenses
incurred by such Lender as a result of utilizing such other office as described
above. A certificate as to the amount of any such expenses payable by the
Company pursuant to this Section 2.21 (setting forth in reasonable detail the
basis for requesting such amount) submitted by such Lender to the Company (with
a copy to Administrative Agent) shall be conclusive absent manifest error.

Section 2.22 Replacement of Lenders.

The Company shall be permitted to replace any Lender that (a) is an Affected
Lender, (b) requests (or requests on behalf of a Participant) reimbursement for
amounts owing, or payment of any amount required, pursuant to Section 2.17 or
2.19, (c) defaults in its obligation to make Loans hereunder or (d) fails to
approve any amendment, waiver or consent requiring the consent of all the
Lenders or of any Lender adversely affected thereby (and the Company has
received approval to such amendment, waiver or consent from the Required
Lenders), then the Company shall be permitted to replace any such Lender (any
such Lender, a “Subject Lender”) with one or more replacement financial
institutions; provided, that (i) no Event of Default shall have occurred and be
continuing at the time of such replacement, (ii) such replacement does not
conflict with any Requirement of Law, (iii) each replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
Subject Lender on or prior to the date of replacement, (iv) the Company shall be
liable to such Subject Lender under Section 2.18 if any

 

43



--------------------------------------------------------------------------------

LIBOR Rate Loan owing to such Subject Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (v) each replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent and the Company (such approvals not to be
unreasonably withheld), (vi) if applicable, such replacement Lender must consent
to such amendment, waiver or consent or must not be subject to such increased
costs, (vii) such Subject Lender shall be obligated to make such replacement in
accordance with the provisions of Section 9.6 (provided, that the Company shall
be obligated to pay the registration and processing fee referred to therein),
and (viii) if applicable, the Subject Lender must be unwilling to withdraw the
notice delivered to Company pursuant to Section 2.16, 2.17 or 2.19 (as
applicable) upon 10 days prior written notice to the Subject Lender and
Administrative Agent and/or must be unwilling to remedy its default upon three
days prior written notice to the Subject Lender and Administrative Agent. It is
understood and agreed that if any Lender replaced hereunder fails to execute an
Assignment Agreement, it shall be deemed to have entered into such Assignment
Agreement. Upon the payment of all amounts owing to any Subject Lender, such
Subject Lender shall no longer constitute a “Lender” for purposes hereof;
provided, that any rights of such Subject Lender to indemnification hereunder
shall survive as to such Subject Lender.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Credit Agreement and to make the
Extensions of Credit herein provided for, the Credit Parties hereby represent
and warrant to the Administrative Agent and to each Lender that:

Section 3.1 Financial Condition.

(a) The Company has delivered to the Administrative Agent and the Lenders:

(i) audited consolidated financial statements of the Company and its
Subsidiaries (including reconciliation information consistent with historical
practices for the Company and its Restricted Subsidiaries) for the fiscal years
ended December 31, 2004, 2005 and 2006, together with the related consolidated
statements of income or operations, equity and cash flows for the fiscal years
ended on such dates;

(ii) unaudited consolidated financial statements of the Company and its
Subsidiaries (including reconciliation information consistent with historical
practices for the Company and its Restricted Subsidiaries) for each fiscal
quarter of 2007 through the most recently ended fiscal quarter prior to the
Closing Date for which financial statements are available, together with the
related consolidated statements of income or operations, equity and cash flows
for each such fiscal quarter;

 

44



--------------------------------------------------------------------------------

(iii) pro forma consolidated financial statements of the Company and its
Restricted Subsidiaries (including reconciliation information consistent with
historical practices for the Company and its Restricted Subsidiaries), after
giving effect to the Acquisitions consummated on the Closing Date, for the most
recent four quarter period for which financial statements are available; and

(iv) a pro forma balance sheet of the Company and its Restricted Subsidiaries
(including reconciliation information consistent with historical practices for
the Company and its Restricted Subsidiaries), after giving effect to the
Acquisitions consummated on the Closing Date, as of the Closing Date.

Each of the financial statements described in the foregoing clauses (i) and
(ii):

(A) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein;

(B) fairly present the financial condition of the applicable entities as of the
date thereof and results of operations for the period covered thereby (subject,
in the case of the unaudited financial statements, to (i) the absence of
footnotes (except as required by applicable law) and (ii) normal year-end
adjustments); and

(C) show all material Indebtedness and other material liabilities, direct or
contingent, of the applicable entities as of the date thereof, including
liabilities for taxes, material commitments and contingent obligations.

The financial statements described in the foregoing clauses (ii) and (iv) have
been prepared in good faith based on assumptions believed by the Company to be
reasonable as of the date of delivery thereof (it being understood that such
assumptions are based on good faith estimates of certain items and that the
actual amount of such items on the Closing Date is subject to change) and
present fairly in all material respects on a Pro Forma Basis the financial
position of the applicable entities as of the date thereof, assuming the
occurrence of the Acquisitions consummated on the Closing Date on the first day
of such period.

(b) The eight-year projections (including quarterly projections for fiscal year
2007 and annual projections for each fiscal year thereafter) of balance sheets,
income statements and cash flows of the Company and its Restricted Subsidiaries
delivered to the Lenders on or prior to the Closing Date have been prepared in
good faith based upon good faith estimates and assumptions believed by the
Credit Parties to be reasonable at the time made, it being recognized by the
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from projected results.

 

45



--------------------------------------------------------------------------------

Section 3.2 No Change.

(a) Since December 31, 2006, no Closing Date Material Adverse Change has
occurred; provided that the representation and warranty in this sentence shall
only be effective on the Closing Date.

(b) Since December 31, 2006, there has been no development or event which,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect; provided that the representation and warranty in
this sentence shall only be effective after the Closing Date.

Section 3.3 Corporate Existence; Compliance with Law.

Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
requisite power and authority and the legal right to own and operate all its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified to conduct
business and in good standing under the laws of (i) the jurisdiction of its
organization, (ii) the jurisdiction where its chief executive office is located
and (iii) each other jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification except to
the extent that the failure to so qualify or be in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the business or operations of the Credit Parties and their
Restricted Subsidiaries in such jurisdiction and (d) is in compliance with all
Requirements of Law, government permits and government licenses except to the
extent that the failure to comply therewith could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
jurisdictions in which the Credit Parties as of the Closing Date are organized
and qualified to do business are described on Schedule 3.3.

Section 3.4 Corporate Power; Authorization; Enforceable Obligations.

Each of the Credit Parties has full power and authority and the legal right to
make, deliver and perform the Credit Documents to which it is party and has
taken all necessary limited liability company or corporate action to authorize
the execution, delivery and performance by it of the Credit Documents to which
it is party. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the borrowings hereunder or with the execution, delivery or
performance of any Credit Document by any of the Credit Parties (other than
those that have been obtained) or with the validity or enforceability of any
Credit Document against any of the Credit Parties (except such filings as are
necessary in connection with the perfection of the Liens created by such Credit
Documents). Each Credit Document to which it is a party has been duly executed
and delivered on behalf of each Credit Party. Each Credit Document to which it
is a party constitutes a legal, valid and binding obligation of each Credit
Party, enforceable against such Credit Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

46



--------------------------------------------------------------------------------

Section 3.5 No Legal Bar; No Default.

The execution, delivery and performance of the Credit Documents, the borrowings
thereunder and the use of the proceeds of the Loans will not violate any
Requirement of Law or any Contractual Obligation of any Credit Party (except
those as to which waivers or consents have been obtained), and will not result
in, or require, the creation or imposition of any Lien on any Credit Party’s
properties or revenues pursuant to any Requirement of Law or Contractual
Obligation other than the Liens arising under or contemplated in connection with
the Credit Documents. Except to the extent such matters could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, no Credit Party is in default under or with respect to any of
its material Contractual Obligations. No Default or Event of Default has
occurred and is continuing.

Section 3.6 No Material Litigation.

No litigation, investigation, claim, criminal prosecution, civil investigative
demand, imposition of criminal or civil fines and penalties, or any other
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the best knowledge of the Credit Parties, threatened by or against any Credit
Party or any of its Subsidiaries or against any of its or their respective
properties or revenues (a) with respect to the Credit Documents or any Loan or
any of the transactions contemplated hereby, or (b) which could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 3.7 Investment Company Act, Etc.

No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Credit Party is subject to regulation the Federal Power Act, the
Interstate Commerce Act, or any federal or state statute or regulation limiting
its ability to incur the Credit Party Obligations.

Section 3.8 Margin Regulations.

No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose that violates, or that would be
inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System as now and from time to time hereafter
in effect. The Credit Parties and their Subsidiaries (a) are not engaged,
principally or as one of their important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” “margin stock”
within the respective meanings of each of such terms under Regulation U and
(b) taken as a group do not own “margin stock” except as identified in the
financial statements referred to in Section 3.1 and the aggregate value of all
“margin stock” owned by the Credit Parties and their Subsidiaries taken as a
group does not exceed 25% of the value of their assets.

 

47



--------------------------------------------------------------------------------

Section 3.9 ERISA.

Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code. No termination of
a Single Employer Plan has occurred resulting in any liability that has remained
underfunded, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period. The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits, except to the extent such deficiency of assets could not
reasonably be expected to have a Material Adverse Effect. Neither any Credit
Party nor any Commonly Controlled Entity is currently subject to any liability
for a complete or partial withdrawal from a Multiemployer Plan.

Section 3.10 Environmental Matters.

Except as, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect:

(a) The facilities and properties owned, leased or operated by the Credit
Parties or any of their Subsidiaries (the “Properties”) do not contain any
Materials of Environmental Concern in amounts or concentrations which
(i) constitute a violation of, or (ii) could reasonably be expected to give rise
to liability under, any Environmental Law.

(b) The Properties and all operations of the Credit Parties and/or their
Subsidiaries at the Properties are in compliance, and have in the last five
years been in compliance, with all applicable Environmental Laws, and there is
no contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Credit Parties or any of their Subsidiaries (the “Business”).

(c) Neither the Credit Parties nor their Subsidiaries have received any written
or actual notice of violation, alleged violation, non-compliance, liability or
potential liability with respect to environmental matters or Environmental Laws
regarding any of the Properties or the Business.

(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
reasonably be expected to give rise to liability under any Environmental Law,
and no Materials of Environmental Concern have been generated, treated, stored
or disposed of at, on or under any of the Properties in violation of, or in a
manner that could reasonably be expected to give rise to liability under, any
applicable Environmental Law.

 

48



--------------------------------------------------------------------------------

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Credit Parties and their Subsidiaries, threatened,
under any Environmental Law to which any Credit Party or any Subsidiary is or
will be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business.

(f) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Credit Party or any Subsidiary in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could reasonably be expected to give rise to liability under
Environmental Laws.

Section 3.11 Use of Proceeds.

The proceeds of the Extensions of Credit shall be used by the Company solely
(a) to partly finance the Acquisitions, (b) to pay certain costs, fees and
expenses in connection with the Acquisitions and (c) to pay any fees and
expenses associated with the Transactions on the Closing Date.

Section 3.12 Subsidiaries.

Set forth on Schedule 3.12 is a complete and accurate list of all Subsidiaries
of the Credit Parties. Information on the attached Schedule includes the
following: (a) the number of shares of each class of Capital Stock or other
equity interests outstanding; (b) the number and percentage of outstanding
shares of each class of Capital Stock owned by the Credit Parties or any of
their Subsidiaries; (c) the number and effect, if exercised, of all outstanding
options, warrants, rights of conversion or purchase and similar rights; and
(d) if applicable, the designation of any such Subsidiary as an Unrestricted
Subsidiary. The outstanding Capital Stock and other equity interests of all such
Subsidiaries is validly issued, fully paid and non-assessable and is owned free
and clear of all Liens (other than those arising under or contemplated in
connection with the Credit Documents). The Company shall update Schedule 3.12
from time to time by providing a replacement Schedule 3.12 to the Administrative
Agent.

Section 3.13 Ownership.

Each of the Credit Parties and its Restricted Subsidiaries has (i) good,
sufficient and legal title to (in the case of the fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), (iii) licensed rights (in the case of licensed
rights in intellectual property) and (iv) good title to (in the case of all
other personal property) all of its assets, except where the failure to have any
of the foregoing could not reasonably be expected to have a Material Adverse
Effect, and none of such assets of the Credit Parties is subject to any Lien
other than Liens pursuant to this Agreement.

 

49



--------------------------------------------------------------------------------

Section 3.14 Indebtedness.

Except as otherwise permitted under Section 6.1, the Credit Parties and their
Restricted Subsidiaries have no Indebtedness.

Section 3.15 Taxes.

Each of the Credit Parties and their Restricted Subsidiaries has filed, or
caused to be filed, all federal and state tax returns and all material local and
foreign tax returns required to be filed and paid (a) all amounts of taxes shown
thereon to be due (including interest and penalties) and (b) all other material
taxes, fees, assessments and other governmental charges (including mortgage
recording taxes, documentary stamp taxes and intangibles taxes) owing by it,
except for such taxes (i) that are not yet delinquent or (ii) that are being
contested in good faith and by proper proceedings, and against which adequate
reserves are being maintained in accordance with GAAP; provided, that in the
case of a tax, fee, assessment or other governmental charge or claim which has
or may become a Lien against any of the Collateral, the Lien is not being
enforced by foreclosure or sale of any portion of the Collateral to satisfy such
charge or claim. None of the Credit Parties or their Restricted Subsidiaries is
aware as of the Closing Date of any material proposed tax assessments against it
or any of its Restricted Subsidiaries.

Section 3.16 Intellectual Property Rights.

Each of the Credit Parties and their Restricted Subsidiaries owns, or has the
legal right to use, all Intellectual Property, tradenames, technology, know-how
and processes necessary for each of them to conduct its business as currently
conducted, except to the extent the failure to own or have such right could not
reasonably be expected to have a Material Adverse Effect. Set forth on
Schedule 3.16 is a list of all applications and registrations pertaining to
Intellectual Property owned by each of the Credit Parties and their Restricted
Subsidiaries, as well as all license agreements (other than agreements with
respect to off-the-shelf software) pertaining to Copyright Licenses, Patent
Licenses and Trademark Licenses with respect to which annual payments in excess
of $50,000 are made or received, as of the Closing Date or as of the last date
such Schedule was last updated in accordance with the terms of Section 5.2(c).
Except as disclosed in Schedule 3.16 hereto, (a) the specified Credit Party has
the right to use the Intellectual Property disclosed in Schedule 3.16 hereto
without payment of royalties, (b) all registrations with and applications to
Governmental Authorities in respect of such Intellectual Property are valid and
in full force and effect and (c) there are no restrictions on the direct or
indirect transfer of any Contractual Obligation, or any interest therein, held
by any of the Credit Parties in respect of such Intellectual Property, in each
case except as could not reasonably be expected to have a Material Adverse
Effect. Except as provided on Schedule 3.16, no claim has been asserted and is
pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor do the Credit Parties or any of their Restricted Subsidiaries know
of any such claim, in each case which could reasonably be expected to have a
Material Adverse Effect; and, to the knowledge of the Credit Parties and their
Restricted Subsidiaries, the use of such Intellectual Property by the Credit
Parties or any of their Restricted Subsidiaries does not infringe on the rights
of any Person which could reasonably be expected to have a Material Adverse
Effect. The Company shall update Schedule 3.16 from time to time in accordance
with the terms of Section 5.2(c).

 

50



--------------------------------------------------------------------------------

Section 3.17 Solvency.

After giving effect to the Transactions, the fair saleable value of the assets
of the Credit Parties, taken as a whole, measured on a going concern basis,
exceeds all probable liabilities of the Credit Parties, taken as a whole,
including those to be incurred pursuant to this Credit Agreement. The Credit
Parties, taken as a whole, (a) do not have unreasonably small capital in
relation to the business in which they are or propose to be engaged or (b) have
not incurred, or believe that they will not incur after giving effect to the
Acquisitions and the other transactions contemplated by this Credit Agreement,
debts beyond their ability to pay such debts as they become due. In executing
the Credit Documents and consummating the Transactions, none of the Credit
Parties intends to hinder, delay or defraud either present or future creditors
or other Persons to which one or more of the Credit Parties is or will become
indebted.

Section 3.18 Investments.

All Investments of each of the Credit Parties and their Restricted Subsidiaries
are Permitted Investments.

Section 3.19 Location of Collateral.

Set forth on Schedule 3.19(a) is a list of all Properties of the Credit Parties
and their Restricted Subsidiaries as of the Closing Date with street address,
county and state where located. Set forth on Schedule 3.19(b) is a list of all
locations where any tangible personal property of the Credit Parties and their
Restricted Subsidiaries is located as of the Closing Date, including county and
state where located. Set forth on Schedule 3.19(c) is the state of incorporation
or organization, the chief executive office and the principal place of business
of each of the Credit Parties and their Restricted Subsidiaries as of the
Closing Date.

Section 3.20 No Burdensome Restrictions.

None of the Credit Parties or their Subsidiaries is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any applicable law, rule or regulation which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 3.21 Brokers’ Fees.

None of the Credit Parties or their Restricted Subsidiaries has any obligation
to any Person in respect of any finder’s, broker’s, investment banking or other
similar fee in connection with any of the transactions contemplated under the
Credit Documents other than the closing and other fees payable pursuant to this
Credit Agreement and the as set forth in the Fee Letter.

 

51



--------------------------------------------------------------------------------

Section 3.22 Labor Matters.

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Credit Parties or any of their Restricted Subsidiaries as
of the Closing Date, other than as set forth in Schedule 3.22 hereto, and none
of the Credit Parties or their Restricted Subsidiaries (i) has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years, other than as set forth in Schedule 3.22 hereto, or (ii) has
knowledge of any potential or pending strike, walkout or work stoppage, in each
case that could reasonably be expected to have a Material Adverse Effect. Other
than as set forth on Schedule 3.22, no unfair labor practice complaint is
pending against any Credit Party or any of its Restricted Subsidiaries that
could reasonably be expected to have a Material Adverse Effect.

Section 3.23 Accuracy and Completeness of Information.

All factual information heretofore, contemporaneously or hereafter furnished in
writing by or on behalf of any Credit Party or any of its Subsidiaries to the
Administrative Agent, the Arrangers or any Lender for purposes of or in
connection with this Credit Agreement or any other Credit Document, or any
transaction contemplated hereby or thereby, when taken as a whole, contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein or therein not misleading in
light of the circumstances in which the same were made.

Section 3.24 Insurance.

The present insurance coverage of the Credit Parties and their Restricted
Subsidiaries is outlined as to carrier, policy number, expiration date, type and
amount on Schedule 3.24 and such insurance coverage complies with the
requirements set forth in Section 5.5(b). Schedule 3.24 may be updated from time
to time by the Company to include additional insurance coverage by giving
written notice thereof to the Administrative Agent.

Section 3.25 Security Documents.

The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby. Except as set forth in the Security
Documents, such security interests and Liens are currently (or will be, upon
(a) the filing of appropriate financing statements with the Secretary of State
of the state of incorporation for each Credit Party, and (b) the Administrative
Agent obtaining Control (as defined in the Pledge Agreement) over those items of
Collateral in which a security interest is perfected through Control) perfected
security interests and Liens, prior to all other Liens.

Section 3.26 Classification of Senior Indebtedness.

The Credit Party Obligations constitute “Senior Indebtedness” under and as
defined in any agreement governing any Subordinated Debt and the subordination
provisions set forth in each such agreement are legally valid and enforceable
against the parties thereto.

 

52



--------------------------------------------------------------------------------

Section 3.27 Anti-Terrorism Laws.

Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.), as amended.
Neither any Credit Party nor any or its Subsidiaries is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act (as defined in Section 9.18). None of the Credit
Parties (i) is a blocked person described in section 1 of the Anti-Terrorism
Order or (ii) to the best of its knowledge, engages in any dealings or
transactions, or is otherwise associated, with any such blocked person.

Section 3.28 Compliance with OFAC Rules and Regulations.

None of the Credit Parties or their Subsidiaries or their respective Affiliates
(i) is a Sanctioned Person, (ii) has more than 15% of its assets in Sanctioned
Countries, or (iii) derives more than 15% of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Countries.
No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.

Section 3.29 Directors; Capitalization.

Set forth on Schedule 3.29 is a list of the directors of the Company’s Governing
Body as of the Closing Date. As of the Closing Date, the capitalization of the
Company shall be as set forth on Schedule 3.29.

Section 3.30 Consummation of Acquisitions; Representations and Warranties from
Other Documents.

The Acquisitions consummated on the Closing Date and related transactions have
been consummated substantially in accordance with the terms of the Acquisition
Documents as of the Closing Date. As of the Closing Date, such Acquisition
Documents have not been altered, amended or otherwise modified or supplemented
in any material respect or any material condition thereof waived without the
prior written consent of the Administrative Agent.

Section 3.31 Compliance with FCPA.

Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto, except to the extent that the failure to comply therewith
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. None of the Credit Parties and their Subsidiaries has
made a payment, offering, or promise to pay, or authorized the payment of, money
or anything of value (a) in order to assist in obtaining or retaining business
for or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any

 

53



--------------------------------------------------------------------------------

candidate for foreign political office, and (c) with the intent to induce the
recipient to misuse his or her official position to direct business wrongfully
to such Credit Party or its Subsidiary or to any other Person, in violation of
the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq, except to the
extent that the same could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.1 Conditions to Closing Date.

This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the Term Loan is subject to, the satisfaction of the following
conditions precedent:

(a) Execution of Credit Agreement; Credit Documents and Lender Consents. The
Administrative Agent shall have received (i) counterparts of this Credit
Agreement, executed by a duly authorized officer of each party hereto, (ii) for
the account of each Lender with an Term Loan Commitment requesting a promissory
note, a Term Loan Note, (iii) counterparts of the Pledge Agreement conforming to
the requirements of this Credit Agreement and executed by duly authorized
officers of the Credit Parties or other Person, as applicable, (iv) executed
consents, in the form of Schedule 4.1(a), from each Lender authorizing the
Administrative Agent to enter this Credit Agreement on their behalf, and
(v) counterparts of any other Credit Document, executed by the duly authorized
officers of the parties thereto.

(b) Authority Documents. The Administrative Agent shall have received the
following:

(i) Articles of Incorporation. Copies of the articles of incorporation or other
charter documents, as applicable, of each Credit Party certified (A) by a
secretary or assistant secretary of such Credit Party (pursuant to a secretary’s
certificate in substantially the form of Schedule 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date,
and (B) to be true and complete as of a recent date by the appropriate
Governmental Authority of the state of its incorporation or organization, as
applicable.

(ii) Resolutions. Copies of resolutions of the Governing Body of each Credit
Party approving and adopting the Credit Documents, the transactions contemplated
therein and authorizing execution and delivery thereof, certified by a secretary
or assistant secretary of such Credit Party (pursuant to a secretary’s
certificate in substantially the form of Schedule 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date.

 

54



--------------------------------------------------------------------------------

(iii) Bylaws. A copy of the bylaws or comparable operating agreement of each
Credit Party certified by a secretary or assistant secretary of such Credit
Party (pursuant to a secretary’s certificate in substantially the form of
Schedule 4.1(b) attached hereto) as of the Closing Date to be true and correct
and in force and effect as of such date.

(iv) Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authorities of the state of incorporation and each
other state in which the failure to so qualify and be in good standing could
reasonably be expected to have a Material Adverse Effect on the business or
operations of the Credit Parties and their Restricted Subsidiaries in such
state.

(v) Incumbency. An incumbency certificate of each Credit Party certified by a
secretary or assistant secretary (pursuant to a secretary’s certificate in
substantially the form of Schedule 4.1(b) attached hereto) to be true and
correct as of the Closing Date.

(c) Legal Opinion of Counsel. The Administrative Agent shall have received an
opinion or opinions of counsel (including special and local counsel, to the
extent reasonably required by the Administrative Agent) for the Credit Parties,
dated the Closing Date and addressed to the Administrative Agent and the
Lenders, in form and substance acceptable to the Administrative Agent (which
shall include, without limitation, opinions with respect to the valid existence
of each Credit Party, opinions as to perfection of the Liens granted to the
Administrative Agent pursuant to the Security Documents and opinions as to the
non-contravention of the Credit Parties’ organizational documents and scheduled
Material Contracts).

(d) Personal Property Collateral. The Administrative Agent shall have received,
in form and substance satisfactory to the Administrative Agent:

(i) (A) searches of Uniform Commercial Code filings in the jurisdiction of the
chief executive office of each Credit Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Lenders’ security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist and (B) tax lien, judgment and pending litigation searches;

(ii) [Reserved];

(iii) completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Lenders’ security interest in the Collateral;

 

55



--------------------------------------------------------------------------------

(iv) with respect to the stock or membership certificates, if any, evidencing
the Capital Stock pledged to the Administrative Agent pursuant to the Pledge
Agreement, duly executed in blank undated stock or transfer powers;

(v) [Reserved];

(vi) duly executed consents as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Lenders’ security interest in the Collateral.

(e) [Reserved].

(f) Liability, Casualty, Property and Business Interruption Insurance. The
Administrative Agent shall have received copies of insurance policies or
certificates of insurance evidencing liability, casualty, property and business
interruption insurance meeting the requirements set forth herein or in the
Security Documents. The Administrative Agent shall be named as loss payee and/or
additional insured (with respect to Collateral only) with respect to any covered
loss in excess of $250,000 under any such insurance providing liability coverage
or coverage in respect of any Collateral, and each provider of any such
insurance shall agree, by endorsement upon the policy or policies issued by it
or by independent instruments furnished to the Administrative Agent, that it
will give thirty (30) days prior written notice before any such policy or
policies shall be altered or cancelled.

(g) Reports. The Administrative Agent shall have received a copy of each
material report required to be delivered pursuant to the Acquisition Documents
in connection with the Acquisitions and related transactions contemplated to
close on the Closing Date (and the Company will use reasonable efforts to obtain
evidence that the Administrative Agent and the Lenders have been authorized to
rely on each such report), all in form and substance reasonably satisfactory to
the Administrative Agent.

(h) Litigation. There shall not exist any pending litigation or investigation
affecting or relating to any Credit Party or any of its Restricted Subsidiaries
that in the reasonable judgment of the Administrative Agent, individually or in
the aggregate, restrains, prevents or otherwise imposes materially adverse
conditions on the Transactions or that could reasonably be expected to have a
Material Adverse Effect.

(i) Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate prepared by the chief financial officer of the Company as
to the financial condition, solvency and related matters of the Credit Parties
and their Restricted Subsidiaries, after giving effect to the Acquisitions
consummated on the Closing Date and the initial borrowings under the Credit
Documents, in substantially the form of Schedule 4.1(i) hereto.

(j) Account Designation Letter. The Administrative Agent shall have received the
executed Account Designation Letter in the form of Schedule 1.1(a) hereto.

 

56



--------------------------------------------------------------------------------

(k) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing with respect to the Term Loans to be made on the Closing Date.

(l) Corporate Structure. The pro forma capital and ownership structure and the
shareholding arrangements of the Company and its Subsidiaries (and all
agreements relating thereto) shall be reasonably satisfactory to the Arrangers
(it being understood that such structure and arrangements that have been
disclosed to the Arrangers as of March 16, 2007 are satisfactory). The Arrangers
shall be satisfied that there are no material restrictions on the ability of any
subsidiary of the Company to pay dividends or distributions to, or otherwise
advance, directly or indirectly, funds to the Company other than those
restrictions set forth in the Opco Credit Agreement. The Arrangers shall be
satisfied with the terms and amounts of any intercompany loans among the Company
and its Subsidiaries and the flow of funds in connection with the closing.

(m) Acquisition Documents. The Arrangers shall have received, in form and
substance reasonably satisfactory to the Arrangers, copies of documentation for
each Acquisition consummated on the Closing Date and other aspects of the
Transactions, including the Acquisition Documents and all schedules thereto (it
being understood that the documentation provided to the Arrangers in draft form
as of March 16, 2007 is satisfactory). Each Acquisition consummated on the
Closing Date shall have been consummated in accordance with the terms and
conditions of the applicable Acquisition Documents (including, without
limitation, the receipt of all applicable consents necessary in connection
therewith) without any waiver, modification or consent thereunder that is
materially adverse to the Lenders (as reasonably determined by the Arrangers)
unless approved by the Arrangers.

(n) Compliance with Laws. The financings and other Transactions shall be in
compliance with all applicable laws and regulations (including all applicable
securities and banking laws, rules and regulations).

(o) Bankruptcy. There shall be no bankruptcy or insolvency proceedings with
respect to Credit Parties or any of their Subsidiaries.

(p) Existing Indebtedness of the Credit Parties. All of the existing
Indebtedness for borrowed money of the Company, the Acquired Businesses their
respective Subsidiaries (other than Indebtedness permitted to exist pursuant to
Section 6.1) shall be repaid in full and all security interests related thereto
shall be terminated on the Closing Date.

(q) Financial Statements. The Administrative Agent and the Lenders shall have
received copies of the financial statements referred to in Section 3.1 hereof,
each in form and substance satisfactory to it.

(r) No Material Adverse Change. Since December 31, 2006, there shall not have
occurred any material adverse condition or material adverse change in or
affecting, or the occurrence of any circumstance or condition that could
reasonably be expected to

 

57



--------------------------------------------------------------------------------

result in a material adverse change in or affecting, the business, operations,
financial condition or assets of the Company and its Subsidiaries (after giving
effect to the Acquisitions consummated on the Closing Date), taken as a whole
(an “Closing Date Material Adverse Change”); provided that in no event shall any
of the following be an Closing Date Material Adverse Change or be taken into
account in the determination of whether any Closing Date Material Adverse Change
has occurred for purposes of this Agreement: (i) any change resulting from
conditions affecting the industry in which the Company or any of its
Subsidiaries (after giving effect to the Acquisitions consummated on the Closing
Date) operates or from changes in general business or economic conditions;
(ii) any change resulting from the announcement or pendency of the Acquisitions
consummated on the Closing Date; or (iii) changes in generally accepted
accounting principals in the United States after the date hereof, except for
such changes, events, circumstances or developments, in the case of clause
(i) or (iii), which adversely affect the Company and its Subsidiaries (after
giving effect to the Acquisitions consummated on the Closing Date) in a
materially disproportionate manner relative to other participants in the
industry or industries in which the Company and/or such Subsidiaries operate.

(s) Financial Condition Certificate. The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Company as of the Closing Date stating that immediately after giving effect to
this Credit Agreement, the other Credit Documents, and all the Transactions
contemplated to occur on the Closing Date, (i) no Default or Event of Default
exists, (ii) all representations and warranties contained herein and in the
other Credit Documents (A) that contain a materiality qualification are true and
correct and (B) that do not contain a materiality qualification are true and
correct in all material respects and (iii) the Total Leverage Ratio shall be
less than or equal to 8.25 to 1.0.

(t) Patriot Act Certificate. The Administrative Agent shall have received a
certificate satisfactory thereto, for benefit of itself and the Lenders,
provided by the Company that sets forth information required by the Patriot Act
(as defined in Section 9.18) including, without limitation, the identity of the
Credit Parties, the name and address of the Credit Parties and other information
that will allow the Administrative Agent or any Lender, as applicable, to
identify the Credit Parties in accordance with the Patriot Act.

(u) Fees. The Administrative Agent and the Lenders shall have received all fees,
if any, owing pursuant to the Fee Letter and Section 2.7.

Section 4.2 Conditions to All Extensions of Credit.

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

(a) Representations and Warranties. The representations and warranties made by
the Credit Parties herein and in the other Credit Documents shall (i) with
respect to representations and warranties that contain a materiality
qualification, be true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, in each case on and as of the date of such Extension
of Credit as if made on and as of such date (except for those which expressly
relate to an earlier date).

 

58



--------------------------------------------------------------------------------

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been waived in accordance with this Credit Agreement.

(c) Acquisition Documents. The Administrative Agent shall have received, in form
and substance reasonably satisfactory to the Administrative Agent, copies of
documentation for each Acquisition to be financed with the second Term Loan
borrowing, including, any applicable Acquisition Document. Each Acquisition to
be financed with the second Term Loan borrowing shall have been consummated in
accordance with the terms and conditions of the applicable Acquisition Documents
without any waiver, modification or consent thereunder that is materially
adverse to the Lenders (as reasonably determined by the Administrative Agent)
unless approved by the Administrative Agent.

(d) Financial Information. The Administrative Agent shall have received (i) pro
forma consolidated financial statements of the Company and its Restricted
Subsidiaries (including reconciliation information consistent with historical
practices for the Company and its Restricted Subsidiaries), after giving effect
to each Acquisition to be financed with the second Term Loan borrowing, for the
most recent four quarter period for which financial statements are available and
(ii) an officer’s certificate demonstrating that, after giving effect to such
Acquisitions, the Company is in compliance with the Incurrence Test.

(e) Additional Conditions to Term Loan. All conditions set forth in Section 2.3
shall have been satisfied.

Each request for an Extension of Credit and each acceptance by the Company of
any such Extension of Credit shall be deemed to constitute representations and
warranties by the Credit Parties as of the date of such Extension of Credit that
the conditions set forth above in paragraphs (a) through (e), as applicable,
have been satisfied.

 

59



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated, no Term Loan Note remains outstanding and unpaid
and the Credit Party Obligations (other than Unasserted Obligations) owing to
the Administrative Agent or any Lender hereunder are paid in full, the Credit
Parties shall, and shall cause each of their Restricted Subsidiaries (other than
in the case of Sections 5.1 or 5.2 hereof), to:

Section 5.1 Financial Statements.

Furnish to the Administrative Agent (and the Administrative Agent shall promptly
distribute to each of the Lenders):

(a) Annual Financial Statements. As soon as available and in any event no later
than the earlier of (i) to the extent applicable, the date the Company is
required by the SEC to deliver its Form 10-K for any fiscal year of the Company
and (ii) one hundred twenty (120) days after the end of each fiscal year of the
Company, a copy of the consolidated balance sheet of the Company and its
consolidated Restricted Subsidiaries (including reconciliation information
consistent with historical practices for the Company and its Restricted
Subsidiaries) as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and of cash flows of the Company and
its consolidated Restricted Subsidiaries (including reconciliation information
consistent with historical practices for the Company and its Restricted
Subsidiaries) for such year, which (in the case of the Company and its
Restricted Subsidiaries) shall be audited by a firm of independent certified
public accountants of nationally recognized standing reasonably acceptable to
the Administrative Agent, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification indicating that the scope of the
audit was inadequate to permit such independent certified public accountants to
certify such financial statements without such qualification;

(b) Quarterly Financial Statements. As soon as available and in any event no
later than the earlier of (i) to the extent applicable, the date the Company is
required by the SEC to deliver its Form 10-Q for any fiscal quarter of the
Company and (ii) sixty (60) days after the end of each fiscal quarter of the
Company, a copy of the consolidated balance sheet of the Company and its
consolidated Restricted Subsidiaries (including reconciliation information
consistent with historical practices for the Company and its Restricted
Subsidiaries) as at the end of such period and related consolidated statements
of income and retained earnings and of cash flows of the Company and its
consolidated Restricted Subsidiaries (including reconciliation information
consistent with historical practices for the Company and its Restricted
Subsidiaries) for such quarterly period and for the portion of the fiscal year
ending with such period, in each case setting forth in comparative form
consolidated figures for the corresponding period or periods of the preceding
fiscal year (subject to normal recurring year-end audit adjustments); and

 

60



--------------------------------------------------------------------------------

(c) Annual Operating Budget and Cash Flow. As soon as available, but in any
event within forty-five (45) days after the end of each fiscal year, a copy of
the detailed annual operating budget or plan of the Company and its Restricted
Subsidiaries for the next four fiscal quarter period prepared on a quarterly
basis, in form and detail reasonably acceptable to the Administrative Agent,
together with a summary of the material assumptions made in the preparation of
such annual budget or plan;

all such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to the absence of
footnotes (except as required by applicable law) and normal recurring year-end
audit adjustments) and to be prepared in reasonable detail and, in the case of
the annual and quarterly financial statements provided in accordance with
subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in the application of accounting principles as
provided in Section 1.3.

Section 5.2 Certificates; Other Information.

Furnish to the Administrative Agent and each of the Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 5.1(a) above, a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;

(b) concurrently with the delivery of the financial statements referred to in
Sections 5.1(a) and 5.1(b) above, a certificate of a Responsible Officer stating
that such Responsible Officer has obtained no knowledge of any Default or Event
of Default except as specified in such certificate and such certificate shall
include the calculations in reasonable detail required to demonstrate the Total
Leverage Ratio for purposes of determining the Applicable Percentage;

(c) concurrently with or prior to the delivery of the financial statements
referred to in Sections 5.1(a) and 5.1(b) above, an updated copy of Schedule
3.12 if the Credit Parties have formed or acquired a new Subsidiary since the
Closing Date or since Schedule 3.12 was last updated, as applicable;

(d) promptly upon their becoming available, (i) copies of all reports (other
than those otherwise provided pursuant to Section 5.1 and those which are of a
promotional nature) and other financial information which the Company and the
Credit Parties send to their shareholders, (ii) copies of all reports and all
registration statements and prospectuses, if any, which a Credit Party may make
to, or file with, the Securities

 

61



--------------------------------------------------------------------------------

and Exchange Commission (or any successor or analogous Governmental Authority)
or any securities exchange or other private regulatory authority and (iii) all
press releases and other statements made available by the Company or any of the
Credit Parties to the public concerning material developments in the business of
any of the Credit Parties; provided, that all such deliveries pursuant to this
paragraph (d) shall be deemed satisfied if such reports, press releases or other
information are readily available from public sources;

(e) concurrently with or prior to the delivery of the financial statements
referred to in Sections 5.1(a) above, a certificate containing information
regarding the amount of all Asset Dispositions, Debt Issuances, and Equity
Issuances that were made during the prior fiscal year and amounts received in
connection with any Recovery Event during the prior fiscal year;

(f) promptly upon receipt thereof, a copy or summary of any other report, or
“management letter” or similar report submitted by independent accountants to
the Credit Parties or any of their Restricted Subsidiaries in connection with
any annual, interim or special audit of the books of such Person (to the extent
the Credit Parties are authorized to deliver such management letter); and

(g) promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request.

Section 5.3 Payment of Taxes and Other Obligations.

Pay all material taxes, assessments and other governmental charges imposed upon
it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any material penalty accrues thereon, and all
material claims (including claims for labor, services, materials and supplies)
for sums that have become due and payable and that by law have or may become a
Lien upon any of the Collateral, prior to the time when any material penalty or
fine shall be incurred with respect thereto; provided, that no such tax,
assessment, charge or claim need be paid if it is being contested in good faith
by appropriate proceedings, so long as (i) such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made therefore and (ii) in the case of a tax, assessment, charge or claim which
has or may become a Lien against any of the Collateral, the Lien is not being
enforced by foreclosure or sale of any portion of the Collateral to satisfy such
charge or claim.

Section 5.4 Conduct of Business and Maintenance of Existence.

(a) Except as permitted under Section 6.4, continue to engage in business of the
same general type as now conducted by it on the Closing Date and preserve, renew
and keep in full force and effect its corporate existence and take all
reasonable action to maintain all rights, privileges, licenses, consents,
approvals and franchises material to the conduct of its business; provided,
however that neither the Company nor any of its Restricted Subsidiaries shall be
required to preserve any such right, privilege, license,

 

62



--------------------------------------------------------------------------------

consent, approval or franchise if such entity shall determine that the
preservation thereof is no longer desirable in the conduct of its business and
that the loss thereof could not reasonably be expected to result in a Material
Adverse Effect.

(b) Comply in all material respects with all Contractual Obligations except to
the extent that failure to comply therewith could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.5 Maintenance of Property; Insurance.

(a) Keep all tangible material property useful and necessary in its business in
good working order and condition (ordinary wear and tear and obsolescence
excepted).

(b) Maintain with financially sound and reputable insurance companies
(i) liability, casualty, property and business interruption insurance
(including, without limitation, insurance with respect to its tangible
Collateral) in at least such amounts and against at least such risks as are
usually insured against in the same general area by companies engaged in the
same or a similar business and (ii) flood insurance with respect to any Property
located in a flood plain to the extent required by law; and in each case furnish
to the Administrative Agent, upon the request of the Administrative Agent, full
information as to the insurance carried. The Administrative Agent shall be named
as loss payee or mortgagee, as its interest may appear, and/or additional
insured (with respect to Collateral only) with respect to any covered loss in
excess of $250,000 under any such casualty, property and liability insurance, as
applicable, and each provider of any such insurance shall agree, by endorsement
upon the policy or policies issued by it or by independent instruments furnished
to the Administrative Agent, that it will give the Administrative Agent thirty
(30) days prior written notice before any such policy or policies shall be
altered or canceled, and such policies shall provide that no act or default
(other than nonpayment of policy premiums and fees) of the Credit Parties or any
of their Restricted Subsidiaries or any other Person shall affect the rights of
the Administrative Agent or the Lenders under such policy or policies.

Section 5.6 Inspection of Property; Books and Records; Discussions.

Keep proper books of records and account in which full, true and correct entries
in material conformity with GAAP and all Requirements of Law shall be made of
all dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent, the Administrative Agent (or after the occurrence and
during the continuance of an Event of Default, any Lender) to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired, and to
discuss the business, operations, property, assets or financial condition of the
Credit Parties or any of their Restricted Subsidiaries with officers and
employees of the Credit Parties or any of their Restricted Subsidiaries and with
their independent certified public accountants; provided, that so long as no
Event of Default has occurred and is continuing, the Credit Parties shall only
be required to pay the fees and expenses of the Administrative Agent for one
such inspection in any fiscal year.

 

63



--------------------------------------------------------------------------------

Section 5.7 Notices.

Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender) of:

(a) promptly, but in any event within two (2) Business Days after any
Responsible Officer of the Company obtains knowledge thereof, the occurrence of
any Default or Event of Default;

(b) promptly, any default or event of default under any Contractual Obligation
of any Credit Party or any of their Subsidiaries which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;

(c) promptly upon any officer of the Company obtaining knowledge of (i) the
institution of, or non-frivolous threat of, any litigation, investigation or
proceeding against or affecting the Company or any of its Restricted
Subsidiaries or any property of the Company or any of its Restricted
Subsidiaries not previously disclosed in writing by the Company to Lenders or
(ii) any material development in any litigation, investigation or proceeding
that, in any case:

(A) if adversely determined, after giving effect to the coverage and policy
limits of insurance policies issued to the Company and its Restricted
Subsidiaries, could reasonably be expected to result in a Material Adverse
Effect; or

(B) seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the making, securing or repayment of
the Credit Party Obligations hereunder or the application of proceeds thereof;

written notice thereof together with such other information as may be reasonably
available to the Company to enable Lenders and their counsel to evaluate such
matters;

(d) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party which could reasonably be
expected to have a Material Adverse Effect;

(e) as soon as possible and in any event within thirty (30) days after any
Responsible Officer of the Company obtains knowledge thereof: (i) the occurrence
or expected occurrence of any Reportable Event with respect to any Plan, a
failure to make any required contribution to a Plan, the creation of any Lien in
favor of the PBGC or a Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other action by the PBGC or any Credit
Party, any Commonly Controlled Entity or any Multiemployer Plan, with respect to
the withdrawal from, or the terminating, Reorganization or Insolvency of, any
Plan;

 

64



--------------------------------------------------------------------------------

(f) promptly, upon any Responsible Officer of the Company obtaining knowledge of
any notice of any material violation received by any Credit Party from any
Governmental Authority including, without limitation, any notice of material
violation of Environmental Laws; and

(g) promptly, any other development or event which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect thereto.
In the case of any notice of a Default or Event of Default, the Company shall
specify that such notice is a Default or Event of Default notice on the face
thereof.

Section 5.8 Environmental Laws.

(a) Except to the extent such failure could not be reasonably expected to have a
Material Adverse Effect, comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws and obtain and comply in all material respects
with and maintain, and ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws;

(b) Except to the extent such failure could not be reasonably expected to have a
Material Adverse Effect, conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws except to the extent that the same are being contested in good faith by
appropriate proceedings; and

(c) Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors, from
and against any and all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Credit Parties or any of their Restricted
Subsidiaries or the Properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor. The agreements in this paragraph
shall survive repayment of the Credit Party Obligations and all other amounts
payable hereunder and termination of the Commitments and the Credit Documents.

 

65



--------------------------------------------------------------------------------

Section 5.9 [Reserved].

Section 5.10 Additional Guarantors.

The Credit Parties will cause each of their direct Domestic Subsidiaries (other
than Holdco and Subsidiaries designated as Unrestricted Subsidiaries and
transitory merger Subsidiaries), whether newly formed, after acquired or
otherwise existing, to promptly (and in any event within thirty (30) days after
such Domestic Subsidiary is formed or acquired (or such longer period of time as
agreed to by the Administrative Agent in its reasonable discretion)) become a
Guarantor hereunder by way of execution of a Joinder Agreement. In connection
therewith, the Credit Parties shall give notice to the Administrative Agent not
less than ten (10) days prior to creating a direct Domestic Subsidiary (other
than an Unrestricted Subsidiary) (or such shorter period of time as agreed to by
the Administrative Agent in its reasonable discretion), or acquiring the Capital
Stock of any other Person. The Credit Party Obligations shall be secured by,
among other things, a first priority pledge of 100% of the Capital Stock of such
new Guarantor and its Domestic Subsidiaries (other than Unrestricted
Subsidiaries) and 66% (or such higher percentage that would not result in
material adverse tax consequences for such new Guarantor) of the voting Capital
Stock and 100% of the non-voting Capital Stock of its first-tier Foreign
Subsidiaries. In connection with the foregoing, the Credit Parties shall deliver
to the Administrative Agent, with respect to each new Guarantor to the extent
applicable, substantially the same documentation required pursuant to Sections
4.1(b)-(f) and 5.12 and such other documents or agreements as the Administrative
Agent may reasonably request.

Section 5.11 Compliance with Law.

Comply with all Requirements of Laws and all restrictions imposed by
Governmental Authorities applicable to it and its Property if noncompliance with
any such Requirement of Law or restriction could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 5.12 Pledged Assets.

Cause 100% of the Capital Stock in each of its direct Domestic Subsidiaries
(other than Holdco and the Unrestricted Subsidiaries) and 66% of the Capital
Stock in each of its first-tier Foreign Subsidiaries to be subject at all times
to a first priority, perfected Lien in favor of the Administrative Agent
pursuant to the terms and conditions of the Security Documents or such other
security documents as the Administrative Agent shall reasonably request.

Section 5.13 [Reserved].

Section 5.14 Covenants Regarding Patents, Trademarks and Copyrights.

(a) Notify the Administrative Agent promptly if it knows that any application,
letters patent or registration relating to any Patent, Patent License (to the
extent the granting of a security interest therein is not prohibited by any
Requirement of Law,

 

66



--------------------------------------------------------------------------------

contract or otherwise), Trademark or Trademark License (to the extent the
granting of a security interest therein is not prohibited by any Requirement of
Law, contract or otherwise) of the Credit Parties or any of their Restricted
Subsidiaries may become abandoned, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or any court) regarding any Credit Party’s or any of its
Restricted Subsidiary’s ownership of any Patent or Trademark, its right to
patent or register the same, or to enforce, keep and maintain the same, or its
rights under any Patent License or Trademark License, in each case, if such
abandonment, determination or development could reasonably be expected to have a
Material Adverse Effect.

(b) Notify the Administrative Agent promptly after it knows of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in any court)
regarding any Copyright or Copyright License (to the extent the granting of a
security interest therein is not prohibited by any Requirement of Law, contract
or otherwise) of the Credit Parties or any of their Restricted Subsidiaries,
whether (i) such Copyright or Copyright License may become invalid or
unenforceable prior to its expiration or termination, or (ii) any Credit Party’s
or any of its Restricted Subsidiary’s ownership of such Copyright, its right to
register the same or to enforce, keep and maintain the same, or its rights under
such Copyright License, may become affected, in each case, if such adverse
determination or development could reasonably be expected to have a Material
Adverse Effect.

(c) [Reserved.]

(d) Take all necessary actions, including, without limitation, in any proceeding
before the United States Patent and Trademark Office or the United States
Copyright Office, to maintain each item of Intellectual Property of the Credit
Parties and their Restricted Subsidiaries, including, without limitation,
payment of maintenance fees, filing of applications for renewal, affidavits of
use, affidavits of incontestability and opposition, interference and
cancellation proceedings, except where failure to take such actions could not
reasonably be expected to have a Material Adverse Effect.

(e) In the event that any Credit Party becomes aware that any Intellectual
Property is infringed, misappropriated or diluted by a third party in any
material respect, notify the Administrative Agent promptly after it learns
thereof and, unless the Credit Parties shall reasonably determine that such
Intellectual Property is not material to the business of the Credit Parties and
their Restricted Subsidiaries taken as a whole, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and take such other actions as the
Credit Parties shall reasonably deem appropriate under the circumstances to
protect such Intellectual Property.

 

67



--------------------------------------------------------------------------------

Section 5.15 Credit Facility Ratings.

Upon the request of any Arranger at any time following the date that is 3 months
after the Closing Date, the Borrower shall use its commercially reasonable
efforts to obtain for the Term Loan ratings from S&P and Moody’s.

Section 5.16 Public/Private Designation.

Cooperate with the reasonable requests of the Administrative Agent in connection
with the publication of certain materials and/or information provided by or on
behalf of the Credit Parties to the Administrative Agent and Lenders
(collectively, “Information Materials”) pursuant to Article V hereof (including
Sections 5.1, 5.2 and 5.7) and designate Information Materials (i) that are
either available to the public or not material with respect to the Company and
its Subsidiaries or any of their respective securities for purposes of United
States federal and state securities laws, as “Public Information” and (ii) that
are not Public Information as “Private Information”.

Section 5.17 Further Assurances.

Upon the reasonable request of the Administrative Agent, promptly perform or
cause to be performed any and all acts and execute or cause to be executed any
and all documents for filing under the provisions of the Uniform Commercial Code
or any other Requirement of Law which are necessary or advisable to maintain in
favor of the Administrative Agent, for the benefit of the Secured Parties, Liens
on the Collateral that are duly perfected in accordance with the requirements
of, or the obligations of the Credit Parties under, the Credit Documents and all
applicable Requirements of Law.

ARTICLE VI

NEGATIVE COVENANTS

The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated, no Term Loan Note remains outstanding and unpaid
and the Credit Party Obligations (other than Unasserted Obligations) owing to
the Administrative Agent or any Lender hereunder are paid in full, that:

Section 6.1 Indebtedness.

(a) The Credit Parties shall not, and shall not cause or permit any of their
Restricted Subsidiaries to, create, issue, incur, assume, guarantee or
otherwise, in any manner become directly or indirectly liable for the payment
of, or otherwise incur, contingently or otherwise, any Indebtedness, unless
after giving effect to such Indebtedness on a Pro Forma Basis, the Credit
Parties and their Restricted Subsidiaries will be in compliance with the
Incurrence Test; provided that the Company shall not

 

68



--------------------------------------------------------------------------------

incur Indebtedness under this Section (other than the Term Loan) unless the
Company receives cash proceeds from such Indebtedness and the Net Cash Proceeds
therefrom are used to prepay the Term Loan in accordance with the terms of
Section 2.9.

(b) Notwithstanding the foregoing, the Opco Credit Parties and, to the extent
specifically set forth below, the Opco Restricted Subsidiaries may incur each of
the following so long as the Opco Total Leverage Ratio is less than or equal to
6.5 to 1.0:

(i) Indebtedness arising or existing under the Opco Credit Agreement;

(ii) Indebtedness of the Opco Credit Parties and their Opco Restricted
Subsidiaries existing as of the closing date of the Opco Credit Agreement as
referenced in the financial statements referenced in Section 3.1 (and set out
more specifically in Schedule 6.1(b)) hereto and renewals, refinancings or
extensions thereof in a principal amount not in excess of that outstanding as of
the date of such renewal, refinancing or extension;

(iii) Indebtedness and obligations owing under Secured Hedging Agreements and
other Hedging Agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks and not for speculative
purposes;

(iv) Guaranty Obligations of (A) a Credit Party in respect of Indebtedness of a
Credit Party and (B) of an Opco Credit Party in respect of Indebtedness of an
Opco Credit Party, in each case to the extent such Indebtedness is permitted to
exist or be incurred pursuant to this Section 6.1;

(v) unsecured intercompany Indebtedness among the Opco Credit Parties and their
Subsidiaries and joint ventures to the extent permitted pursuant to Section 6.5;

(vi) Indebtedness arising from agreements providing for indemnification and
purchase price adjustment obligations or similar obligations, or from guaranties
or letters of credit, surety bonds or performance bonds securing the performance
of any Credit Party or its Restricted Subsidiaries pursuant to such agreements,
in connection with Asset Dispositions, other sales of assets or Permitted
Acquisitions;

(vii) Indebtedness incurred in respect of workers’ compensation claims or
self-insurance obligations of the Credit Parties and their Restricted
Subsidiaries in the ordinary course of business;

(viii) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

 

69



--------------------------------------------------------------------------------

(ix) Indebtedness representing deferred compensation to employees of any Credit
Party and its Restricted Subsidiaries incurred in the ordinary course of
business;

(x) Indebtedness incurred under credit cards issued to employees, agents,
officers, directors or other Affiliates of any Credit Party or its Restricted
Subsidiaries in the ordinary course of business;

(xi) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts; and

(xii) other Indebtedness of which does not exceed $10,000,000 in the aggregate
at any time outstanding; provided that the Company shall not incur Indebtedness
under this clause unless the Company receives cash proceeds from such
Indebtedness and the Net Cash Proceeds therefrom are used to prepay the Term
Loan in accordance with the terms of Section 2.9.

Section 6.2 Liens.

The Credit Parties will not contract, create, incur, assume or permit to exist
any Lien with respect to any of their respective property or assets of any kind
(whether real or personal, tangible or intangible), whether now owned or
hereafter acquired, except for Liens under the Credit Documents. Notwithstanding
the foregoing, if a Credit Party shall grant a Lien on any of its assets in
violation of this Section 6.2, then it shall be deemed to have simultaneously
granted an equal and ratable Lien on any such assets in favor of the
Administrative Agent for the benefit of the Lenders.

Section 6.3 Nature of Business.

From and after the Closing Date, the Credit Parties shall not, and shall not
permit any of their Restricted Subsidiaries to, engage in any material business
other than (i) the businesses engaged in by the Credit Parties and their
Restricted Subsidiaries on the Closing Date and businesses reasonably related
thereto and reasonable extensions thereof and (ii) other related media
businesses.

Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.

The Credit Parties will not, nor will they permit any Restricted Subsidiary to,

(a) dissolve, liquidate or wind up its affairs, or sell, transfer, lease or
otherwise dispose of its property or assets or agree to do so at a future time,
except the following, without duplication, shall be expressly permitted:

(i) any Restricted Subsidiary of the Company (other than Holdco and Opco) may be
liquidated, wound up or dissolved, and all or any part of its business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of
(A) to the extent it is a Restricted Subsidiary of Holdco, to any Opco Credit
Party and (B) to the extent it is not a Restricted Subsidiary of Holdco, to any
Credit Party;

 

70



--------------------------------------------------------------------------------

(ii) (A) the sale, transfer, lease or other disposition of inventory and
materials in the ordinary course of business and (B) the conversion of cash into
Cash Equivalents and Cash Equivalents into cash;

(iii) Recovery Events;

(iv) the sale, lease, transfer or other disposition of machinery, parts and
equipment no longer used or useful in the conduct of the business of the Credit
Parties or any of their Restricted Subsidiaries;

(v) (A) the sale, lease or transfer of property or assets from a Credit Party to
another Credit Party and (B) the sale, lease or transfer of property or assets
from an Opco Credit Party to another Opco Credit Party;

(vi) in order to resolve disputes that occur in the ordinary course of business,
the Company and its Restricted Subsidiaries may discount or otherwise compromise
for less than the face value thereof, notes or accounts receivable;

(vii) the Company and its Restricted Subsidiaries may sell or dispose of shares
of Capital Stock of any of its Subsidiaries in order to qualify members of the
Governing Body of such Subsidiary if required by applicable law;

(viii) the grant by the Company or any of its Restricted Subsidiaries in the
ordinary course of business of a license to any Person for the use of any
Intellectual Property owned by the Company or any of its Restricted
Subsidiaries;

(ix) the unwinding of any derivative instruments or agreements;

(x) the sale or disposition of Investments under clauses (f), (j), (k) and
(n) of the definition of Permitted Investments (other than Investments received
in connection with any Asset Disposition permitted by subsection (xv) below);

(xi) the sublease of any real or personal property in the ordinary course of
business;

(xii) sales, assignments, transfers or dispositions of accounts receivable in
the ordinary course of business for purposes of collection;

(xiii) the sale of the real property and improvements located at 9 Long Pond
Road, Plymouth, Massachusetts;

(xiv) the sale, lease or transfer of any property or assets acquired pursuant to
a Permitted Acquisition or contributed to a Credit Party or an Opco Credit Party
by the Company or a Credit Party at any time after the Closing Date; or

 

71



--------------------------------------------------------------------------------

(xv) sales of revenue-producing assets (or of all of the outstanding Capital
Stock of a Subsidiary (other than Holdco and Opco) that owns such assets):

(A) to the extent the Attributable Revenues of all such assets (and
Subsidiaries) transferred in all such asset sales during any period of 365
consecutive days does not exceed 16.5% of Pro Forma Revenues for the most recent
four fiscal quarter period for which Pro Forma Revenues can then be determined;
provided that (1) the consideration received for such assets shall be in an
amount at least equal to the fair market value thereof and (2) the proceeds of
such asset sales shall be applied as required by subsection 2.9(b)(iii); or

(B) to the extent the Attributable Revenues of all assets (and Subsidiaries)
transferred in all such asset sales during any period of 365 consecutive days
exceeds 16.5% but does not exceed 33% of Pro Forma Revenues for the most recent
four fiscal quarter period for which Pro Forma Revenues can then be determined;
provided that (1) the consideration received for such assets shall be in an
amount at least equal to the fair market value thereof, (2) the consideration
received in connection with all asset sales made pursuant to this clause (B),
when added to the consideration received in connection with all asset sales made
pursuant to clause (A) above, shall be not less than a multiple of 8.25 times
the Attributable EBITDA of all assets (and Subsidiaries) transferred in all such
asset sales in the aggregate during such 365-day period and (45) the proceeds of
such asset sales shall be applied as required by subsection 2.9(b)(iii);

provided that after giving effect to any Asset Disposition pursuant to clause
(xv) above, no Default or Event of Default shall exist or shall result
therefrom; provided, further, that with respect to sales of assets permitted
hereunder only, the Administrative Agent shall be entitled, without the consent
of the Required Lenders, to release its Liens relating to the particular assets
sold; or

(b) (i) purchase, lease or otherwise acquire (in a single transaction or a
series of related transactions) the property or assets of any Person, other than
(A) Permitted Acquisitions and (B) except as otherwise limited or prohibited
herein, purchases or other acquisitions of inventory, materials, property and
equipment in the ordinary course of business, or (ii) enter into any transaction
of merger or consolidation, except for (A) Investments or acquisitions permitted
pursuant to Section 6.5, (B) the merger or consolidation of a Credit Party with
and into another Credit Party; provided that if the Company is a party thereto,
the Company will be the surviving entity, (C) the merger or consolidation of a
Subsidiary that is not a Credit Party with and into a Credit Party; provided,
that such Credit Party will be the surviving entity and (D) the merger or
consolidation of a Subsidiary that is not a Credit Party with and into a
Subsidiary that is not a Credit Party.

 

72



--------------------------------------------------------------------------------

Section 6.5 Advances, Investments and Loans.

The Credit Parties will not, nor will they permit any Restricted Subsidiary to,
make any Investment except for Permitted Investments.

Section 6.6 Transactions with Affiliates.

The Credit Parties will not, nor will they permit any Restricted Subsidiary to,
enter into any transaction or series of transactions, whether or not in the
ordinary course of business, with any officer, director, shareholder or
Affiliate (other than a Credit Party) other than: (a) on terms and conditions
that are no less favorable as would be obtainable in a comparable arm’s-length
transaction with a Person other than an officer, director, shareholder or
Affiliate; (b) Restricted Payments specifically permitted by Section 6.10; and
(c) reasonable and customary fees, expense reimbursement and indemnities paid to
members of the Governing Bodies of the Company and its Restricted Subsidiaries.

Section 6.7 Ownership of Subsidiaries; Restrictions.

The Credit Parties will not create, form or acquire any direct Subsidiaries,
except for Unrestricted Subsidiaries and Domestic Subsidiaries that are joined
as Additional Credit Parties as required by the terms hereof. The Credit Parties
will not sell, transfer, pledge or otherwise dispose of any Capital Stock or
other equity interests in any of their direct Subsidiaries, nor will they permit
any of their direct Restricted Subsidiaries to issue, sell, transfer, pledge or
otherwise dispose of any of their Capital Stock or other equity interests,
except in a transaction permitted by Section 6.4.

Section 6.8 Corporate Changes; Accounting Methods.

No Credit Party will, nor will it permit any of its Restricted Subsidiaries to,
(a) change its fiscal year (unless changing it to a calendar fiscal year),
(b) amend, modify or change its articles of incorporation, certificate of
designation (or corporate charter or other similar organizational document)
operating agreement or bylaws (or other similar document) in any respect
materially adverse to the interests of the Lenders without the prior written
consent of the Required Lenders, (c) change its state of incorporation,
organization or formation, without giving the Administrative Agent at least
thirty (30) days’ prior notice of such action to, or have more than one state of
incorporation, organization or formation or (d) materially change its accounting
method (except in accordance with GAAP) in any manner materially adverse to the
interests of the Lenders without the prior written consent of the Required
Lenders.

Section 6.9 Limitation on Restricted Actions.

The Credit Parties will not, nor will they permit any Restricted Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or

 

73



--------------------------------------------------------------------------------

restriction on the ability of any such Person to (a) pay dividends or make any
other distributions to any Credit Party on its Capital Stock or with respect to
any other interest or participation in, or measured by, its profits, (b) pay any
Indebtedness or other obligation owed to any Credit Party, (c) make loans or
advances to any Credit Party, (d) sell, lease or transfer any of its properties
or assets to any Credit Party, or (e) act as a Guarantor (to the extent required
by the terms of this Agreement) and pledge its assets pursuant to the Credit
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (i) (in respect of any of the matters referred to in
clauses (a)-(d) above) for such encumbrances or restrictions existing under or
by reason of (A) this Credit Agreement and the other Credit Documents,
(B) applicable law, (C) any document or instrument governing purchase money
Indebtedness or Capital Leases permitted by Section 6.1; provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (D) with respect to any Opco Credit Party and
its Restricted Subsidiaries, any Lien permitted under the Opco Credit Agreement
or any document or instrument governing any such Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Lien, (E) any agreement relating to permitted Indebtedness incurred by a
Restricted Subsidiary prior to the date on which such Restricted Subsidiary was
acquired by a Credit Party or its Restricted Subsidiary and outstanding on such
acquisition date or (F) customary restrictions on subletting or assigning
leasehold interests of a Credit Party or a Restricted Subsidiary and (ii) (in
respect of any of the matters referred to in clauses (a)-(e) above) for such
encumbrances or restrictions existing under or by reason of the Opco Credit
Agreement and related credit documents as in effect on the Closing Date.

Section 6.10 Restricted Payments.

The Credit Parties will not, nor will they permit any Restricted Subsidiary to,
directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except the following:

(a) the Credit Parties and the Opco Credit Parties may make Restricted Payments
payable solely in shares of Capital Stock of such Person (except preferred
Capital Stock that is not Qualified Preferred Equity);

(b) (i) the Credit Parties, the Opco Credit Parties and their Restricted
Subsidiaries may make Restricted Payments to any Credit Party (directly or
indirectly through its Subsidiaries) and (ii) the Opco Credit Parties may make
dividends or other distributions payable to an Opco Credit Party (directly or
indirectly through its Subsidiaries); and

(c) any Credit Party and any Restricted Subsidiary may make additional
Restricted Payments so long as, after giving effect to any such Restricted
Payment on a Pro Forma Basis, the Credit Parties and their Restricted
Subsidiaries would be able to incur at least $1 of additional Indebtedness and
be in compliance with the Incurrence Test; provided that no Event of Default has
occurred and is continuing at the time of such Restricted Payment or would
result from such Restricted Payment, as demonstrated in an officer’s certificate
delivered to the Administrative Agent containing reasonably detailed
calculations thereof, satisfactory to the Administrative Agent.

 

74



--------------------------------------------------------------------------------

Section 6.11 Amendment to Subordinated Debt.

No Credit Party will, nor will any Credit Party permit any Restricted Subsidiary
to, amend, modify, waive or extend or permit the amendment, modification, waiver
or extension of any term of any document governing or relating to any
Subordinated Debt in a manner that is materially adverse to the interests of the
Lenders.

Section 6.12 Sale Leasebacks.

The Credit Parties will not, nor will they permit any Restricted Subsidiary to,
directly or indirectly, become or remain liable as lessee or as guarantor or
other surety with respect to any lease, whether an Operating lease or a Capital
Lease, of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (a) which any Credit Party or any Restricted Subsidiary has
sold or transferred or is to sell or transfer to a Person which is not a Credit
Party or a Restricted Subsidiary or (b) which any Credit Party or any Restricted
Subsidiary intends to use for substantially the same purpose as any other
property which has been sold or is to be sold or transferred by a Credit Party
or a Restricted Subsidiary to another Person which is not a Credit Party or a
Restricted Subsidiary in connection with such lease; provided, that the Credit
Parties and their Restricted Subsidiaries may become and remain liable as
lessee, guarantor or other surety with respect to any such lease if and to the
extent that the Credit Party or any of its Restricted Subsidiaries would be
permitted to enter into, and remain liable under, such lease to the extent that
the transaction would be permitted under Section 6.1, assuming the sale and
leaseback constituted Indebtedness in a principal amount equal to the gross
proceeds of the sale.

Section 6.13 No Further Negative Pledges.

The Credit Parties will not, nor will they permit any Restricted Subsidiary to,
enter into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon any of their properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for some other obligation,
except (a) pursuant to this Credit Agreement and the other Credit Documents,
(b) pursuant to any document or instrument governing purchase money Indebtedness
or Capital Leases permitted pursuant to Section 6.1; provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (c) with respect to the Opco Credit Parties
and their Restricted Subsidiaries, in connection with any Lien permitted under
the Opco Credit Agreement or any document or instrument governing any such Lien;
provided that any such restriction contained therein relates only to the asset
or assets subject to such Lien, (d) specific property to be sold pursuant to an
executed agreement with respect to a permitted Asset Disposition,
(e) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be) and (f) pursuant to the Opco Credit Agreement.

 

75



--------------------------------------------------------------------------------

Section 6.14 [Reserved].

ARTICLE VII

EVENTS OF DEFAULT

Section 7.1 Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an, “Event of Default”):

(a) Payment. (i) The Company shall fail to pay any principal on any Loan when
due in accordance with the terms hereof; or (ii) the Company shall fail to pay
any interest on any Loan or any fee or other amount payable hereunder when due
in accordance with the terms hereof and such failure shall continue unremedied
for five (5) days; or (iii) or any Credit Party shall fail to pay on the
Guaranty in respect of any of the foregoing or in respect of any other Guaranty
Obligations hereunder (after giving effect to the grace period in clause (ii));
or

(b) Misrepresentation. Any representation or warranty made or deemed made
herein, in the Security Documents or in any of the other Credit Documents or
which is contained in any certificate, document or financial or other statement
furnished at any time under or in connection with this Credit Agreement shall
(i) with respect to representations and warranties that contain a materiality
qualifier prove to have been incorrect, false or misleading and (ii) with
respect to any representations and warranties that do not contain a materiality
qualifier, prove to have been incorrect, false or misleading in any material
respect, in each case on or as of the date made or deemed made; or

(c) Covenant Default. (i) Any Credit Party shall fail to perform, comply with or
observe any term, covenant or agreement applicable to it contained in Sections
5.4 (with respect to maintaining the existence, rights and franchises of the
Company and the Company), 5.7, 5.13 or Article VI hereof; or (ii) any Credit
Party shall fail to comply with any other covenant contained in this Credit
Agreement or the other Credit Documents or any other agreement, document or
instrument among any Credit Party, the Administrative Agent and the Lenders or
executed by any Credit Party in favor of the Administrative Agent or the Lenders
(other than as described in Sections 7.1(a) or 7.1(c)(i) above), and such breach
or failure to comply is not cured within thirty (30) days of its occurrence; or

(d) Debt Cross-Default. (i) Any Credit Party shall default in any payment of
principal of or interest on any Indebtedness (other than the Loan and the
Guaranty) in a

 

76



--------------------------------------------------------------------------------

principal amount outstanding of at least $10,000,000 for the Credit Parties and
any of their Restricted Subsidiaries in the aggregate beyond any applicable
grace period (not to exceed 30 days), if any, provided in the instrument or
agreement under which such Indebtedness was created; (ii) any Credit Party shall
default in the observance or performance of any other agreement or condition
relating to any Indebtedness (other than the Loans and the Guaranty) in a
principal amount outstanding of at least $10,000,000 in the aggregate for the
Credit Parties and their Restricted Subsidiaries or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due prior to its
stated maturity; or (iii) any Credit Party shall breach or default any Secured
Hedging Agreement and such breach or default shall not have been remedied or
waived within 30 days; or (iv) any Event of Default (as defined in the Opco
Credit Agreement) shall have occurred under the Opco Credit Agreement with
respect to any obligations thereunder (other than with respect to any Event of
Default under the Opco Credit Agreement that applies solely to the Revolving
Facility (as defined in the Opco Credit Agreement)); or

(e) Bankruptcy Default. (i) A Credit Party or any of its Restricted Subsidiaries
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or a Credit Party or any of its Restricted Subsidiaries shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against a Credit Party or any of its Restricted Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against a Credit Party or any of its
Restricted Subsidiaries any case, proceeding or other action seeking issuance of
a warrant of attachment, execution, distraint or similar process against all or
any substantial part of their assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof; or (iv) a Credit
Party or any of its Restricted Subsidiaries shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clauses (i), (ii), or (iii) above; or (v) a Credit Party or
any of its Restricted Subsidiaries shall generally not, or shall be unable to,
or shall admit in writing their inability to, pay its debts as they become due;
or

(f) Judgment Default. One or more judgments or decrees shall be entered against
a Credit Party or any of its Restricted Subsidiaries involving in the aggregate
a

 

77



--------------------------------------------------------------------------------

liability (to the extent not covered by insurance) of $10,000,000 or more and
all such judgments or decrees shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof or any injunction, temporary restraining order or similar decree shall
be issued against a Credit Party or any of its Subsidiaries that, individually
or in the aggregate, could result in a Material Adverse Effect; or

(g) ERISA Default. To the extent any of the following results in a Material
Adverse Effect, (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
shall exist with respect to any Plan or any Lien in favor of the PBGC or a Plan
shall arise on the assets of the Credit Parties or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee could reasonably result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, or (v) a
Credit Party, any of its Restricted Subsidiaries or any Commonly Controlled
Entity shall incur any liability in connection with a withdrawal from, or the
Insolvency or Reorganization of, any Multiemployer Plan; or

(h) Change of Control. There shall occur a Change of Control; or

(i) Invalidity of Guaranty. At any time after the execution and delivery
thereof, the Guaranty, for any reason other than the satisfaction in full of all
Credit Party Obligations, shall cease to be in full force and effect (other than
in accordance with its terms) or shall be declared to be null and void, or any
Credit Party shall contest the validity or enforceability of the Guaranty or any
Credit Document in writing or deny in writing that it has any further liability,
including with respect to future advances by the Lenders, under any Credit
Document to which it is a party; or

(j) Invalidity of Credit Documents. Any other Credit Document shall fail to be
in full force and effect or to give the Administrative Agent and/or the Lenders
the security interests, liens, rights, powers and privileges purported to be
created thereby (except as such documents may be terminated or no longer in
force and effect in accordance with the terms thereof, other than those
indemnities and provisions which by their terms shall survive), or any Credit
Party shall contest, in writing, the validity or enforceability of any Lien
granted to the Administrative Agent for the benefit of the Lenders or any Lien
shall fail to be a first priority, perfected Lien on a material portion of the
personal property Collateral; or

(k) Subordinated Debt. The subordination provisions contained in any
Subordinated Debt shall cease to be in full force and effect or to give the
Lenders the rights, powers and privileges purported to be created thereby; or
the Credit Party Obligations shall cease to be classified as “Senior
Indebtedness,” “Designated Senior

 

78



--------------------------------------------------------------------------------

Indebtedness” or any similar designation under any Subordinated Debt instrument,
in each case except to the extent such Subordinated Debt, if classified as a
type of Indebtedness other than Subordinated Debt, would be permitted by the
terms of Section 6.1.

Section 7.2 Acceleration; Remedies.

Upon the occurrence and during the continuance of an Event of Default, then, and
in any such event:

(a) if such event is an Event of Default specified in Section 7.1(e) above,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all other amounts under the Credit Documents
shall immediately become due and payable; and

(c) if such event is any other Event of Default, any or all of the following
actions may be taken:

 

  (i) with the written consent of the Required Lenders, the Administrative Agent
may, or upon the written request of the Required Lenders, the Administrative
Agent shall, declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate;

 

  (ii) the Administrative Agent may, or upon the written request of the Required
Lenders, the Administrative Agent shall, declare the Loans (with accrued
interest thereon) and all other amounts owing under this Credit Agreement and
the Term Loan Notes to be due and payable forthwith, whereupon the same shall
immediately become due and payable; and/or

 

  (iii) with the written consent of the Required Lenders, the Administrative
Agent may, or upon the written request of the Required Lenders, the
Administrative Agent shall, exercise such other rights and remedies as provided
under the Credit Documents and under applicable law.

Notwithstanding anything contained in the preceding provisions of this
Section 7.2, if at any time within 60 days after an acceleration of the Loans
pursuant to such paragraph the Company shall pay all arrears of interest and all
payments on account of principal which shall have become due otherwise than as a
result of such acceleration (with interest on principal and, to the extent
permitted by law, on overdue interest, at the rates specified in this Agreement)
and all Defaults and Events of Default (other than non-payment of the principal
of and accrued interest on the Loans, in each case which is due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
Section 9.1, then the Required Lenders, by written

 

79



--------------------------------------------------------------------------------

notice to the Company, may at their option rescind and annul such acceleration
and its consequences; but such action shall not affect any subsequent Default or
Event of Default or impair any right consequent thereon. The provisions of this
paragraph are intended merely to bind Lenders to a decision which may be made at
the election of Required Lenders and are not intended, directly or indirectly,
to benefit the Company, and such provisions shall not at any time be construed
so as to grant the Company the right to require the Lenders to rescind or annul
any acceleration hereunder or to preclude the Administrative Agent or the
Lenders from exercising any of the rights or remedies available to them under
any of the Credit Documents, even if the conditions set forth in this paragraph
are met.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.1 Appointment.

Each Lender hereby irrevocably designates and appoints Wachovia as the
Administrative Agent of such Lender under this Credit Agreement, and each such
Lender irrevocably authorizes Wachovia, as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Credit
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Credit Agreement,
together with such other powers as are reasonably incidental thereto. Each
Lender acknowledges that the Credit Parties may rely on each action taken by the
Administrative Agent on behalf of the Lenders hereunder. Notwithstanding any
provision to the contrary elsewhere in this Credit Agreement, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Credit Agreement or otherwise exist against the Administrative
Agent.

Section 8.2 Delegation of Duties.

The Administrative Agent may execute any of its duties under this Credit
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care. Without
limiting the foregoing, the Administrative Agent may appoint one of its
affiliates as its agent to perform the functions of the Administrative Agent
hereunder relating to the advancing of funds to the Company and distribution of
funds to the Lenders and to perform such other related functions of the
Administrative Agent hereunder as are reasonably incidental to such functions.

Section 8.3 Exculpatory Provisions.

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact, Subsidiaries or affiliates shall be (a) liable for
any action lawfully taken or

 

80



--------------------------------------------------------------------------------

omitted to be taken by it or such Person under or in connection with this Credit
Agreement (except for its or such Person’s own gross negligence or willful
misconduct) or (b) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Credit Party or
any officer thereof contained in this Credit Agreement or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Credit Agreement
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of any of the Credit Documents or for any failure of any Credit
Party to perform its obligations hereunder or thereunder. The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance by any Credit Party of any of the agreements
contained in, or conditions of, this Credit Agreement, or to inspect the
properties, books or records of any Credit Party.

Section 8.4 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it in
good faith to be genuine and correct and to have been signed, sent or made by
the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Credit Parties), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Term Loan Note as the
owner thereof for all purposes unless an executed Assignment Agreement has been
filed with the Administrative Agent pursuant to Section 9.6(c) with respect to
the Loans evidenced by such Term Loan Note. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Credit
Agreement unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under any of the Credit Documents in accordance with a
request of the Required Lenders or all of the Lenders, as may be required under
this Credit Agreement, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Term Loan Notes.

(b) For purposes of determining compliance with the conditions specified in
Section 4.1, each Lender that has signed this Credit Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender.

Section 8.5 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has

 

81



--------------------------------------------------------------------------------

received notice from a Lender or the Company referring to this Credit Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give prompt notice thereof to the
Lenders. The Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, however, that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders except to the extent that this Credit Agreement
expressly requires that such action be taken, or not taken, only with the
consent or upon the authorization of the Required Lenders, or all of the
Lenders, as the case may be.

Section 8.6 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
any Credit Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, assets or financial
condition and creditworthiness of the Company or any other Credit Party and made
its own decision to make its Loans hereunder and enter into this Credit
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Credit Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, assets or
financial condition and creditworthiness of the Company and the other Credit
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, assets or financial condition or creditworthiness of the Company or
any other Credit Party which may come into the possession of the Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

Section 8.7 Indemnification.

The Lenders agree to indemnify the Administrative Agent and its Affiliates and
its respective officers, directors, agents and employees (to the extent not
reimbursed by the Company and without limiting the obligation of the Company to
do so), ratably according to their respective outstanding Term Loans in effect
on the date on which indemnification is sought under this Section, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the

 

82



--------------------------------------------------------------------------------

Credit Party Obligations) be imposed on, incurred by or asserted against any
such indemnitee in any way relating to or arising out of any Credit Document or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
any such indemnitee under or in connection with any of the foregoing; provided,
however, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from such indemnitee’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction. The agreements in this Section 8.7 shall survive the termination
of this Credit Agreement and payment of the Term Loan Notes and all other
amounts payable hereunder.

Section 8.8 Administrative Agent in Its Individual Capacity.

The Administrative Agent and its affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Company as though the
Administrative Agent were not the Administrative Agent hereunder. With respect
to its Loans made or renewed by it and any Term Loan Note issued to it, the
Administrative Agent shall have the same rights and powers under this Credit
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

Section 8.9 Successor Administrative Agent.

The Administrative Agent may resign as Administrative Agent upon 30 days’ prior
notice to the Company and the Lenders. If the Administrative Agent shall resign
as Administrative Agent under this Credit Agreement and the Term Loan Notes or
if the Administrative Agent enters or becomes subject to receivership, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be approved by the Company with such
approval not to be unreasonably withheld (provided, however if an Event of
Default shall exist at such time, no approval of the Company shall be required
hereunder), whereupon such successor agent shall succeed to the rights, powers
and duties of the Administrative Agent, and the term “Administrative Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Credit Agreement or any holders of the Term Loan Notes. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 8.9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Credit Agreement.

Section 8.10 Nature of Duties.

Except as otherwise expressly stated herein, any agent (other than the
Administrative Agent) or co-lead arranger listed from time to time on the cover
page of this Credit Agreement shall have no obligations, responsibilities or
duties under this Credit Agreement or under any other Credit Document other than
obligations, responsibilities and duties applicable to all

 

83



--------------------------------------------------------------------------------

Lenders in their capacity as Lenders; provided, however, that such agents and
co-lead arrangers shall be entitled to the same rights, protections,
exculpations and indemnifications granted to the Administrative Agent under this
Article VIII in their capacity as an agent or co-lead arranger.

Section 8.11 Releases.

The Administrative Agent will release any Guarantor and any Lien on any
Collateral, which is sold as permitted by the Credit Agreement or as otherwise
permitted by the Lenders or Required Lenders, as applicable.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Amendments, Waivers and Release of Collateral.

Neither this Credit Agreement nor any of the other Credit Documents, nor any
terms hereof or thereof may be amended, supplemented, waived or modified (by
amendment, waiver, consent or otherwise) except in accordance with the
provisions of this Section nor may Collateral be released except as specifically
provided herein or in the Security Documents or in accordance with the
provisions of this Section 9.1. The Required Lenders may or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, (a) enter into with the Credit Parties written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Credit Agreement or the other Credit Documents or
changing in any manner the rights of the Lenders or of the Credit Parties
hereunder or thereunder or (b) waive or consent to the departure from, on such
terms and conditions as the Required Lenders may specify in such instrument, any
of the requirements of this Credit Agreement or the other Credit Documents or
any Default or Event of Default and its consequences; provided, however, that no
such amendment, supplement, modification, release, waiver or consent shall:

(i) reduce the amount or extend the scheduled date of maturity of any Loan or
Term Loan Note or any installment thereon, or reduce the stated rate of any
interest or fee payable hereunder (except in connection with a waiver of
interest at the increased post-default rate set forth in Section 2.10 which
shall be determined by a vote of the Required Lenders) or extend the scheduled
date of any payment thereof or increase the amount or extend the expiration date
of any Lender’s Commitment, in each case without the written consent of each
Lender directly affected thereby; provided that, it is understood and agreed
that no waiver, reduction or deferral of a mandatory prepayment required
pursuant to Section 2.9(b), nor any amendment of Section 2.9(b) or the
definitions of Asset Disposition, Debt Issuance, Equity Issuance, or Recovery
Event, shall constitute a reduction of the amount of, or an extension of the
scheduled date of, the scheduled date of maturity of, or any installment of, any
Loan or Term Loan Note; or

 

84



--------------------------------------------------------------------------------

(ii) amend, modify or waive any provision of this Section 9.1 or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or

(iii) release the Company or all or substantially all of the Guarantors from
obligations under the Guaranty, without the written consent of all of the
Lenders and Hedging Agreement Providers; or

(iv) release all or substantially all of the Collateral without the written
consent of all of the Lenders and Hedging Agreement Providers; or

(v) subordinate the Loans to any other Indebtedness without the written consent
of all of the Lenders; or

(vi) permit the Company to assign or transfer any of its rights or obligations
under this Credit Agreement or other Credit Documents without the written
consent of all of the Lenders; or

(vii) amend Section 2.9(b)(vii) or Section 2.13 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender; or

(viii) amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders without the
written consent of the Required Lenders or all the Lenders as appropriate; or

(ix) amend, modify or waive any provision of the Credit Documents affecting the
rights or duties of the Administrative Agent under any Credit Document without
the written consent of the Administrative Agent in addition to the Lenders
required hereinabove to take such action; or

(x) amend, modify or waive the order in which Credit Party Obligations are paid
in Section 2.13(b) without the written consent of each Lender and each Hedging
Agreement Provider directly affected thereby; or

(xi) amend the definitions of “Hedging Agreement,” “Secured Hedging Agreement,”
or “Hedging Agreement Provider” without the consent of any Hedging Agreement
Provider that would be adversely affected thereby.

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Company, the other Credit Parties, the Lenders, the Administrative Agent and all
future holders of the Term Loan Notes. In the case of any waiver, the Company,
the other Credit Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under

 

85



--------------------------------------------------------------------------------

the outstanding Loans and Term Loan Notes and other Credit Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

Notwithstanding any of the foregoing to the contrary, the consent of the Company
and the other Credit Parties shall not be required for any amendment,
modification or waiver of the provisions of Article VIII (other than the
provisions of Section 8.9).

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

Section 9.2 Notices.

(a) Except as otherwise provided in Article II, all notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy or other electronic communications as provided
below), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made (a) when delivered by hand, (b) when transmitted via
telecopy (or other facsimile device) to the number set out herein, (c) the
Business Day following the day on which the same has been delivered prepaid (or
pursuant to an invoice arrangement) to a reputable national overnight air
courier service, or (d) the third Business Day following the day on which the
same is sent by certified or registered mail, postage prepaid, in each case,
addressed as follows in the case of the Company, the other Credit Parties and
the Administrative Agent, and, in the case of each of the Lenders, as set forth
in such Lender’s Administrative Details Form, or to such other address as may be
hereafter notified by the respective parties hereto and any future holders of
the Term Loan Notes:

 

   The Company    GateHouse Media, Inc.    and the other    350 WillowBrook
Office Park    Credit Parties:    Fairport, New York 14450       Attention: Mark
Thompson, Chief Financial Officer       Telecopier: (585) 248-2631      
Telephone: (585) 598-0031       With a copy to Polly Sack, General Counsel      
      Telecopier: (585) 248-9562       Telephone: (585) 598-0032

 

86



--------------------------------------------------------------------------------

  

The Administrative

   Wachovia Investment Holdings, LLC, as Administrative Agent   

Agent:

   Charlotte Plaza       201 South College Street, CP8       Charlotte, North
Carolina 28288-0680       Attention: Syndication Agency Services      
Telecopier: (704) 383-0288       Telephone: (704) 374-2698       with a copy to:
      Wachovia Investment Holdings, LLC       One Wachovia Center, NC 5562      
Charlotte, North Carolina 28288-0735       Attention: John Brady      
Telecopier: (704) 383-1625       Telephone: (704) 715-1795

provided, that notices given by the Company pursuant to Section 2.11 hereof
shall be effective only upon receipt thereof by the Administrative Agent.

(b) Notices and other communications to the Lenders or the Administrative Agent
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

87



--------------------------------------------------------------------------------

Section 9.3 No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Section 9.4 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Term
Loan Notes and the making of the Loans; provided that all such representations
and warranties shall terminate on the date upon which the Commitments have been
terminated and all amounts owing hereunder and under any Term Loan Notes have
been paid in full.

Section 9.5 Payment of Expenses and Taxes.

The Credit Parties agree (a) to pay or reimburse the Administrative Agent and
the Arrangers for all their reasonable out-of-pocket costs and expenses incurred
in connection with the development, preparation, negotiation, printing and
execution of, and any amendment, supplement or modification to, this Credit
Agreement and the other Credit Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, together with the reasonable fees
and disbursements of counsel to the Administrative Agent and the Arrangers,
(b) to pay or reimburse each Lender and the Administrative Agent for all its
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Credit Agreement and the other Credit Documents,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent and to the Lenders (including reasonable allocated
costs of in-house legal counsel), (c) on demand, to pay, indemnify, and hold
each Lender, the Administrative Agent and the Arrangers harmless from, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, the Credit Documents and any
such other documents, (d) to pay, indemnify, and hold each Lender, the
Administrative Agent, the Arrangers and their Affiliates and their respective
officers, directors, employees, partners, members, counsel, agents,
representatives, trustees, advisors and affiliates (collectively called the
“Indemnitees”) harmless from and against, any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect

 

88



--------------------------------------------------------------------------------

to the execution, delivery, enforcement, performance and administration of the
Credit Documents and any such other documents and the use, or proposed use, of
proceeds of the Loans and (e) to pay any civil penalty or fine assessed by the
U.S. Department of the Treasury’s Office of Foreign Assets Control against, and
all reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by the Administrative Agent or any
Lender as a result of the funding of Loans, the acceptance of payments or of
Collateral due under the Credit Documents (all of the foregoing, collectively,
the “Indemnified Liabilities”); provided, however, that the Credit Parties shall
not have any obligation hereunder to an Indemnitee with respect to Indemnified
Liabilities arising from the gross negligence or willful misconduct of such
Indemnitee, as determined by a court of competent jurisdiction pursuant to a
final non-appealable judgment. The agreements in this Section 9.5 shall survive
repayment of the Loans, Term Loan Notes and all other amounts hereunder.

Section 9.6 Successors and Assigns; Participations.

(a) This Credit Agreement shall be binding upon and inure to the benefit of the
Credit Parties, the Lenders, the Administrative Agent, all future holders of the
Term Loan Notes and their respective successors and assigns, except that the
Credit Parties may not assign or transfer any of their rights or obligations
under this Credit Agreement or the other Credit Documents without the prior
written consent of each Lender.

(b) Any Lender may, in the ordinary course and in accordance with applicable
law, at any time sell to one or more banks or other entities (“Participants”)
participating interests in any Loan owing to such Lender, any Term Loan Note
held by such Lender, any Commitment of such Lender, or any other interest of
such Lender hereunder. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under this
Credit Agreement to the other parties to this Credit Agreement shall remain
unchanged, such Lender shall remain solely responsible for the performance
thereof, such Lender shall remain the holder of any such Term Loan Note for all
purposes under this Credit Agreement, and the Company and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Credit Agreement. No Lender
shall transfer or grant any participation under which the Participant shall have
rights to approve any amendment to or waiver of this Credit Agreement or any
other Credit Document except to the extent such amendment or waiver would
(i) extend the scheduled maturity of any Loan or Term Loan Note or any
installment thereon in which such Participant is participating, or reduce the
stated rate or extend the time of payment of interest or fees thereon (except in
connection with a waiver of interest at the increased post-default rate set
forth in Section 2.11 which shall be determined by a vote of the Required
Lenders) or reduce the principal amount thereof, or increase the amount of the
Participant’s participation over the amount thereof then in effect; provided
that, it is understood and agreed that (A) no waiver, reduction or deferral of a
mandatory prepayment required pursuant to Section 2.9(b), nor any amendment of
Section 2.9(b) or the definitions of Asset Disposition, Debt Issuance, Equity
Issuance, or Recovery Event, shall constitute a reduction of the amount of, or
an extension of the scheduled date of, the scheduled date of maturity of, or any
installment of, any Loan or Term Loan Note, (B) a waiver of any

 

89



--------------------------------------------------------------------------------

Default or Event of Default shall not constitute a change in the terms of such
participation, and (C) an increase in any Commitment or Loan shall be permitted
without consent of any participant if the Participant’s participation is not
increased as a result thereof, (ii) release all or substantially all of the
Credit Parties from their obligations under the Guaranty, (iii) release all or
substantially all of the Collateral, or (iv) consent to the assignment or
transfer by the Company of any of its rights and obligations under this Credit
Agreement. In the case of any such participation, the Participant shall not have
any rights under this Credit Agreement or any of the other Credit Documents (the
Participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
Participant relating thereto) and all amounts payable by the Company hereunder
shall be determined as if such Lender had not sold such participation; provided
that each Participant shall be entitled to the benefits of Sections 2.18, 2.19,
2.20 and 9.5 with respect to its participation in the Commitments and the Loans
outstanding from time to time; provided further, that no Participant shall be
entitled to receive any greater amount pursuant to such Sections than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred.

(c) Any Lender may, in accordance with applicable law, at any time, sell or
assign to any Eligible Assignee, all or any part of its rights and obligations
under this Credit Agreement and the Term Loan Notes in minimum amounts of
$1,000,000 with respect to its Term Loans (or, if less, the entire amount of
such Lender’s Term Loans), pursuant to an Assignment Agreement, executed by such
Eligible Assignee and such transferor Lender, and delivered to the
Administrative Agent for recording in the Register; provided that, if any
Eligible Assignee fails to make any Loan required pursuant to the terms of this
Credit Agreement, the applicable transferor Lender shall make such Loan pursuant
to the terms hereof. Upon such execution, delivery, acceptance and recording,
from and after the Transfer Closing Date specified in such Assignment Agreement,
(1) the Eligible Assignee thereunder shall be a party hereto and, to the extent
provided in such Assignment Agreement, have the rights and obligations of a
Lender hereunder with a Commitment as set forth therein, and (2) the transferor
Lender thereunder shall, to the extent provided in such Assignment Agreement, be
released from its obligations under this Credit Agreement (and, in the case of
an Assignment Agreement covering all or the remaining portion of a transferor
Lender’s rights and obligations under this Credit Agreement, such transferor
Lender shall cease to be a party hereto; provided, however, that such Lender
shall continue to be entitled to any indemnification rights that expressly
survive hereunder). Such Assignment Agreement shall be deemed to amend this
Credit Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Eligible Assignee and the resulting adjustment of Commitment
Percentages arising from the purchase by such Eligible Assignee of all or a
portion of the rights and obligations of such transferor Lender under this
Credit Agreement and the Term Loan Notes. On or prior to the Transfer Closing
Date specified in such Assignment Agreement, the Company, at their own expense,
shall execute and deliver to the Administrative Agent in exchange for the Term
Loan Notes delivered to the Administrative Agent pursuant to such Assignment
Agreement new Term Loan Notes to

 

90



--------------------------------------------------------------------------------

the order of such Eligible Assignee in an amount equal to the Commitment assumed
by it pursuant to such Assignment Agreement and, unless the transferor Lender
has not retained a Commitment hereunder, new Term Loan Notes to the order of the
transferor Lender in an amount equal to the Commitment retained by it hereunder.
Such new Term Loan Notes shall be dated the Closing Date and shall otherwise be
in the form of the Term Loan Notes replaced thereby. Notwithstanding anything to
the contrary contained in this Section 9.6, a Lender may assign any or all of
its rights under this Credit Agreement to an Affiliate or a Approved Fund of
such Lender without delivering an Assignment Agreement to the Administrative
Agent; provided, however, that (x) the Credit Parties and the Administrative
Agent may continue to deal solely and directly with such assigning Lender until
an Assignment Agreement has been delivered to the Administrative Agent for
recordation on the Register, (y) the failure of such assigning lender to deliver
an Assignment Agreement to the Administrative Agent shall not affect the
legality, validity or binding effect of such assignment and (z) an Assignment
Agreement between the assigning Lender an Affiliate or Approved Fund of such
Lender shall be effective as of the date specified in such Assignment Agreement.

(d) The Administrative Agent shall maintain at its address referred to in
Section 9.2 a copy of each Assignment Agreement delivered to it and a register
(the “Register”) for the recordation of the names and addresses of the Lenders
and the Commitment of, and principal amount of the Loans owing to, each Lender
from time to time. A Loan (and the related Term Loan Note) recorded on the
Register may be assigned or sold in whole or in part upon registration of such
assignment or sale on the Register. The entries in the Register shall be
conclusive, in the absence of manifest error, and the Company, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as the owner of the Loan recorded therein for all
purposes of this Credit Agreement. The Register shall be available for
inspection by the Company or any Lender at any reasonable time and from time to
time upon reasonable prior notice. In the case of an assignment pursuant to the
last sentence of Section 9.6(c) as to which an Assignment Agreement is not
delivered to the Administrative Agent, the assigning Lender shall, acting solely
for this purpose as a non-fiduciary agent of the Credit Parties, maintain a
comparable register on behalf of the Credit Parties. In the event that any
Lender sells participations in a Loan recorded on the Register, such Lender
shall maintain a register on which it enters the name of all participants in
such Loans held by it (the “Participant Register”). A Loan recorded on the
Register (and the registered Term Loan Note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered Term Loan Note shall expressly so
provide). Any participation of such Loan recorded on the Register (and the
registered Term Loan Note, if any, evidencing the same) may be effected only by
the registration of such participation on the Participant Register.

(e) Upon its receipt of a duly executed Assignment Agreement, together with
payment to the Administrative Agent by the transferor Lender or the Eligible
Assignee, as agreed between them, of a registration and processing fee of $3,500
for each Eligible Assignee (other than a Eligible Assignee that is an Affiliate
or Approved Fund of the transferor Lender) listed in such Assignment Agreement
and the Term Loan Notes

 

91



--------------------------------------------------------------------------------

subject to such Assignment Agreement, the Administrative Agent shall (i) accept
such Assignment Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice of such acceptance and recordation to the
Lenders and the Company; provided that notwithstanding the foregoing, no such
registration and processing fee shall be required pursuant to any sale,
assignment or transfer by Morgan Stanley Senior Funding, Inc. and/or Goldman
Sachs Credit Partners L.P. Contemporaneous assignments by or to Approved Funds
of a single Lender shall require the payment of only one registration and
processing fee.

(f) The Credit Parties authorize each Lender to disclose to any Participant or
Eligible Assignee (each, a “Transferee”) and any prospective Transferee any and
all financial information in such Lender’s possession concerning the Credit
Parties and any of their Subsidiaries which has been delivered to such Lender by
or on behalf of the Credit Parties pursuant to this Credit Agreement or which
has been delivered to such Lender by or on behalf of the Credit Parties in
connection with such Lender’s credit evaluation of the Credit Parties and their
Affiliates prior to becoming a party to this Credit Agreement, in each case
subject to Section 9.15.

(g) At the time of each assignment pursuant to this Section 9.6 to a Person
which is not already a Lender hereunder and which is not a United States person
(as such term is defined in Section 7701(a)(30) of the Code) for Federal income
tax purposes, the respective assignee Lender shall provide to the Company and
the Administrative Agent the appropriate Internal Revenue Service forms or any
similar non U.S. forms (and, if applicable, a Tax Exempt Certificate) described
in Section 2.19.

(h) Nothing herein shall prohibit any Lender from pledging or assigning any of
its rights under this Credit Agreement (including, without limitation, any right
to payment of principal and interest under any Term Loan Note) to secure
obligations of such Lender, including without limitation, (i) any pledge or
assignment to secure obligations to a Federal Reserve Bank and (ii) in the case
of any Lender that is a fund or trust or entity that invests in commercial bank
loans in the ordinary course, any pledge or assignment to any holders of
obligations owed, or securities issued, by such Lender including to any trustee
for, or any other representative of, such holders; it being understood that the
requirements for assignments set forth in this Section 9.6 shall not apply to
any such pledge or assignment of a security interest, except with respect to any
foreclosure or similar action taken by such pledgee or assignee with respect to
such pledge or assignment; provided that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto and
no such pledgee or assignee shall have any voting rights under this Credit
Agreement unless and until the requirements for assignments set forth in this
Section 9.6 are complied with in connection with any foreclosure or similar
action taken by such pledgee or assignee.

 

92



--------------------------------------------------------------------------------

Section 9.7 Adjustments; Set-off.

(a) Each Lender agrees that if any Lender (a “benefited Lender”) shall at any
time receive any payment of all or part of its Loans, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to a Bankruptcy Event or otherwise) in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Loans, or interest thereon, such benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. The Credit Parties agree that each Lender so
purchasing a portion of another Lender’s Loans may exercise all rights of
payment (including, without limitation, rights of set-off) with respect to such
portion as fully as if such Lender were the direct holder of such portion.

(b) In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender shall have
the right, without prior notice to the applicable Credit Party, any such notice
being expressly waived by the Credit Parties to the extent permitted by
applicable law, upon the occurrence and during the continuation of any Event of
Default, to setoff and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held by or
owing to such Lender or any branch or agency thereof to or for the credit or the
account of the Company or any other Credit Party, or any part thereof in such
amounts as such Lender may elect, against and on account of the Loans and other
Credit Party Obligations of the Company and the other Credit Parties to the
Administrative Agent and the Lenders and claims of every nature and description
of the Administrative Agent and the Lenders against the Company and the other
Credit Parties, in any currency, whether arising hereunder, under any other
Credit Document or any Secured Hedging Agreement pursuant to the terms of this
Credit Agreement, as such Lender may elect, whether or not the Administrative
Agent or the Lenders have made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. The
aforesaid right of set-off may be exercised by such Lender against the Company,
any other Credit Party or against any trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver or execution,
judgment or attachment creditor of the Company or any other Credit Party, or
against anyone else claiming through or against the Company, any other Credit
Party or any such trustee in bankruptcy, debtor in possession, assignee for the
benefit of creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender prior to the occurrence of any Event of Default. Each
Lender agrees promptly to notify the Company and the Administrative

 

93



--------------------------------------------------------------------------------

Agent after any such set-off and application made by such Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.

Section 9.8 Table of Contents and Section Headings.

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.

Section 9.9 Counterparts.

This Credit Agreement may be executed by one or more of the parties to this
Credit Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Credit Agreement signed by all the
parties shall be lodged with the Company and the Administrative Agent.

Section 9.10 Effectiveness.

This Credit Agreement shall become effective on the date on which all of the
parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent pursuant to
Section 9.2 or, in the case of the Lenders, shall have given to the
Administrative Agent written, telecopied or telex notice (actually received) at
such office that the same has been signed and mailed to it.

Section 9.11 Severability.

Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 9.12 Integration.

This Credit Agreement and the other Credit Documents represent the agreement of
the Company, the other Credit Parties, the Administrative Agent and the Lenders
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
Company, the other Credit Parties, or any Lender relative to the subject matter
hereof not expressly set forth or referred to herein or therein.

Section 9.13 Governing Law.

This Credit Agreement and, unless otherwise specified therein, each other Credit
Document and the rights and obligations of the parties under this Credit
Agreement and such other Credit Document shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York without regard
to conflict of laws principles thereof (other than Sections 5-1401 and 5-1402 of
The New York General Obligations Law).

 

94



--------------------------------------------------------------------------------

Section 9.14 Consent to Jurisdiction and Service of Process.

All judicial proceedings brought against the Company and/or any other Credit
Party with respect to this Credit Agreement, any Term Loan Note or any of the
other Credit Documents may be brought in any state or federal court of competent
jurisdiction in the State of New York, and, by execution and delivery of this
Credit Agreement, the Company and each of the other Credit Parties accepts, for
itself and in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts and irrevocably agrees to be
bound by any final judgment rendered thereby in connection with this Credit
Agreement from which no appeal has been taken or is available. The Company and
each of the other Credit Parties irrevocably agree that all service of process
in any such proceedings in any such court may be effected by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to it at its address set forth in Section 9.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto, such service being hereby acknowledged by the Company and the
other Credit Parties to be effective and binding service in every respect. The
Company, the other Credit Parties, the Administrative Agent and the Lenders
irrevocably waive any objection, including, without limitation, any objection to
the laying of venue or based on the grounds of forum non conveniens which it may
now or hereafter have to the bringing of any such action or proceeding in any
such jurisdiction. Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of any Lender to bring
proceedings against the Company or the other Credit Parties in the court of any
other jurisdiction.

Section 9.15 Confidentiality.

The Administrative Agent, the Arrangers and each of the Lenders agrees that it
will not disclose without the prior consent of the Company any information (the
“Information”) with respect to the Credit Parties and their Subsidiaries which
is furnished pursuant to this Credit Agreement, any other Credit Document or any
documents contemplated by or referred to herein or therein and which is
designated by the Company to the Lenders in writing as confidential or as to
which it is otherwise reasonably clear such information is not public, except
that each of the Administrative Agent, the Arrangers and the Lenders may
disclose any such Information (a) to its employees, affiliates, auditors or
counsel or to another Arranger or Lender (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such information and instructed to keep such information confidential), (b) as
has become generally available to the public other than by a breach of this
Section 9.15, (c) as may be required or appropriate in any report, statement or
testimony submitted to any municipal, state or federal regulatory body having or
claiming to have jurisdiction over such Lender or to the Federal Reserve Board
or the Federal Deposit Insurance Corporation or the Office of the Comptroller of
the Currency or the National Association of Insurance Commissioners or similar
organizations (whether in the United States or elsewhere) or their successors,
(d) as may be required or appropriate in response to any summons or subpoena or
any law, order, regulation or ruling applicable to such Person, (e) to (i) any
prospective Participant or Eligible Assignee in

 

95



--------------------------------------------------------------------------------

connection with any contemplated transfer pursuant to Section 9.6 or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Credit Parties, provided that such prospective
transferee shall have been made aware of this Section 9.15 and shall have agreed
to be bound by its provisions as if it were a party to this Credit Agreement,
(f) to Gold Sheets and other similar bank trade publications; such information
to consist of deal terms and other information regarding the credit facilities
evidenced by this Credit Agreement customarily found in such publications,
(g) in connection with any suit, action or proceeding for the purpose of
defending itself, reducing its liability, or protecting or exercising any of its
claims, rights, remedies or interests under or in connection with the Credit
Documents or any Secured Hedging Agreement, (h) to any direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 9.15), (i) any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, (j) to a Person that is an investor
or prospective investor in a Securitization (as defined below) that agrees that
its access to information regarding the Credit Parties and the Loans is solely
for purposes of evaluating an investment in such Securitization; provided that
such Person shall have been made aware of this Section 9.15 and shall have
agreed to be bound by its provisions as if it were a party to this Credit
Agreement, or (k) to a Person that is a trustee, collateral manager, servicer,
noteholder or secured party in a Securitization in connection with the
administration, servicing and reporting on the assets serving as collateral for
such Securitization; provided that such Person shall have been made aware of
this Section 9.15 and shall have agreed to be bound by its provisions as if it
were a party to this Credit Agreement. For purposes of this Section
“Securitization” shall mean a public or private offering by a Lender or any of
its affiliates or their respective successors and assigns, of securities which
represent an interest in, or which are collateralized in whole or in part by,
the Loans.

Section 9.16 Acknowledgments.

The Company and the other Credit Parties each hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Company or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Company and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and

(c) no joint venture exists among the Lenders or among the Company or the other
Credit Parties and the Lenders.

 

96



--------------------------------------------------------------------------------

Section 9.17 Waivers of Jury Trial; Waiver of Consequential Damages.

THE COMPANY, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
Each of the Company, the other Credit Parties, the Administrative Agent and the
Lenders agree not to assert any claim against any other party to this Credit
Agreement or any their respective directors, officers, employees, attorneys,
Affiliates or agents, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to any of
the transactions contemplated herein.

Section 9.18 Patriot Act Notice.

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Credit Parties that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56, signed into
law October 26, 2001 (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Credit Parties, which information
includes the name and address of the Credit Parties and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
the Credit Parties in accordance with the Patriot Act.

Section 9.19 [Reserved].

ARTICLE X

GUARANTY

Section 10.1 The Guaranty.

In order to induce the Lenders to enter into this Credit Agreement and any
Hedging Agreement Provider to enter into any Secured Hedging Agreement and to
extend credit hereunder and thereunder and in recognition of the direct benefits
to be received by the Credit Parties from the Extensions of Credit hereunder and
any Secured Hedging Agreement, each of the Credit Parties hereby agrees with the
Administrative Agent, the Lenders and the Hedging Agreement Providers as
follows: each Credit Party hereby unconditionally and irrevocably jointly and
severally guarantees as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, by acceleration or otherwise, of
any and all Credit Party Obligations. If any or all of the indebtedness becomes
due and payable hereunder or under any Secured Hedging Agreement, each Credit
Party unconditionally promises to pay such indebtedness to the Administrative
Agent, the Lenders, the Hedging Agreement Providers, or their respective order,
or demand, together with any and all reasonable expenses which may be incurred
by the Administrative Agent or the Lenders in collecting any of the Credit Party
Obligations. The Guaranty set forth in this Article X is a guaranty of timely
payment and not of collection.

 

97



--------------------------------------------------------------------------------

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Credit Party shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Credit
Party hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).

Section 10.2 Bankruptcy.

Additionally, each of the Credit Parties unconditionally and irrevocably
guarantees jointly and severally the payment of any and all Credit Party
Obligations of the Company to the Lenders and any Hedging Agreement Provider
whether or not due or payable by the Company upon the occurrence of any of the
events specified in Section 7.1(e), and unconditionally promises to pay such
Credit Party Obligations to the Administrative Agent for the account of the
Lenders and to any such Hedging Agreement Provider, or order, on demand, in
lawful money of the United States. Each of the Credit Parties further agrees
that to the extent that a Credit Party shall make a payment or a transfer of an
interest in any property to the Administrative Agent, any Lender or any Hedging
Agreement Provider, which payment or transfer or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, or
otherwise is avoided, and/or required to be repaid to a Credit Party, the estate
of a Credit Party, a trustee, receiver or any other party under any bankruptcy
law, state or federal law, common law or equitable cause, then to the extent of
such avoidance or repayment, the obligation or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if said
payment had not been made.

Section 10.3 Nature of Liability.

The liability of each Credit Party hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations of the Company
whether executed by any such Credit Party, any other guarantor or by any other
party, and no Credit Party’s liability hereunder shall be affected or impaired
by (a) any direction as to application of payment by the Company or by any other
party, or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Credit Party
Obligations of the Company, or (c) any payment on or in reduction of any such
other guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Company, or (e) any payment made to the
Administrative Agent, the Lenders or any Hedging Agreement Provider on the
Credit Party Obligations which the Administrative Agent, such Lenders or such
Hedging Agreement Provider repay the Company pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each of the Credit Parties waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding.

 

98



--------------------------------------------------------------------------------

Section 10.4 Independent Obligation.

The obligations of each Credit Party hereunder are independent of the
obligations of any other Credit Party, and a separate action or actions may be
brought and prosecuted against each Credit Party whether or not action is
brought against any other Credit Party and whether or not any other Credit Party
is joined in any such action or actions.

Section 10.5 Authorization.

Each of the Credit Parties authorizes the Administrative Agent, each Lender and
each Hedging Agreement Provider without notice or demand (except as shall be
required by applicable statute and cannot be waived), and without affecting or
impairing its liability hereunder, from time to time to (a) renew, compromise,
extend, increase, accelerate or otherwise change the time for payment of, or
otherwise change the terms of the Credit Party Obligations or any part thereof
in accordance with this Credit Agreement and any Secured Hedging Agreement, as
applicable, including any increase or decrease of the rate of interest thereon,
(b) take and hold security from any Credit Party or any other party for the
payment of this Guaranty or the Credit Party Obligations and exchange, enforce
waive and release any such security, (c) apply such security and direct the
order or manner of sale thereof as the Administrative Agent and the Lenders in
their discretion may determine and (d) release or substitute any one or more
endorsers, Credit Parties or other obligors.

Section 10.6 Reliance.

It is not necessary for the Administrative Agent, the Lenders or any Hedging
Agreement Provider to inquire into the capacity or powers of the Company or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any Credit Party Obligations made or created in reliance upon
the professed exercise of such powers shall be guaranteed hereunder.

Section 10.7 Waiver.

(a) Each of the Credit Parties waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent,
any Lender or any Hedging Agreement Provider to (i) proceed against the Company,
any other guarantor or any other party, (ii) proceed against or exhaust any
security held from the Company, any other guarantor or any other party, or
(iii) pursue any other remedy in the Administrative Agent’s, any Lender’s or any
Hedging Agreement Provider’s power whatsoever. Each of the Credit Parties waives
any defense based on or arising out of any defense of the Company, any other
guarantor or any other party other than payment in full of the Credit Party
Obligations (other than contingent indemnity obligations), including without
limitation any defense based on or arising out of the disability of the Company,
any other guarantor or any other party, or the unenforceability of the Credit
Party Obligations or any part thereof from any cause, or the cessation from any
cause of the liability of the Company other than payment in full of the Credit
Party Obligations. The Administrative Agent may, at its election, foreclose on
any security held by the

 

99



--------------------------------------------------------------------------------

Administrative Agent by one or more judicial or nonjudicial sales (to the extent
such sale is permitted by applicable law), or exercise any other right or remedy
the Administrative Agent or any Lender may have against the Company or any other
party, or any security, without affecting or impairing in any way the liability
of any Credit Party hereunder except to the extent the Credit Party Obligations
have been paid in full and the Commitments have been terminated. Each of the
Credit Parties waives any defense arising out of any such election by the
Administrative Agent or any of the Lenders, even though such election operates
to impair or extinguish any right of reimbursement or subrogation or other right
or remedy of the Guarantors against the Company or any other party or any
security.

(b) Each of the Credit Parties waives all presentments, demands for performance,
protests and notices, including without limitation notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional Credit
Party Obligations. Each Credit Party assumes all responsibility for being and
keeping itself informed of the Company’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Credit Party
Obligations and the nature, scope and extent of the risks which such Credit
Party assumes and incurs hereunder, and agrees that neither the Administrative
Agent nor any Lender shall have any duty to advise such Credit Party of
information known to it regarding such circumstances or risks.

(c) Each of the Credit Parties hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or any Hedging Agreement Provider
against the Company or any other guarantor of the Credit Party Obligations of
the Company owing to the Lenders or such Hedging Agreement Provider
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of this Guaranty until such time as
the Credit Party Obligations shall have been paid in full and the Commitments
have been terminated. Each of the Credit Parties hereby further agrees not to
exercise any right to enforce any other remedy which the Administrative Agent,
the Lenders or any Hedging Agreement Provider now have or may hereafter have
against any Other Party, any endorser or any other guarantor of all or any part
of the Credit Party Obligations of the Company and any benefit of, and any right
to participate in, any security or collateral given to or for the benefit of the
Lenders and/or the Hedging Agreement Providers to secure payment of the Credit
Party Obligations of the Company until such time as the Credit Party Obligations
(other than contingent indemnity obligations) shall have been paid in full and
the Commitments have been terminated.

Section 10.8 Limitation on Enforcement.

The Lenders and the Hedging Agreement Providers agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the

 

100



--------------------------------------------------------------------------------

Required Lenders or such Hedging Agreement Provider (only with respect to
obligations under the applicable Secured Hedging Agreement) and that no Lender
or Hedging Agreement Provider shall have any right individually to seek to
enforce or to enforce this Guaranty, it being understood and agreed that such
rights and remedies may be exercised by the Administrative Agent for the benefit
of the Lenders under the terms of this Credit Agreement and for the benefit of
any Hedging Agreement Provider under any Secured Hedging Agreement. The Lenders
and the Hedging Agreement Providers further agree that this Guaranty may not be
enforced against any director, officer, employee or stockholder of the Credit
Parties.

Section 10.9 Confirmation of Payment.

The Administrative Agent and the Lenders will, upon request after payment of the
Credit Party Obligations which are the subject of this Guaranty and termination
of the Commitments relating thereto, confirm to the Credit Parties or any other
Person that such indebtedness and obligations have been paid and the Commitments
relating thereto terminated, subject to the provisions of Section 10.2.

[Signature Pages Follow]

 

101



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.

 

COMPANY:   GATEHOUSE MEDIA, INC.,   a Delaware corporation   By:  

/s/ Michael E. Reed

  Name:   Michael E. Reed   Title:   Chief Executive Officer GUARANTORS:  
[NONE.]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:  

WACHOVIA INVESTMENT HOLDINGS, LLC,

as Administrative Agent on behalf of the Lenders

  By:  

/s/ John D. Brady

  Name:   John D. Brady   Title:   Director